Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

dated as of June 2, 2004

 

among

 

STANDARD PARKING CORPORATION,

 

as the Company

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

 

as Lenders,

 

LASALLE BANK NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

and

 

WELLS FARGO BANK, N.A.,

 

As Syndication Agent

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

WELLS FARGO BANK, N.A.

As Co-Lead Arrangers

 

--------------------------------------------------------------------------------


 

SECTION 1

DEFINITIONS

 

 

 

 

1.1

Definitions

 

 

 

 

1.2

Other Interpretive Provisions

 

 

 

 

SECTION 2

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES

 

 

 

 

2.1

Commitments

 

 

 

 

 

2.1.1                        Revolving Commitment

 

 

 

 

 

2.1.2                        L/C Commitment

 

 

 

 

2.2

Loan Procedures

 

 

 

 

 

2.2.1                        Various Types of Loans

 

 

 

 

 

2.2.2                        Borrowing Procedures

 

 

 

 

 

2.2.3                        Conversion and Continuation Procedures

 

 

 

 

 

2.2.4                        Swing Line Facility

 

 

 

 

 

2.2.5                        Defaulting Lenders

 

 

 

 

2.3

Letter of Credit Procedures

 

 

 

 

 

2.3.1                        L/C Applications

 

 

 

 

 

2.3.2                        Participations in Letters of Credit and Existing
Letters of Credit

 

 

 

 

 

2.3.3                        Reimbursement Obligations

 

 

 

 

 

2.3.4                        Funding by Lenders to Issuing Lender and LaSalle

 

 

 

 

2.4

Commitments Several

 

 

 

 

2.5

Certain Conditions

 

 

 

 

SECTION 3

EVIDENCING OF LOANS

 

 

 

 

3.1

Notes

 

 

 

 

3.2

Recordkeeping

 

 

 

 

SECTION 4

INTEREST

 

 

 

 

4.1

Interest Rates

 

 

 

 

4.2

Interest Payment Dates

 

 

 

 

4.3

Setting and Notice of LIBOR Rates

 

 

 

 

4.4

Computation of Interest

 

 

 

 

SECTION 5

FEES

 

 

i

--------------------------------------------------------------------------------


 

5.1

Non-Use Fee

 

 

 

 

5.2

Letter of Credit Fees

 

 

 

 

5.3

Administrative Agent’s Fees

 

 

 

 

SECTION 6

INCREASE, REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS

 

 

 

 

6.1

Increase, Reduction or Termination of the Revolving Commitment

 

 

 

 

 

6.1.1                        Increase of the Revolving Commitment

 

 

 

 

 

6.1.2                        Voluntary Reduction or Termination of the Revolving
Commitment

 

 

 

 

 

6.1.3                        All Reductions of the Revolving Commitment

 

 

 

 

6.2

Repayments

 

 

 

 

 

6.2.1                        Voluntary Repayments

 

 

 

 

 

6.2.2                        Mandatory Repayments

 

 

 

 

6.3

Manner of Repayments

 

 

 

 

 

6.3.1                        Partial Repayments

 

 

 

 

6.4

Final Repayment

 

 

 

 

 

6.4.1                        Revolving Loans

 

 

 

 

SECTION 7

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

 

 

 

 

7.1

Making of Payments

 

 

 

 

7.2

Application of Certain Payments

 

 

 

 

7.3

Due Date Extension

 

 

 

 

7.4

Setoff

 

 

 

 

7.5

Proration of Payments

 

 

 

 

7.6

Taxes

 

 

 

 

SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS

 

 

 

 

8.1

Increased Costs

 

 

 

 

8.2

Basis for Determining Interest Rate Inadequate or Unfair

 

 

 

 

8.3

Changes in Law Rendering LIBOR Loans Unlawful

 

 

 

 

8.4

Funding Losses

 

 

 

 

8.5

Right of Lenders to Fund through Other Offices

 

 

ii

--------------------------------------------------------------------------------


 

8.6

Discretion of Lenders as to Manner of Funding

 

 

 

 

8.7

Mitigation of Circumstances; Replacement of Lenders

 

 

 

 

8.8

Conclusiveness of Statements; Survival of Provisions

 

 

 

 

SECTION 9

REPRESENTATIONS AND WARRANTIES

 

 

 

 

9.1

Organization

 

 

 

 

9.2

Authorization; No Conflict

 

 

 

 

9.3

Validity and Binding Nature

 

 

 

 

9.4

Financial Condition

 

 

 

 

9.5

No Material Adverse Change

 

 

 

 

9.6

Litigation and Contingent Liabilities

 

 

 

 

9.7

Ownership of Properties; Liens

 

 

 

 

9.8

Equity Ownership; Subsidiaries

 

 

 

 

9.9

Pension Plans

 

 

 

 

9.10

Investment Company Act

 

 

 

 

9.11

Public Utility Holding Company Act

 

 

 

 

9.12

Regulation U

 

 

 

 

9.13

Taxes

 

 

 

 

9.14

Solvency, etc

 

 

 

 

9.15

Environmental Matters

 

 

 

 

9.16

Insurance

 

 

 

 

9.17

Real Property; Facility Leases and Facility Management Agreements

 

 

 

 

9.18

Information

 

 

 

 

9.19

Intellectual Property

 

 

 

 

9.20

Burdensome Obligations

 

 

 

 

9.21

Labor Matters

 

 

 

 

9.22

No Default

 

 

 

 

9.23

Related Agreements

 

 

 

 

9.24

Subordinated Debt

 

 

 

 

SECTION 10

AFFIRMATIVE COVENANTS

 

 

 

 

10.1

Reports, Certificates and Other Information

 

 

iii

--------------------------------------------------------------------------------


 

 

10.1.1                  Annual Report

 

 

 

 

 

10.1.2                  Interim Reports

 

 

 

 

 

10.1.3                  Compliance Certificates

 

 

 

 

 

10.1.4                  Reports to the SEC and to Shareholders

 

 

 

 

 

10.1.5                  Notice of Default, Litigation and ERISA Matters

 

 

 

 

 

10.1.6                  Intentionally Omitted

 

 

 

 

 

10.1.7                  Management Reports

 

 

 

 

 

10.1.8                  Projections

 

 

 

 

 

10.1.9                  Subordinated Debt Notices

 

 

 

 

 

10.1.10            Schedules

 

 

 

 

 

10.1.11            Other Information

 

 

 

 

10.2

Books, Records and Inspections

 

 

 

 

10.3

Maintenance of Property; Insurance

 

 

 

 

10.4

Compliance with Laws; Payment of Taxes and Liabilities

 

 

 

 

10.5

Maintenance of Existence, etc

 

 

 

 

10.6

Use of Proceeds

 

 

 

 

10.7

Employee Benefit Plans

 

 

 

 

10.8

Environmental Matters

 

 

 

 

10.9

Further Assurances

 

 

 

 

10.10

Deposit Accounts; Lockbox Account

 

 

 

 

10.11

Syndication

 

 

 

 

SECTION 11

NEGATIVE COVENANTS

 

 

 

 

11.1

Debt

 

 

 

 

11.2

Liens

 

 

 

 

11.3

Restricted Payments

 

 

 

 

11.4

Mergers, Consolidations, Sales

 

 

 

 

11.5

Modification of Organizational Documents

 

 

 

 

11.6

Transactions with Affiliates

 

 

 

 

11.7

Unconditional Purchase Obligations

 

 

 

 

11.8

Inconsistent Agreements

 

 

iv

--------------------------------------------------------------------------------


 

11.9

Business Activities; Issuance of Equity

 

 

 

 

11.10

Investments, Loans and Advances

 

 

 

 

11.11

Restriction of Amendments to Certain Documents

 

 

 

 

11.12

Fiscal Year

 

 

 

 

11.13

Financial Covenants

 

 

 

 

 

11.13.1            Fixed Charge Coverage Ratio

 

 

 

 

 

11.13.2            Senior Debt to EBITDA Ratio

 

 

 

 

 

11.13.3            Total Debt to EBITDA Ratio

 

 

 

 

 

11.13.4            Net Capital Expenditures

 

 

 

 

11.14

Repayment or Redemption of Debt; Cancellation of Debt

 

 

 

 

11.15

Affiliate Amounts

 

 

 

 

SECTION 12

EFFECTIVENESS; CONDITIONS OF LENDING, ETC

 

 

 

 

12.1

Initial Credit Extension

 

 

 

 

 

12.1.1                  Notes

 

 

 

 

 

12.1.2                  Authorization Documents

 

 

 

 

 

12.1.3                  Consents, etc

 

 

 

 

 

12.1.4                  Letter of Direction

 

 

 

 

 

12.1.5                  Guaranty and Collateral Agreement

 

 

 

 

 

12.1.6                  Perfection Certificate

 

 

 

 

 

12.1.7                  Obligations Senior

 

 

 

 

 

12.1.8                  Opinions of Counsel

 

 

 

 

 

12.1.9                  Insurance

 

 

 

 

 

12.1.10            Copies of Documents

 

 

 

 

 

12.1.11            Payment of Fees

 

 

 

 

 

12.1.12            Solvency Certificate

 

 

 

 

 

12.1.13            Pro Forma

 

 

 

 

 

12.1.14            Intentionally Omitted

 

 

 

 

 

12.1.15            Search Results; Lien Terminations

 

 

 

 

 

12.1.16            Filings, Registrations and Recordings

 

 

 

 

 

12.1.17            Closing Certificate, Consents and Permits

 

 

v

--------------------------------------------------------------------------------


 

 

12.1.18            Other

 

 

 

 

12.2

Conditions

 

 

 

 

 

12.2.1                  Compliance with Warranties, No Default, etc

 

 

 

 

 

12.2.2                  Confirmatory Certificate

 

 

 

 

 

12.2.3                  Real Estate Documents

 

 

 

 

SECTION 13

EVENTS OF DEFAULT AND THEIR EFFECT

 

 

 

 

13.1

Events of Default

 

 

 

 

 

13.1.1                  Non-Payment of the Loans, etc

 

 

 

 

 

13.1.2                  Non-Payment of Other Debt

 

 

 

 

 

13.1.3                  Other Material Obligations

 

 

 

 

 

13.1.4                  Bankruptcy, Insolvency, etc

 

 

 

 

 

13.1.5                  Non-Compliance with Loan Documents

 

 

 

 

 

13.1.6                  Representations; Warranties

 

 

 

 

 

13.1.7                  Pension Plans

 

 

 

 

 

13.1.8                  Judgments

 

 

 

 

 

13.1.9                  Invalidity of Collateral Documents, etc

 

 

 

 

 

13.1.10            Invalidity of Subordination Provisions, etc

 

 

 

 

 

13.1.11            Change of Control

 

 

 

 

 

13.1.12            Material Adverse Effect

 

 

 

 

13.2

Effect of Event of Default

 

 

 

 

SECTION 14

THE AGENT

 

 

 

 

14.1

Appointment and Authorization

 

 

 

 

14.2

Issuing Lender and LaSalle

 

 

 

 

14.3

Delegation of Duties

 

 

 

 

14.4

Exculpation of Administrative Agent

 

 

 

 

14.5

Reliance by Administrative Agent

 

 

 

 

14.6

Notice of Default

 

 

 

 

14.7

Credit Decision

 

 

 

 

14.8

Indemnification

 

 

 

 

14.9

Administrative Agent in Individual Capacity

 

 

vi

--------------------------------------------------------------------------------


 

14.10

Successor Administrative Agent

 

 

 

 

14.11

Collateral Matters

 

 

 

 

14.12

Administrative Agent May File Proofs of Claim

 

 

 

 

14.13

Other Agents; Arrangers and Managers

 

 

 

 

SECTION 15

GENERAL

 

 

 

 

15.1

Waiver; Amendments

 

 

 

 

15.2

Confirmations

 

 

 

 

15.3

Notices

 

 

 

 

15.4

Computations

 

 

 

 

15.5

Costs, Expenses and Taxes

 

 

 

 

15.6

Assignments; Participations

 

 

 

 

 

15.6.1                  Assignments

 

 

 

 

 

15.6.2                  Participations

 

 

 

 

15.7

Register

 

 

 

 

15.8

GOVERNING LAW

 

 

 

 

15.9

Confidentiality

 

 

 

 

15.10

Severability

 

 

 

 

15.11

Nature of Remedies

 

 

 

 

15.12

Entire Agreement

 

 

 

 

15.13

Counterparts

 

 

 

 

15.14

Successors and Assigns

 

 

 

 

15.15

Captions

 

 

 

 

15.16

Patriot Act Notice

 

 

 

 

15.17

INDEMNIFICATION BY THE COMPANY

 

 

 

 

15.18

Nonliability of Lenders

 

 

 

 

15.19

FORUM SELECTION AND CONSENT TO JURISDICTION

 

 

 

 

15.20

WAIVER OF JURY TRIAL

 

 

vii

--------------------------------------------------------------------------------


 

ANNEXES

 

ANNEX A

Lenders and Pro Rata Shares

 

ANNEX B

Addresses for Notices

 

 

SCHEDULES

 

SCHEDULE 1.1

Non-Guarantor Joint Ventures

 

SCHEDULE 9.6

Litigation and Contingent Liabilities

 

SCHEDULE 9.8

Equity Ownership; Subsidiaries

 

SCHEDULE 9.15

Underground Storage Tanks

 

SCHEDULE 9.16

Insurance

 

SCHEDULE 9.17

Real Property; Facility Leases and Facility Management Agreements

 

SCHEDULE 9.21

Labor Matters

 

SCHEDULE 11.1

Existing Debt

 

SCHEDULE 11.2

Existing Liens

 

SCHEDULE 11.11

Investments

 

SCHEDULE 11.15

Management Fees

 

SCHEDULE 12.1

Debt to be Repaid

 

 

EXHIBITS

 

EXHIBIT A

Form of Note (Section 3.1)

 

EXHIBIT B

Form of Compliance Certificate (Section 10.1.3)

 

EXHIBIT C

Form of Assignment Agreement (Section 15.6.1)

 

EXHIBIT D

Form of Notice of Borrowing (Section 2.2.2)

 

EXHIBIT E

Form of Notice of Conversion/Continuation (Section 2.2.3)

 

EXHIBIT F

Forms of Statement of Operation, Balance Sheet and Cash Flow

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of June 2, 2004 (this “Agreement”) is entered
into among STANDARD PARKING CORPORATION (the “Company”), the financial
institutions that are or may from time to time become parties hereto, which,
unless the context indicates otherwise, shall include LaSalle in its capacity as
the issuer of any Existing Letters of Credit (LaSalle and such other parties
hereto, together with their respective successors and assigns, are referred to
herein as the “Lenders”), LASALLE BANK NATIONAL ASSOCIATION (in its individual
capacity, “LaSalle”), as a Lender and as Administrative Agent for the Lenders,
and WELLS FARGO BANK, N.A. (in its individual capacity, “Wells”), as a Lender
and as Syndication Agent for the Lenders.

 

The Lenders have agreed to make available to the Company a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

 

The parties hereto acknowledge that the Commitments hereunder are being extended
and up to $90,000,000 may be borrowed hereunder (i) in amounts necessary to
repay in full and terminate in full all outstanding Term Loan Debt under the
Former Credit Agreement, (ii) in an additional amount of $40,000,000 to
refinance and increase hereunder the revolving credit facility under the Former
Credit Agreement, and (iii) with the remainder as an additional borrowing
facility hereunder for the purposes expressly set forth herein.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

SECTION 1                                   DEFINITIONS.

 

1.1                                 Definitions.  When used herein the following
terms shall have the following meanings:

 

Account Debtor is defined in the Guaranty and Collateral Agreement.

 

Account or Accounts is defined in the UCC.

 

Acquired Debt means mortgage Debt or Debt with respect to Capital Leases of a
Person existing at the time such Person became a Subsidiary or assumed by the
Company or a Subsidiary of the Company pursuant to an Acquisition permitted
hereunder (and not created or incurred in connection with or in anticipation of
such Acquisition).

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) the acquisition of another Person pursuant to a
merger or

 

--------------------------------------------------------------------------------


 

consolidation or any other combination with such Person (other than a Person
that is already a Subsidiary).

 

Adjusted Off-Balance Sheet Liabilities of a Person means, Off-Balance Sheet
Liabilities of such Person and its Subsidiaries, excluding (i) all Facility
Leases, Ordinary Course Equipment Leases and Facility Management Agreements of
such Person’s and its Subsidiaries’ businesses, and (ii) payments required
pursuant to that certain Executive Parking Management Agreement dated as of May
1, 1998, together with the First Amendment thereto dated as of August 1, 1999,
by and among the Company, D&E Parking, Inc., Edward E. Simmons and Dale G.
Stark.

 

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

 

Affected Loan - see Section 8.3.

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any “executive” officer (as defined under the Exchange Act and the
Regulations thereunder) or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.

 

Agreement - see the Preamble.

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

Level

 

Total Debt
to EBITDA Ratio

 

LIBOR
Margin

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Greater than or equal to 4.5:1

 

3.25

%

1.75

%

.375

%

3.25

%

II

 

Greater than or equal to 4.0:1 but less than 4.5:1

 

3.00

%

1.50

%

.375

%

3.00

%

 

2

--------------------------------------------------------------------------------


 

Level

 

Total Debt
to EBITDA Ratio

 

LIBOR
Margin

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 3.5:1 but less than 4.0:1

 

2.75

%

1.25

%

.375

%

2.75

%

IV

 

Less than 3.5:1

 

2.50

%

1.00

%

.375

%

2.50

%

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant Section 10.1.1 or
10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3.  Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver such financial statements and
Compliance Certificate in accordance with the provisions of Section 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b)  no reduction to any
Applicable Margin shall become effective at any time when an Event of Default
has occurred and is continuing; and (c) the initial Applicable Margin on the
Closing Date shall be based on Level I until the date on which the financial
statements and Compliance Certificate are required to be delivered for the
Fiscal Quarter ending June 30, 2004.

 

Asset Disposition – see Section 11.4(b).

 

Assignee - see Section 15.6.1.

 

Assignment Agreement - see Section 15.6.1.

 

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any external counsel to such Person, all reasonable disbursements of
such counsel and all court costs and similar legal expenses.

 

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.

 

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or

 

3

--------------------------------------------------------------------------------


 

hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

 

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

 

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

 

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

 

Base Rate Margin - see the definition of Applicable Margin.

 

BSA - see Section 10.4.

 

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in accordance with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, outstanding
Existing Letters of Credit

 

4

--------------------------------------------------------------------------------


 

and other Obligations, pursuant to documentation reasonably satisfactory to the
Administrative Agent, the Issuing Lender (with respect to Letters of Credit) and
LaSalle (with respect to Existing Letters of Credit).  Derivatives of such term
have corresponding meanings.

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.

 

Change of Control means the occurrence of any of the following:  (i) the sale,
lease, transfer, conveyance or other disposition (other than in a transaction
described in clause (vi) below), in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any “person” (as such term is used in subsection 13(d)(3)
of the Exchange Act), (ii) the adoption of a plan relating to the liquidation or
dissolution of the Company, (iii) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any “person” (as defined above), other than John V. Holten and/or his
Related Parties, becomes the “beneficial owner” (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such person has the
right to acquire, whether such right is currently exercisable or is exercisable
only upon the occurrence of a subsequent condition), directly or indirectly, of
more than 50% of the Voting Stock of the Company (measured by voting power
rather than number of shares), (iv) the first day on which a majority of the
members of the Board of Directors of the Company are not Continuing Directors,
(v) the occurrence of any “Change of Control” as defined in the 9 1/4% Note
Documents or any change of control or similar provision in any other
Subordinated Debt, the Preferred Stock or any other preferred Capital Stock of
the Company, or (vi) the Company consolidates with, or merges with or into, any
Person or sells, assigns, conveys, transfers, leases or otherwise disposes of
all or substantially all of its assets to any Person, or any Person consolidates
with, or merges with or into, the Company, in any such event pursuant to a
transaction in which more than thirty percent

 

5

--------------------------------------------------------------------------------


 

(30%) of the outstanding Voting Stock of the Company is converted into or
exchanged for cash, securities or other property.

 

Closing Date - see Section 12.1.

 

Code means the Internal Revenue Code of 1986.

 

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
any Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
collateral stored or otherwise located thereon.

 

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Collateral Access Agreement, each Perfection Certificate,
each control agreement and any other agreement or instrument pursuant to which
the Company, any Subsidiary or any other Person grants or purports to grant
collateral to the Administrative Agent for the benefit of the Lenders or
otherwise relates to such collateral.

 

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit and Existing Letters of Credit,
under this Agreement.  The initial amount of each Lender’s commitment to make
Loans is set forth on Annex A.

 

Company - see the Preamble.

 

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, determined in accordance with GAAP.

 

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or

 

6

--------------------------------------------------------------------------------


 

otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefore, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
another Person with the purpose or intent of assuring any owner of indebtedness
or obligations of such other Person of the ability of such other Person to make
payment of such indebtedness or obligations; (e) to induce the issuance of, or
in connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss; provided, however, for purposes of calculating compliance with
Section 11.13, Contingent Liabilities shall exclude indorsements of instruments
for deposit or collection in the ordinary course of business and all Off-Balance
Sheet Liabilities of such Person, except for the Adjusted Off-Balance Sheet
Liabilities.  The amount of any Contingent Liability shall (subject to any
limitation set forth herein) be deemed to be the outstanding principal amount
(or maximum permitted principal amount, if larger) of the indebtedness,
obligation or other liability guaranteed or supported thereby.

 

Continuing Directors means, as of any date of determination, any member of the
Board of Directors of the Company who (i) was a member of such Board of
Directors on the Closing Date or (ii) was nominated for election or elected to
such Board of Directors with the approval of (a) a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election, or (b) John V. Holten and/or his Related Parties as holder of a
majority of the Voting Stock of the Company prior to any other Change of
Control.

 

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a Lien

 

7

--------------------------------------------------------------------------------


 

on the property of such Person, whether or not such indebtedness shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (e) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit and the Existing Letters of Credit), (f)
all Hedging Obligations of such Person, (g) all Contingent Liabilities of such
Person, (h) any liability of such Person for Earnouts, (i) Off-Balance Sheet
Liabilities of such Person, (j) all Debt of any partnership of which such Person
is a general partner, and (k) all Disqualified Stock of such Person (provided
that other Capital Securities that do not constitute Disqualified Stock shall
not constitute Debt, regardless of any changes in GAAP).  Notwithstanding the
foregoing, Debt shall not include advances to the Company from customers in
connection with Facility Leases and Facility Management Agreements of the
Company in the ordinary course of business.

 

Debt to be Repaid means Debt listed on Schedule 12.1.

 

Defaulting Lender - see Section 2.2.5.

 

Defaulted Loan - see Section 2.2.5.

 

Designated Proceeds - see Section 6.2.2(a).

 

Disqualified Stock means any class of Capital Security that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, or otherwise has any
distributions or other payments which are mandatory or otherwise required at any
time on or prior to the date that is one year after the Termination Date,
provided that any payment that is required solely due to a customary change of
control provision not more restrictive than the Change of Control default in
this Agreement shall not cause such class of Capital Security to be deemed
Disqualified Stock.

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Domestic Subsidiary means each present and future Subsidiary of the Company
which is not a Foreign Subsidiary.

 

Earnouts means any payment which may be owing by any Person in connection with
any Permitted Acquisition, which payment is contingent upon the earnings or
other financial performance of the assets or stock being acquired pursuant to
such Permitted Acquisition.

 

EBITDA means, for any Computation Period, the sum of (A) Consolidated Net Income
for such Computation Period, excluding, to the extent reflected in determining
such Consolidated

 

8

--------------------------------------------------------------------------------


 

Net Income:  (i) the income of any Person accrued prior to the date it becomes a
Subsidiary of the Company or is merged into or consolidated with the Company or
any of its Subsidiaries or that Person’s assets are acquired by the Company or
any of its Subsidiaries, (ii) the proceeds of any insurance policy, (iii) gains
(but not losses) from the sale, exchange, transfer or other disposition of
property or assets not in the ordinary course of business of the Company and its
Subsidiaries, and related tax effects in accordance with GAAP, (iv) any other
extraordinary or non-recurring gains or other gains not from continuing
operations of the Company or its Subsidiaries, and related tax effects in
accordance with GAAP, (v) the income of any Person (including without limitation
any Subsidiary or Joint Venture, but excluding any Wholly Owned Subsidiary) in
which any Person other than the Company or any of its Subsidiaries has a joint
interest or partnership interest or other ownership interest, to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary or Joint Venture is not at the time permitted by operation of the
terms of its charter or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary or Joint
Venture, except to the extent of the amount of dividends or other distributions
that are actually paid in cash to the Company during such period, (vi)
extraordinary non-cash losses and non-recurring non-cash charges, (vii) income
taxes, (viii) minority interests, (ix) interest income net of Interest Expense,
as defined in accordance with GAAP, (x) depreciation and amortization expense,
(xi) restructuring and other special charges of up to $750,000 incurred by the
Company in calendar year 2003, (xii) special charges of up to $5,025,000
incurred by the Company in calendar year 2004 as a result of consummating the
Related Transactions and entering into and closing under this Agreement, (xiii)
any other extraordinary or non-recurring amounts or other amounts received by
the Company or any of its Subsidiaries from, or in respect of, any disposition
or termination of any Facility Lease or Facility Management Agreement of the
Company or its Subsidiaries, provided that, any such amount arising from a
single transaction shall only be excluded from Consolidated Net Income if it
equals or exceeds $250,000; and (xiv) management fees pursuant to
subsection 5.2(l)(2) of the Former Credit Agreement deducted in arriving at
Consolidated Net Income, (xv) any non-cash gains or losses under any Hedging
Obligation, and (xvi) a non-cash charge of up to $2,700,000 in calendar year
2003 of amounts due to the Company relating to the Company’s operation of the
parking facilities at the Bradley International Airport in Hartford,
Connecticut, plus (B) EBITDA, as calculated herein, of any Person related to any
Permitted Acquisition consummated during such Computation Period, calculated,
upon the Administrative Agent’s reasonable consent, as if such Permitted
Acquisition had occurred on the first day of the relevant Computation Period.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter

 

9

--------------------------------------------------------------------------------


 

arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

Event of Default means any of the events described in Section 13.1.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes).

 

Existing Letter of Credit means any letter of credit, as it may be amended or
modified from time to time, issued by LaSalle pursuant to the Former Credit
Agreement prior to the Closing Date which has not expired or been drawn in full
and reimbursed as of the Closing Date.

 

Facility Leases means agreements for the lease by the Company or any of its
Subsidiaries or Joint Ventures of real estate utilized as a vehicle parking
facility and/or for ancillary parking and transportation services.

 

Facility Management Agreement means any agreement (other than the Facility
Leases), for the provision by the Company or any of its Subsidiaries or Joint
Ventures of services for the management or operation of a vehicle parking
facility and/or ancillary parking and transportation services, including without
limitation any such agreement designated as a management agreement, parking
enforcement agreement, operating agreement or license agreement.

 

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.  The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

 

Fee Letter means the fee letter dated as of May 4, 2004 between the Company,
LaSalle (in its capacity as co-lead arranger) and Wells (in its capacity as
co-lead arranger).

 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

10

--------------------------------------------------------------------------------


 

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year. 
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2003”) refer to the Fiscal Year ending on December 31 of
such calendar year.

 

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of (a)
the total for such period of EBITDA minus the sum of income taxes paid or
payable in cash by the Loan Parties and all Unfinanced Capital Expenditures to
(b) the sum for such Computation Period of (i) cash Interest Expense net of any
cash interest income plus (ii) required payments of principal of Funded Debt
(excluding the Revolving Loans) plus (iii) any dividends paid by any Loan Party
in cash to anyone other than the Company or one of its Wholly-Owned
Subsidiaries.  Notwithstanding the foregoing, for purposes of this definition,
(x) cash Interest Expense for the Computation Period ending September 30, 2004
shall be equal to actual cash Interest Expense for the Fiscal Quarter then end
multiplied by four, and (y) cash Interest Expense for the Computation Period
ending December 31, 2004 shall be equal to actual cash Interest Expense for the
two Fiscal Quarters period then ended multiplied by two, and (z) cash Interest
Expense for the Computation Period ending March 31, 2004 shall be equal to
actual cash Interest Expense for the three Fiscal Quarters period then ended
multiplied by four-thirds (4/3).

 

Foreign Subsidiary means any present or future Subsidiary of the Company
incorporated or formed in any jurisdiction other than any State or other
political subdivision of the United States of America.

 

Former Credit Agreement means that certain Second Amended and Restated Credit
Agreement dated as of August 28, 2003 by and among the Company, LaSalle Bank
National Association and the other lenders thereunder, as amended.

 

Former Loan Documents means the “Loan Documents” as such term is defined in the
Former Credit Agreement.

 

14% Note Documents means the 14% Note Indenture, the 14% Notes and all
agreements, instruments and documents executed in connection therewith at any
time.

 

14% Notes means the 14% Senior Subordinated Second Lien Notes issued by the
Company in the original aggregate principal amount of $59,295,000 due 2006
issued pursuant to the 14% Note Indenture.

 

14% Note Indenture means the Indenture among the Company, each of the
“Guarantors” named therein and Wilmington Trust Company as trustee thereunder,
dated as of January 11, 2002.

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

11

--------------------------------------------------------------------------------


 

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

 

Funded Default - see Section 2.2.5.

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

 

Group - see Section 2.2.1.

 

Guarantor means each present and future Domestic Subsidiary of the Company
(other than Atrium Parking, Inc., a Delaware corporation, H&T Investment Group,
Inc., an Ohio corporation, and S&J Parking Company, an Illinois corporation),
each present and future Joint Venture of the Company (other than any present or
future Joint Venture of the Company which is prohibited by its organizational
documents from becoming a Guarantor, and which shall be identified on
Schedule 1.1 attached hereto), or any other Person executing a Guaranty and
Collateral Agreement at any time.

 

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Company and each
existing, new or future Guarantor, together with any joinders thereto and any
other guaranty and collateral agreement executed by the Company and each
existing, new or future Guarantor, in each case in form and substance
satisfactory to the Administrative Agent.

 

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

12

--------------------------------------------------------------------------------


 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.  The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

 

Indemnified Liabilities - see Section 15.17.

 

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

 

(a)                                  if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day;

 

(b)                                 any Interest Period that begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period shall end on the last Business Day of the calendar month
at the end of such Interest Period; and

 

(c)                                  the Company may not select any Interest
Period for a Revolving Loan which would extend beyond the scheduled Termination
Date.

 

Inventory is defined in the Guaranty and Collateral Agreement.

 

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

 

IPO means the underwritten public offering of shares of the Company’s common
stock pursuant to a registration statement on Form S-1 which has been declared
effective by the SEC.

 

Issuing Lender means Wells Fargo Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, or any Affiliate of Wells Fargo Bank, N.A. that may
from time to time issue Letters of Credit, and their successors and assigns in
such capacity.

 

Joint Venture means any corporation, limited or general partnership, limited
liability company, association, trust or other business entity of which the
Company or one or more of its

 

13

--------------------------------------------------------------------------------


 

Subsidiaries owns beneficially at least 25% but less than 100% of the Capital
Securities of such Person.

 

LaSalle - see the Preamble.

 

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

 

L/C Fee Rate - see the definition of Applicable Margin.

 

Lender - see the Preamble.  References to the “Lenders” shall include the
Issuing Lender; for purposes of clarification only, to the extent that Wells
Fargo Bank, N.A. (or any successor Issuing Lender) may have any rights or
obligations in addition to those of the other Lenders due to its status as
Issuing Lender, its status as such will be specifically referenced.  In addition
to the foregoing, for the purpose of identifying the Persons entitled to share
in the Collateral and the proceeds thereof under, and in accordance with the
provisions of, this Agreement and the Collateral Documents, the term “Lender”
shall include Affiliates of a Lender providing a Bank Product.

 

Lender Party - see Section 15.17.

 

Letter of Credit - see Section 2.1.2.

 

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

 

LIBOR Margin - see the definition of Applicable Margin.

 

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder.  A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

 

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the

 

14

--------------------------------------------------------------------------------


 

then stated maximum reserve percentage for determining reserves to be maintained
by member banks of the Federal Reserve System for Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), such rate to remain fixed for such Interest Period.  The
Administrative Agent’s determination of the LIBOR Rate shall be conclusive,
absent manifest error.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Existing Letters of Credit, the Master Letter of Credit Agreement, the L/C
Applications, the Fee Letter, the Collateral Documents, any Subordination
Agreements and all documents, instruments and agreements delivered in connection
with the foregoing.

 

Loan Party means the Company and each Subsidiary.

 

Loan or Loans means, as the context may require, Revolving Loans, and/or Swing
Line Loans.

 

Mandatory Repayment Event - see Section 6.2.2(a).

 

Margin Stock means any “margin stock” as defined in Regulation U.

 

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit and Existing Letters of Credit, a master letter of
credit agreement or reimbursement agreement in the form, if any, being used by
the Issuing Lender (with respect to Letters of Credit) and LaSalle (with respect
to Existing Letters of Credit) at such time.

 

Material Adverse Effect means (i) a material adverse effect on the property,
business, operations, financial condition, liabilities, prospects or
capitalization of the Company and its Subsidiaries, taken as a whole, (ii) a
material adverse effect on the ability of the Loan Parties to perform their
collective obligations under the Loan Documents taken as a whole, or (iii) a
material adverse effect on the rights and remedies of the Administrative Agent,
the Issuing Lender or the Lenders under the Loan Documents.

 

Minority Shareholders means, collectively, the Carol R. Warshauer GST Exempt
Trust, Waverly Partners, L.P., and SP Associates.

 

Minority Shareholder Redemption and Note Assumption means (a) the purchase by
the Company from the Minority Shareholders of all shares of the Company’s common
stock held by

 

15

--------------------------------------------------------------------------------


 

the Minority Shareholders for a purchase price of approximately $11,000,000, of
which up to $6,340,000 shall be paid in cash and $5,000,000 shall be paid by the
delivery of the Company’s promissory note; (b) the immediate assumption of the
Company’s obligations under such promissory note by Steamboat Industries LLC and
concurrent release of the Company from such obligation; and (c) the purchase by
the Company from Myron C. Warshauer and cancellation of all options to purchase
shares of common stock of the Company for a purchase price of $300,000.

 

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.

 

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.

 

Net Capital Expenditures shall mean Capital Expenditures, exclusive of (i) any
such Capital Expenditures financed on a non-recourse basis (i.e., on customary
non-recourse terms and with recourse solely to the asset being financed with
such non-recourse debt) by third parties which are not Affiliates of the
Company, and (ii) Capital Expenditures which are incurred to complete a
Permitted Acquisition.

 

Net Cash Proceeds means:

 

(d)                                 with respect to any Asset Disposition, the
aggregate cash proceeds (including cash proceeds received pursuant to policies
of insurance or by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
any Loan Party pursuant to such Asset Disposition net of (i) the direct costs
relating to such sale, transfer or other disposition (including sales
commissions and legal, accounting and investment banking fees), (ii) taxes paid
or reasonably estimated by the Company to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (iii) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Disposition (other
than the Loans);

 

(e)                                  with respect to any issuance of Capital
Securities, the aggregate cash proceeds received by any Loan Party pursuant to
such issuance, net of the direct costs relating to such issuance (including
sales and underwriters’ commissions and legal, accounting and investment banking
fees); and

 

(f)                                    with respect to any issuance of Debt, the
aggregate cash proceeds received by any Loan Party pursuant to such issuance,
net of the direct costs of such issuance (including up-front, underwriters’ and
placement fees, closing and commitment fees, and legal, accounting and
investment banking fees).

 

16

--------------------------------------------------------------------------------


 

9 ¼% Note Indenture means that certain Indenture dated March 30, 1998, by and
among the Company, “Subsidiary Guarantors” (as named therein), and U.S. Bank (as
successor to State Street Bank and Trust Company) as trustee thereunder.

 

9 1/4% Notes” shall mean the 9 1/4% Senior Subordinated Notes issued by the
Company in the original aggregate principal amount of $140,000,000 due 2008
issued pursuant to the 9-1/4% Note Indenture.

 

9 1/4% Note Documents means the 9-1/4% Note Indenture, the 9 1/4% Notes and all
agreements, instruments and documents executed in connection therewith at any
time.

 

Non-U.S. Participant - see Section 7.6(d).

 

Non-Use Fee Rate - see the definition of Applicable Margin.

 

Note means a promissory note substantially in the form of Exhibit A.

 

Notice of Borrowing - see Section 2.2.2.

 

Notice of Conversion/Continuation - see Section 2.2.3.

 

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit, Existing Letters of Credit
and surety bonds, all Hedging Obligations permitted hereunder which are owed to
any Lender or its Affiliate, and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

 

OFAC - see Section 10.4.

 

Off-Balance Sheet Liabilities of a Person means, without duplication, (a)
Receivables Facility Attributed Indebtedness and any repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to Accounts or
notes receivable sold by such Person or any of its Subsidiaries (calculated to
include the unrecovered investment of purchasers or transferees of Accounts or
any other obligation of such Person or such transferor to purchasers/transferees
of interests in Accounts or notes receivable or the agent for such
purchasers/transferees), (b) any liability of such Person or any of its
Subsidiaries under any sale and leaseback transactions which do not create a
liability on the consolidated balance sheet of such Person, (c) any liability of
such Person or any of its Subsidiaries under any financing lease or so-called
“synthetic” lease transaction, or (d) any obligations of such Person or any of
its Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.

 

17

--------------------------------------------------------------------------------


 

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

Ordinary Course Capital Lease means a Capital Lease of equipment or motor
vehicles entered into by the Company or its Subsidiaries or Joint Ventures in
the ordinary course of business in connection with performing its obligations
under a Facility Management Agreement or a Facility Lease.

 

Ordinary Course Equipment Lease means an Operating Lease of equipment or motor
vehicles entered into by the Company or its Subsidiaries or Joint Ventures in
the ordinary course of business in connection with performing its obligations
under a Facility Management Agreement or a Facility Lease.

 

Ordinary Course Lease Termination means (i) the termination of an Ordinary
Course Equipment Lease or an Ordinary Course Capital Lease pursuant to either
(a) the termination of the related Facility Management Agreement or Facility
Lease, or (b) a material modification of the related Facility Management
Agreement or Facility Lease such that the items of equipment or motor vehicles
which are leased under such Ordinary Course Equipment Lease or Ordinary Course
Capital Lease are no longer needed or useful for the purposes of performance
under such Facility Management Agreement or Facility Lease by the Company or the
applicable Subsidiary, and (ii) termination of a Facility Lease or Facility
Management Agreement that is no longer needed or useful in the business judgment
of the Company.

 

Ordinary Course Lease Termination Payments means payments of liquidated damages
or accelerated rentals or similar amounts which are paid under the terms of an
Ordinary Course Equipment Lease, Ordinary Course Capital Lease, Facility
Management Agreement or Facility Lease pursuant to an Ordinary Course Lease
Termination thereof at or prior to expiration of the then-applicable respective
terms thereunder.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

Participant - see Section 15.6.2.

 

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

Perfection Certificate means a perfection certificate executed and delivered to
the Administrative Agent by a Loan Party.

 

18

--------------------------------------------------------------------------------


 

Permitted Acquisition means an Acquisition by the Company or a Guarantor which
meets the requirements set forth in Section 11.4 of this Agreement.

 

Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

Preferred Stock means the Series C Preferred Stock and the Series D Preferred
Stock.

 

Preferred Stock Documents means all of the agreements, documents and instruments
relating in any way to the Preferred Stock.

 

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time.  Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

 

Principals means (i) John V. Holten, Holberg Industries, Inc., a Delaware
corporation, AP Holdings, Inc., a Delaware corporation, Steamboat Industries
LLC, a New York limited liability company and Steamboat Industries N.V., a
corporation organized pursuant to the laws of The Netherlands Antilles, (ii) the
Related Parties of all the Persons described in the foregoing clause (i), and
(c) the Affiliates of all the Persons described in the foregoing clauses (i) and
(ii).

 

Pro Rata Share means:

 

(g)                                 with respect to a Lender’s obligation to
make Revolving Loans, participate in Letters of Credit and Existing Letters of
Credit, reimburse the Issuing Lender (with respect to Letters of Credit) and
LaSalle (with respect to Existing Letters of Credit), and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitment of all Lenders and (y) from and after the time
the Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings (after settlement and repayment of all Swing Line Loans
by the Lenders) by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings;

 

(h)                                 with respect to all other matters as to a
particular Lender, the percentage obtained by dividing (i) such Lender’s
Revolving Commitment by (ii) the aggregate amount of Revolving Commitment of all
Lenders; provided that in the event the Commitments have been terminated

 

19

--------------------------------------------------------------------------------


 

or reduced to zero, Pro Rata Share shall be the percentage obtained by dividing
(A) the principal amount of such Lender’s Revolving Outstandings (after
settlement and repayment of all Swing Line Loans by the Lenders) by (B) the
principal amount of all outstanding Revolving Outstandings.

 

Receivables Facility Attributed Indebtedness means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

 

Refunded Swing Line Loan - see Section 2.2.4(c).

 

Regulation D means Regulation D of the FRB.

 

Regulation U means Regulation U of the FRB.

 

Related Agreements means the agreements, instruments and documents pursuant to
which the Related Transactions shall be consummated.

 

Related Party with respect to any Person means (a) any controlling stockholder,
80% (or more) owned Subsidiary, or spouse or immediate family member (in the
case of an individual) of such Person, or (b) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners
or Persons beneficially holding an 80% or more controlling interest of which
consist of such Person and/or such other Persons referred to in the immediately
preceding clause (a).

 

Related Transactions means the consummation of the following transactions:  (a)
issuance of 4,500,000 or more shares by the Company pursuant to closing of the
IPO;  (b) closing of the Series C Preferred Transaction and the concurrent
contribution of all other outstanding shares of Series C Preferred Stock to the
capital of the Company and retirement thereof; (c) closing of the Minority
Shareholder Redemption and Note Assumption; (d) all outstanding shares of Series
D Preferred Stock shall have been contributed to the capital of the Company and
retired, other than 10 shares which shall be held of record by Fiducia Ltd. or
one or more Principals, and one share of which shall be pledged by Fiducia Ltd.
to a creditor bank; (e) all outstanding options, warrants and similar rights to
purchase shares of Series D Preferred Stock shall have been exchanged for
options, warrants or similar rights to purchase shares of common stock of the
Company and no options, warrants or other rights to purchase any shares of
Preferred Stock shall remain outstanding; (f) the Company shall have irrevocably
tendered a purchase price of no more than $62,300,000 (plus the accreted value
from and after April 1, 2004) to the trustee of the 14% Notes for the
redemption, and/or purchase and retirement, of all of the outstanding 14% Notes,
and the trustee shall have issued a payoff letter to the Company stating that
upon the redemption or purchase of all of the outstanding 14% Notes, the trustee
shall release all of its Liens on the assets of the Company that secure the 14%
Notes; and (g)

 

20

--------------------------------------------------------------------------------


 

repayment in full of all obligations of the Loan Parties to the lenders under
the Former Credit Agreement and the other Former Loan Documents.

 

Replacement Lender - see Section 8.7(b).

 

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

Required Lenders means, at any time, Lenders whose Pro Rata Shares equal or
exceed 662/3% as determined pursuant to clause (d) of the definition of “Pro
Rata Share”.

 

Revolving Commitment means $90,000,000, as increased or reduced from time to
time pursuant to Section 6.1.

 

Revolving Loan - see Section 2.1.1.

 

Revolving Loan Availability means, at any time, the Revolving Commitment less
the sum of Revolving Outstandings plus Swingline Loans.

 

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit and Existing Letters of Credit.

 

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

Senior Debt means all Total Debt of the Company and its Subsidiaries other than
Subordinated Debt.

 

Senior Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Senior Debt outstanding as of such day to (b) EBITDA for the
Computation Period ending on such day.

 

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

 

Series C Preferred Transaction means the exchange by the Company of shares of
its common stock for all of the outstanding shares of Series C Preferred Stock
which are held by Steamboat Industries LLC, and the concurrent retirement of
such shares of Series C Preferred Stock.

 

21

--------------------------------------------------------------------------------

Series C Preferred Stock means the Series C preferred stock of the Company.

 

Series D Preferred Stock means the Series D preferred stock of the Company.

 

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

 

Subordinated Debt means, for any Person, any Indebtedness of such Person which
is fully subordinated to all Indebtedness of such Person owing to the
Administrative Agent and the Lenders, by written agreements and documents in
form and substance satisfactory to the Required Lenders and which is governed by
terms and provisions, including without limitation maturities, covenants,
defaults, rates and fees, acceptable to the Agent and the Required Lenders, and
shall include, without limitation, all Indebtedness owing pursuant to the 9 1/4%
Notes.

 

Subordinated Debt Documents means the 9 1/4% Note Documents and any other
agreement or document evidencing or relating to any Subordinated Debt, in each
case, as the same may be amended, restated, modified or supplemented and in
effect from time to time as permitted by the terms hereof.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. 
Unless the context otherwise requires, each reference to Subsidiaries herein
shall be a reference to Subsidiaries of the Company.

 

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Loan Availability at such time.

 

Swing Line Commitment Amount means $5,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.

 

Swing Line Lender means LaSalle.

 

Swing Line Loan - see Section 2.2.4.

 

Syndication Agent means Wells in its capacity as syndication agent for the
Lenders hereunder and any successor thereto in such capacity.

 

22

--------------------------------------------------------------------------------


 

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

Termination Date means the earlier to occur of (a) June 2, 2007 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or 13.

 

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, (c) the termination of such
Pension Plan, the filing of a notice of intent to terminate the Pension Plan or
the treatment of an amendment of such Pension Plan as a termination under
Section 4041 of ERISA, (d) the institution by the PBGC of proceedings to
terminate such Pension Plan or (e) any event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or appointment of a
trustee to administer, such Pension Plan.

 

Total Assets shall mean, at any time, the consolidated assets of the Company and
its Subsidiaries, determined in accordance with GAAP.

 

Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party and except for any
Contingent Liabilities in respect of Disqualified Stock of the Company or any of
its Subsidiaries), (b) Hedging Obligations, (c) obligations to pay Earnouts, (d)
Off-Balance Sheet Liabilities (including without limitation, the D&E, Central
Parking-Chicago and Pacific Rim payment obligations identified on
Schedule 11.1), (e) Debt of the Company to Subsidiaries and Debt of Subsidiaries
to the Company or to other Subsidiaries, (f) the deferred compensation
obligations to Myron Warshauer and Sidney Warshauer on Schedule 11.1, and (g)
amounts recorded as “carrying value in excess of principal due to
recapitalization” with respect to the 9 ¼% Notes consistent with historical
financial statements.

 

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt outstanding as of such day to (b) EBITDA for the
Computation Period ending on such day.

 

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

type - see Section 2.2.1.

 

UCC is defined in the Guaranty and Collateral Agreement.

 

23

--------------------------------------------------------------------------------


 

Unfinanced Capital Expenditures means Capital Expenditures which are incurred
and not financed with Funded Debt (other than Obligations), and Capital
Expenditures which are incurred to complete a Permitted Acquisition.

 

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

Voting Stock means any class of Capital Securities, the holders of which are at
the time entitled, as such holders, to vote for the election of a majority of
the directors (or persons performing similar functions) of the corporation,
association, trust or other business entity involved, whether or not the right
so to vote exists by reasoning of the happening of a contingency.

 

Withholding Certificate - see Section 7.6(d).

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

1.2                                 Other Interpretive Provisions.  (a)  The
meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

 

(b)                                 Section, Annex, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(c)                                  The term “including” is not limiting and
means “including without limitation.”

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”

 

(e)                                  Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement and the other Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, supplements and
other modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation shall be construed as including all
statutory and regulatory provisions amending, replacing, supplementing or
interpreting such statute or regulation.

 

24

--------------------------------------------------------------------------------


 

(f)                                    This Agreement and the other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters.  All such limitations, tests and
measurements are cumulative and each shall be performed in accordance with its
terms.

 

(g)                                 This Agreement and the other Loan Documents
are the result of negotiations among and have been reviewed by counsel to the
Administrative Agent, the Company, the Lenders and the other parties thereto and
are the products of all parties.  Accordingly, they shall not be construed
against the Administrative Agent the Issuing Lender or the Lenders merely
because of the Administrative Agent’s or Lenders’ involvement in their
preparation.

 

SECTION 2                                   COMMITMENTS OF THE LENDERS;
BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES.

 

2.1                                 Commitments.  On and subject to the terms
and conditions of this Agreement, each of the Lenders, severally and for itself
alone, agrees to make loans to, and to issue or participate in letters of credit
for the account of, the Company as follows:

 

2.1.1                        Revolving Commitment.  Each Lender with a Revolving
Commitment agrees to make loans on a revolving basis (“Revolving Loans”) from
time to time until the Termination Date in such Lender’s Pro Rata Share of such
aggregate amounts as the Company may request from all Lenders; provided that the
Revolving Outstandings will not at any time exceed an amount equal to the
Revolving Commitment less the amount of any Swing Line Loans outstanding at such
time.

 

2.1.2                        L/C Commitment.  Subject to Section 2.3.1, the
Issuing Lender agrees to issue letters of credit, in each case containing such
terms and conditions as are permitted by this Agreement and are reasonably
satisfactory to the Issuing Lender (each, a “Letter of Credit”), at the request
of and for the account of the Company from time to time before the scheduled
Termination Date and, as more fully set forth in Section 2.3.2, each Lender
agrees to purchase a participation in each Letter of Credit or Existing Letter
of Credit; provided that (a) the aggregate Stated Amount of all Letters of
Credit and Existing Letters of Credit shall not at any time exceed $30,000,000
and (b) the Revolving Outstandings shall not at any time exceed an amount equal
to the Revolving Commitment less the amount of any Swing Line Loans outstanding
at such time.

 

2.2                                 Loan Procedures.

 

2.2.1                        Various Types of Loans.  Each Revolving Loan shall
be either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as the
Company shall specify in the related notice of borrowing or conversion pursuant
to Section 2.2.2 or 2.2.3.  LIBOR Loans having the same Interest Period which
expire on the same day are sometimes called a “Group” or collectively “Groups”. 
Base Rate Loans and LIBOR Loans may be outstanding at the same time, provided
that not more than five (5) different Groups of LIBOR Loans shall be outstanding
at any one time.  All borrowings, conversions and repayments of Revolving Loans
shall be effected so that

 

25

--------------------------------------------------------------------------------


 

each Lender will have a ratable share (according to its Pro Rata Share) of all
types and Groups of Loans.

 

2.2.2                        Borrowing Procedures.  The Company shall give
written notice (each such written notice, a “Notice of Borrowing”) substantially
in the form of Exhibit D or telephonic notice (followed immediately by a Notice
of Borrowing) to the Administrative Agent of each proposed borrowing not later
than (a) in the case of a Base Rate borrowing, Noon, Chicago time, on the
proposed date of such borrowing, and (b) in the case of a LIBOR borrowing, Noon,
Chicago time, at least three Business Days prior to the proposed date of such
borrowing.  Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount
and type of borrowing and, in the case of a LIBOR borrowing, the initial
Interest Period therefore.  Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof.  Not later than 2:00
P.M., Chicago time, on the date of a proposed borrowing, each Lender shall
provide the Administrative Agent at the office specified by the Administrative
Agent with immediately available funds covering such Lender’s Pro Rata Share of
such borrowing and, so long as the Administrative Agent has not received written
notice that the conditions precedent set forth in Section 12 with respect to
such borrowing have not been satisfied, the Administrative Agent shall pay over
the funds received by the Administrative Agent to the Company on the requested
borrowing date.  Each borrowing shall be on a Business Day.  Each Base Rate
borrowing shall be in an aggregate amount of at least $250,000 and an integral
multiple of $50,000, and each LIBOR borrowing shall be in an aggregate amount of
at least $2,000,000 and an integral multiple of at least $500,000.

 

2.2.3                        Conversion and Continuation Procedures.  (a) 
Subject to Section 2.2.1, the Company may, upon irrevocable written notice to
the Administrative Agent in accordance with clause (b) below:

 

(A)                              elect, as of any Business Day, to convert any
Loans (or any part thereof in an aggregate amount not less than $2,000,000 a
higher integral multiple of $500,000) into Loans of the other type; or

 

(B)                                elect, as of the last day of the applicable
Interest Period, to continue any LIBOR Loans having Interest Periods expiring on
such day (or any part thereof in an aggregate amount not less than $2,000,000 or
a higher integral multiple of $500,000) for a new Interest Period;

 

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least $
2,000,000 and an integral multiple of $500,000.

 

(b)                                 The Company shall give written notice (each
such written notice, a “Notice of Conversion/Continuation”) substantially in the
form of Exhibit E or telephonic notice (followed immediately by a Notice of
Conversion/Continuation) to the Administrative Agent of each

 

26

--------------------------------------------------------------------------------


 

proposed conversion or continuation not later than (i) in the case of conversion
into Base Rate Loans, Noon, Chicago time, on the proposed date of such
conversion and (ii) in the case of conversion into or continuation of LIBOR
Loans, Noon, Chicago time, at least three Business Days prior to the proposed
date of such conversion or continuation, specifying in each case:

 

(A)                              the proposed date of conversion or
continuation;

 

(B)                                the aggregate amount of Loans to be converted
or continued;

 

(C)                                the type of Loans resulting from the proposed
conversion or continuation; and

 

(D)                               in the case of conversion into, or
continuation of, LIBOR Loans, the duration of the requested Interest Period
therefore.

 

(c)                                  If upon the expiration of any Interest
Period applicable to LIBOR Loans, the Company has failed to select timely a new
Interest Period to be applicable to such LIBOR Loans, the Company shall be
deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective on the last day of such Interest Period.

 

(d)                                 The Administrative Agent will promptly
notify each Lender of its receipt of a notice of conversion or continuation
pursuant to this Section 2.2.3 or, if no timely notice is provided by the
Company, of the details of any automatic conversion.

 

(e)                                  Any conversion of a LIBOR Loan on a day
other than the last day of an Interest Period therefore shall be subject to
Section 8.4.

 

2.2.4                        Swing Line Facility.

 

(a)                                  The Administrative Agent shall notify the
Swing Line Lender upon the Administrative Agent’s receipt of any Notice of
Borrowing.  Subject to the terms and conditions hereof, the Swing Line Lender
may, in its sole discretion upon the Company’s request, make available from time
to time until the Termination Date advances (each, a “Swing Line Loan”) in
accordance with any such notice, notwithstanding that after making a requested
Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata Share of the
Revolving Outstandings and all outstanding Swing Line Loans, may exceed the
Swing Line Lender’s Pro Rata Share of the Revolving Commitment.  The provisions
of this Section 2.2.4 shall not relieve Lenders of their obligations to make
Revolving Loans under Section 2.1.1; provided that if the Swing Line Lender
makes a Swing Line Loan pursuant to any such notice, such Swing Line Loan shall
be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice.  The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time Swing Line Availability.  Until the Termination
Date, the Company may from time to time borrow, repay and reborrow under this
Section 2.2.4.  Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by the Company to the Administrative Agent in accordance
with

 

27

--------------------------------------------------------------------------------


 

Section 2.2.2.  Any such notice must be given no later than 2:00 P.M., Chicago
time, on the Business Day of the proposed Swing Line Loan.  Unless the Swing
Line Lender has received at least one Business Day’s prior written notice from
the Required Lenders instructing it not to make a Swing Line Loan, the Swing
Line Lender shall, notwithstanding the failure of any condition precedent set
forth in Section 12.2, be entitled to fund that Swing Line Loan, and to have
such Lender make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d).   Notwithstanding
any other provision of this Agreement or the other Loan Documents, each Swing
Line Loan shall constitute a Base Rate Loan.  The Company shall repay the
aggregate outstanding principal amount of each Swing Line Loan upon demand
therefore by the Administrative Agent.

 

(b)                                 The entire unpaid balance of each Swing Line
Loan and all other noncontingent Obligations shall be immediately due and
payable in full in immediately available funds on the Termination Date if not
sooner paid in full.

 

(c)                                  The Swing Line Lender, at any time and from
time to time no less frequently than once weekly, shall on behalf of the Company
(and the Company hereby irrevocably authorizes the Swing Line Lender to so act
on its behalf) request each Lender with a Revolving Commitment (including the
Swing Line Lender) to make a Revolving Loan to the Company (which shall be a
Base Rate Loan) in an amount equal to that Lender’s Pro Rata Share of the
principal amount of all Swing Line Loans (the “Refunded Swing Line Loan”)
outstanding on the date such notice is given.  Unless any of the events
described in Section 13.1.4 has occurred (in which event the procedures of
Section 2.2.4(d) shall apply) and regardless of whether the conditions precedent
set forth in this Agreement to the making of a Revolving Loan are then
satisfied, each Lender shall disburse directly to the Administrative Agent, its
Pro Rata Share on behalf of the Swing Line Lender, prior to 2:00 P.M., Chicago
time, in immediately available funds on the date that notice is given (provided
that such notice is given by 12:00 p.m., Chicago time, on such date).  The
proceeds of those Revolving Loans shall be immediately paid to the Swing Line
Lender and applied to repay the Refunded Swing Line Loan.

 

(d)                                 If, prior to refunding a Swing Line Loan
with a Revolving Loan pursuant to Section 2.2.4(c), one of the events described
in Section 13.1.4 has occurred, then, subject to the provisions of
Section 2.2.4(e) below, each Lender shall, on the date such Revolving Loan was
to have been made for the benefit of the Company, purchase from the Swing Line
Lender an undivided participation interest in the Swing Line Loan in an amount
equal to its Pro Rata Share of such Swing Line Loan.  Upon request, each Lender
shall promptly transfer to the Swing Line Lender, in immediately available
funds, the amount of its participation interest.

 

(e)                                  Each Lender’s obligation to make Revolving
Loans in accordance with Section 2.2.4(c) and to purchase participation
interests in accordance with Section 2.2.4(d) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against the Swing Line Lender, the Company or any other Person for any
reason whatsoever; (ii) the

 

28

--------------------------------------------------------------------------------


 

occurrence or continuance of any Unmatured Event of Default or Event of Default;
(iii) any inability of the Company to satisfy the conditions precedent to
borrowing set forth in this Agreement at any time or (iv) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  If and to the extent any Lender shall not have made such amount
available to the Administrative Agent or the Swing Line Lender, as applicable,
by 2:00 P.M., Chicago time, the amount required pursuant to Sections 2.2.4(c) or
2.2.4(d), as the case may be, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Swing Line Lender’s account forthwith on demand,
for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.

 

2.2.5                        Defaulting Lenders.  Anything contained herein to
the contrary notwithstanding, in the event that any Lender, at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.2.2 (in each case, a
“Defaulted Loan”), then (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters the granting of any amendments, consents
or waivers) with respect to any of the Loan Documents; (b) to the extent
permitted by applicable law, until such time as the Default Excess with respect
to such Defaulting Lender shall have been reduced to zero, (i) any voluntary
repayment of the Revolving Loans shall, if the Company so directors at the time
of making such voluntary repayment, be applied to the Revolving Loans of other
Lenders as if such Defaulting Lender had no Revolving Loans outstanding and the
Revolving Outstandings of such Defaulting Lender were zero, and (ii) except as
otherwise expressly provided herein, any mandatory repayment of the Revolving
Loans shall, if the Company so directors at the time of making such mandatory
repayment, be applied to the Revolving Loans of other Lenders (but not to the
Revolving Loans of such Defaulting Lender) as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender, it being understood and
agreed that the Company shall be entitled to retain any portion of any mandatory
repayment of the Revolving Loans that is not paid to such Defaulting Lender
solely as a result of the operation of the provisions of this clause (b); (c)
such Defaulting Lender’s Revolving Commitment and outstanding Revolving Loans
and such Defaulting Lender’s Pro Rata Share of the undrawn amount of outstanding
Letters of Credit shall be excluded for purposes of calculating the non-use fee
under Section 5.1 hereof in respect of any day during any Default Period with
respect to such Defaulting Lender, and such Defaulting Lender shall not be
entitled to receive any such non-use fee pursuant to Section 5.1 with respect to
such Defaulting Lender’s Revolving Commitment in respect of any Default Period
with respect to such Defaulting Lender; and (d) the total utilization of
Revolving Commitments as of any date of determination shall be calculated as if
such Defaulting Lender

 

29

--------------------------------------------------------------------------------


 

had funded all Defaulted Loans of such Defaulting Lender.  No Revolving
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.2.5, performance by the
Company of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified as a result of any Funding Default under
this Section 2.2.5.  The rights and remedies against a Defaulting Lender under
this Section 2.2.5 are in addition to other rights and remedies which the
Company, the Administrative Agent and the other Lenders may have against such
Defaulting Lender with respect to any Funding Default.

 

2.3                                 Letter of Credit Procedures.

 

2.3.1                        L/C Applications.  The Company shall execute and
deliver to the Issuing Lender the Master Letter of Credit Agreement from time to
time in effect.  The Company shall give notice to the Administrative Agent and
the Issuing Lender of the proposed issuance of each Letter of Credit on a
Business Day which is at least three Business Days (or such lesser number of
days as the Administrative Agent and the Issuing Lender shall agree in any
particular instance in their sole discretion) prior to the proposed date of
issuance of such Letter of Credit.  Each such notice shall be accompanied by an
L/C Application, duly executed by the Company and in all respects satisfactory
to the Administrative Agent and the Issuing Lender, together with such other
documentation as the Administrative Agent or the Issuing Lender may request in
support thereof, it being understood that each L/C Application shall specify,
among other things, the date on which the proposed Letter of Credit is to be
issued, the expiration date of such Letter of Credit (which shall not be later
than the scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized)) and whether such Letter of Credit is to be transferable in
whole or in part.  Any Letter of Credit or Existing Letter of Credit outstanding
after the scheduled Termination Date which is Cash Collateralized for the
benefit of the Issuing Lender or LaSalle shall be the sole responsibility of the
Issuing Lender or LaSalle, as applicable.  So long as the Issuing Lender has not
received written notice that the conditions precedent set forth in Section 12
with respect to the issuance of such Letter of Credit have not been satisfied,
the Issuing Lender shall issue such Letter of Credit on the requested issuance
date.  The Issuing Lender shall promptly advise the Administrative Agent of the
issuance of each Letter of Credit and of any amendment thereto, extension
thereof or event or circumstance changing the amount available for drawing
thereunder.  In the event of any inconsistency between the terms of the Master
Letter of Credit Agreement, any L/C Application and the terms of this Agreement,
the terms of this Agreement shall control.

 

2.3.2                        Participations in Letters of Credit and Existing
Letters of Credit.  Concurrently with the issuance of each Letter of Credit, and
upon the Closing Date with respect to each Existing Letter of Credit, the
Issuing Lender and LaSalle shall be deemed to have sold and transferred to each
Lender with a Revolving Commitment, and each such Lender shall be deemed
irrevocably and unconditionally to have purchased and received from the Issuing
Lender and LaSalle, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit and each Existing Letter of Credit and

 

30

--------------------------------------------------------------------------------


 

the Company’s reimbursement obligations with respect thereto.  If the Company
does not pay any reimbursement obligation when due, the Company shall be deemed
to have immediately requested that the Lenders make a Revolving Loan which is a
Base Rate Loan in a principal amount equal to such reimbursement obligations. 
The Administrative Agent shall promptly notify such Lenders of such deemed
request and, without the necessity of compliance with the requirements of
Section 2.2.2, 12.2 or otherwise each Lender shall make available to the
Administrative Agent its Pro Rata Share of such Loan.  The proceeds of such Loan
shall be paid over by the Administrative Agent to the Issuing Lender or LaSalle,
as applicable, for the account of the Company in satisfaction of such
reimbursement obligations.  For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit or Existing Letter of Credit
shall be deemed to be the Issuing Lender’s or LaSalle’s, respectively,
“participation” therein.  The Issuing Lender and LaSalle each hereby agree, upon
request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender and Existing Letters of Credit issued by LaSalle,
together with such information related thereto as the Administrative Agent or
such Lender may reasonably request.

 

2.3.3                        Reimbursement Obligations.  (a)  The Company hereby
unconditionally and irrevocably agrees to reimburse (i) the Issuing Lender for
each payment or disbursement made by the Issuing Lender under any Letter of
Credit, and (ii) LaSalle for each payment or disbursement made by LaSalle under
any Existing Letter of Credit, honoring any demand for payment made by the
beneficiary thereunder, in each case on the date that such payment or
disbursement is made.  Any amount not reimbursed on the date of such payment or
disbursement shall bear interest from the date of such payment or disbursement
to the date that the Issuing Lender or LaSalle, as applicable, is reimbursed by
the Company therefore, payable on demand, at a rate per annum equal to the Base
Rate from time to time in effect plus the Base Rate Margin from time to time in
effect plus, beginning on the third Business Day after receipt of notice from
the Issuing Lender or LaSalle, as applicable, of such payment or disbursement,
2% per annum (meaning a year of 360 days and actual days elapsed).  The Issuing
Lender or LaSalle, as applicable, shall notify the Company and the
Administrative Agent whenever any demand for payment is made under any Letter of
Credit or Existing Letter of Credit by the beneficiary thereunder; provided that
the failure of the Issuing Lender or LaSalle, as applicable, to so notify the
Company or the Administrative Agent shall not affect the rights of the Issuing
Lender, LaSalle or the Lenders in any manner whatsoever.

 

(b)                                 The Company’s reimbursement obligations
hereunder shall be irrevocable and unconditional under all circumstances,
including (a) any lack of validity or enforceability of any Letter of Credit or
Existing Letter of Credit, this Agreement or any other Loan Document, (b) the
existence of any claim, set-off, defense or other right which any Loan Party may
have at any time against a beneficiary named in a Letter of Credit or an
Existing Letter of Credit, any transferee of any Letter of Credit or Existing
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, the Issuing Lender, LaSalle or any Lender or any other
Person, whether in connection with any Letter of Credit, Existing Letter of
Credit,

 

31

--------------------------------------------------------------------------------


 

this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit or Existing Letter
of Credit), (c) the validity, sufficiency or genuineness of any document which
the Issuing Lender or LaSalle, as applicable, has determined complies on its
face with the terms of the applicable Letter of Credit or Existing Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof.  Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender, or LaSalle in its capacity as the issuer of the Existing Letters
of Credit) under or in connection with any Letter of Credit or Existing Letter
of Credit or any related matters shall result in any liability of the
Administrative Agent or any Lender to the Company, or relieve the Company of any
of its obligations hereunder to any such Person, except for the Issuing Lender’s
or LaSalle’s (in its capacity as the issuer of the Existing Letters of Credit),
as applicable, gross negligence or willful misconduct.

 

2.3.4                        Funding by Lenders to Issuing Lender and LaSalle. 
If the Issuing Lender makes any payment or disbursement under any Letter of
Credit, or LaSalle makes any payment or disbursement under any Existing Letter
of Credit, and (a) the Company has not reimbursed the Issuing Lender or LaSalle,
as applicable, in full for such payment or disbursement by Noon, Chicago time,
on the date of such payment or disbursement, (b) a Revolving Loan may not be
made in accordance with Section 2.3.2 or (c) any reimbursement received by the
Issuing Lender or LaSalle from the Company is or must be returned or rescinded
upon or during any bankruptcy or reorganization of the Company or otherwise,
each other Lender with a Revolving Commitment shall be obligated to pay to the
Administrative Agent for the account of the Issuing Lender or LaSalle, as
applicable, in full or partial payment of the purchase price of its
participation in such Letter of Credit or Existing Letter of Credit, its Pro
Rata Share of such payment or disbursement (but no such payment shall diminish
the obligations of the Company under Section 2.3.3), and, upon notice from the
Issuing Lender or LaSalle, the Administrative Agent shall promptly notify each
other Lender thereof.  Each other Lender irrevocably and unconditionally agrees
to so pay to the Administrative Agent in immediately available funds for the
Issuing Lender’s or LaSalle’s account, as applicable, the amount of such other
Lender’s Pro Rata Share of such payment or disbursement.  If and to the extent
any Lender shall not have made such amount available to the Administrative Agent
by 2:00 P.M., Chicago time, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Issuing Lender’s or LaSalle’s account, as
applicable, forthwith on demand, for each day from the date such amount was to
have been delivered to the Administrative Agent to the date such amount is paid,
at a rate per annum equal to (a) for the first three days after demand, the
Federal Funds Rate from time to time in effect and (b) thereafter, the Base Rate
from time to time in

 

32

--------------------------------------------------------------------------------


 

effect.  Any Lender’s failure to make available to the Administrative Agent its
Pro Rata Share of any such payment or disbursement shall not relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
such other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.

 

2.4                                 Commitments Several.  The failure of any
Lender to make a requested Loan on any date shall not relieve any other Lender
of its obligation (if any) to make a Loan on such date, but no Lender shall be
responsible for the failure of any other Lender to make any Loan to be made by
such other Lender.

 

2.5                                 Certain Conditions.  Except as otherwise
provided in Sections 2.2.4, 2.3.2 and 2.3.4 of this Agreement, no Lender shall
have an obligation to make any Loan, or to permit the continuation of or any
conversion into any LIBOR Loan, and the Issuing Lender shall not have any
obligation to issue any Letter of Credit, if an Event of Default or Unmatured
Event of Default exists.

 

SECTION 3                                   EVIDENCING OF LOANS.

 

3.1                                 Notes.  The Loans of each Lender shall be
evidenced by a Note, with appropriate insertions, payable to the order of such
Lender in a face principal amount equal to the sum of such Lender’s Revolving
Commitment.

 

3.2                                 Recordkeeping.  The Administrative Agent, on
behalf of each Lender, shall record in its records, the date and amount of each
Loan made by each Lender, each repayment or conversion thereof and, in the case
of each LIBOR Loan, the dates on which each Interest Period for such Loan shall
begin and end.  The aggregate unpaid principal amount so recorded shall be
rebuttably presumptive evidence of the principal amount of the Loans owing and
unpaid.  The failure to so record any such amount or any error in so recording
any such amount shall not, however, limit or otherwise affect the Obligations of
the Company hereunder or under any Note to repay the principal amount of the
Loans hereunder, together with all interest accruing thereon.

 

SECTION 4                                   INTEREST.

 

4.1                                 Interest Rates.  The Company promises to pay
interest on the unpaid principal amount of each Loan for the period commencing
on the date of such Loan until such Loan is paid in full as follows:

 

(a)                                  at all times while such Loan is a Base Rate
Loan, at a rate per annum equal to the sum of the Base Rate from time to time in
effect plus the Base Rate Margin from time to time in effect; and

 

33

--------------------------------------------------------------------------------


 

(b)                                 at all times while such Loan is a LIBOR
Loan, at a rate per annum equal to the sum of the LIBOR Rate applicable to each
Interest Period for such Loan plus the LIBOR Margin from time to time in effect;

 

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% per annum (and, in the case of Obligations not bearing interest,
such Obligations shall bear interest at the Base Rate applicable to Revolving
Loans plus 2% per annum), provided further that such increase may thereafter be
rescinded by the Required Lenders, notwithstanding Section 15.1. 
Notwithstanding the foregoing, upon the occurrence of an Event of Default under
Section 13.1.1 or 13.1.4, such increase shall occur automatically.

 

4.2                                 Interest Payment Dates.  Accrued interest on
each Base Rate Loan shall be payable in arrears on the last day of each calendar
quarter and at maturity.  Accrued interest on each LIBOR Loan shall be payable
on the last day of each Interest Period relating to such Loan (and, in the case
of a LIBOR Loan with an Interest Period in excess of three months, on the
three-month anniversary of the first day of such Interest Period), upon a
prepayment of such Loan, and at maturity.  After maturity, and at any time an
Event of Default exists, accrued interest on all Loans shall be payable on
demand.

 

4.3                                 Setting and Notice of LIBOR Rates.  The
applicable LIBOR Rate for each Interest Period shall be determined by the
Administrative Agent, and notice thereof shall be given by the Administrative
Agent promptly to the Company and each Lender.  Each determination of the
applicable LIBOR Rate by the Administrative Agent shall be conclusive and
binding upon the parties hereto, in the absence of demonstrable error.  The
Administrative Agent shall, upon written request of the Company or any Lender,
deliver to the Company or such Lender a statement showing the computations used
by the Administrative Agent in determining any applicable LIBOR Rate hereunder.

 

4.4                                 Computation of Interest.  Interest shall be
computed for the actual number of days elapsed on the basis of a year of 360
days.  The applicable interest rate for each Base Rate Loan shall change
simultaneously with each change in the Base Rate.

 

SECTION 5                                   FEES.

 

5.1                                 Non-Use Fee.  The Company agrees to pay to
the Administrative Agent for the account of each Lender a non-use fee, for the
period from the Closing Date to the Termination Date, at the Non-Use Fee Rate in
effect from time to time of such Lender’s Pro Rata Share (as adjusted from time
to time) of the unused amount of the Revolving Commitment.  For purposes of
calculating usage under this Section, the Revolving Commitment shall be deemed
used to the extent of Revolving Outstandings.  Such non-use fee shall be payable
in arrears on the last day of each calendar quarter and on the Termination Date
for any period then ending for which such

 

34

--------------------------------------------------------------------------------


 

non-use fee shall not have previously been paid.  The non-use fee shall be
computed for the actual number of days elapsed on the basis of a year of 360
days.

 

5.2                                 Letter of Credit Fees.  (a)   The Company
agrees to pay to the Administrative Agent for the account of each Lender a
letter of credit fee for each Letter of Credit and Existing Letter of Credit
equal to the L/C Fee Rate in effect from time to time of such Lender’s Pro Rata
Share (as adjusted from time to time) of the undrawn amount of such Letter of
Credit or Existing Letter of Credit, as applicable (computed for the actual
number of days elapsed on the basis of a year of 360 days); provided that,
unless the Required Lenders otherwise consent, the rate applicable to each
Letter of Credit and each Existing Letter of Credit shall be increased by 2% per
annum at any time that an Event of Default exists.  Such letter of credit fee
shall be payable in arrears on the last day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit or Existing
Letter of Credit expires or is terminated) for the period from the date of the
issuance of each Letter of Credit (or the last day on which the letter of credit
fee was paid with respect thereto), and from the Closing Date with respect to
the Existing Letters of Credit, to the date such payment is due or, if earlier,
the date on which such Letter of Credit or Existing Letter of Credit expired or
was terminated.

 

(b)                                 In addition, (i) with respect to each Letter
of Credit, the Company agrees to pay to the Issuing Lender, for its own account,
(a) such fees and expenses as the Issuing Lender customarily requires in
connection with the issuance, negotiation, processing and/or administration of
letters of credit in similar situations and (b) a letter of credit fronting fee
in the amount and at the times agreed to by the Company in the Fee Letter, and
(ii) with respect to each Existing Letter of Credit, the Company agrees to pay
to LaSalle, for its own account, such fees and expenses as LaSalle customarily
requires in connection with the processing and/or administration of letters of
credit in similar situations.

 

5.3                                 Administrative Agent’s Fees.  The Company
agrees to pay to the Administrative Agent such agent’s fees as are mutually
agreed to from time to time by the Company and the Administrative Agent
including the fees set forth in the Fee Letter.

 

SECTION 6                                   INCREASE, REDUCTION OR TERMINATION
OF THE REVOLVING COMMITMENT; PREPAYMENTS.

 

6.1                                 Increase, Reduction or Termination of the
Revolving Commitment.

 

6.1.1                        Increase of the Revolving Commitment.  From time to
time after the Closing Date and prior to the Termination Date, the Company may,
at its option, with the approval of LaSalle and Wells, and subject to the
following conditions, request to increase the aggregate Revolving Commitment by
up to an additional $15,000,000.  In addition to the approval of LaSalle and
Wells, any such increase shall be conditioned upon each of the following:

 

35

--------------------------------------------------------------------------------


 

(a)                                  The Company shall have obtained a
commitment to participate as an additional Lender hereunder from a financial
institution which is reasonably acceptable to the Administrative Agent and the
Required Lenders, which commitment shall be in writing and be in a minimum
amount of $5,000,000 or an integral multiple thereof;

 

(b)                                 Such proposed additional Lender shall have
executed an amendment to this Agreement in form and substance satisfactory to
the Administrative Agent and the Required Lenders pursuant to which such
additional Lender shall become a Lender hereunder with a Revolving Commitment;
and

 

(c)                                  The Loan Parties shall have executed and/or
delivered to the Administrative Agent such additional instruments, documents,
certificates and agreements as the Administrative Agent shall reasonably request
in connection with the foregoing and to confirm that such increase in the
Revolving Commitment hereunder has been duly authorized and approved by each of
the Loan Parties.

 

Upon satisfaction of all such conditions precedent, such proposed additional
Lender shall become a Lender hereunder on and subject to the terms and
conditions of this Agreement.

 

6.1.2                        Voluntary Reduction or Termination of the Revolving
Commitment.  The Company may from time to time on at least five Business Days’
prior written notice received by the Administrative Agent (which shall promptly
advise each Lender thereof) permanently reduce the Revolving Commitment to an
amount not less than the Revolving Outstandings plus the outstanding amount of
all Swing Line Loans.  Any such reduction shall be in an amount not less than
$5,000,000 or a higher integral multiple of $1,000,000.  Concurrently with any
reduction of the Revolving Commitment to zero, the Company shall pay all
interest on the Revolving Loans, all non-use fees and all letter of credit fees
and shall Cash Collateralize in full all obligations arising with respect to the
Letters of Credit and Existing Letters of Credit.

 

6.1.3                        All Reductions of the Revolving Commitment.  All
reductions of the Revolving Commitment shall reduce the Commitments ratably
among the Lenders according to their respective Pro Rata Shares.

 

6.2                                 Repayments.

 

6.2.1                        Voluntary Repayments.  The Company may from time to
time repay the Loans (without any corresponding reduction in the Revolving
Commitment) in whole or in part; provided that the Company shall give the
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than Noon, Chicago time, on the day of such repayment (which shall be
a Business Day), specifying the Loans to be repaid and the date and amount of
repayment.  Any such partial repayment shall be in an amount equal to $250,000
or a higher integral multiple of $50,000.  Any partial repayment of a Group of
LIBOR Loans shall be subject to the proviso to Section 2.2.3(a).

 

36

--------------------------------------------------------------------------------


 

6.2.2                        Mandatory Repayments.

 

(a)                                  The Company shall make a repayment of the
Loans (without any corresponding reduction in the Revolving Commitment) upon the
occurrence of any of the following (each a “Mandatory Repayment Event”) at the
following times and in the following amounts (such applicable amounts being
referred to as “Designated Proceeds”):

 

(i)                                     Concurrently with the receipt by any
Loan Party of any Net Cash Proceeds from any Asset Disposition, in an amount
equal to 100% of such Net Cash Proceeds.

 

(ii)                                  Concurrently with the receipt by any Loan
Party of any Net Cash Proceeds from any issuance of Capital Securities of any
Loan Party (excluding (x) any issuance of Capital Securities pursuant to any
employee or director option program, benefit plan or compensation program or
pursuant to the exercise of the underwriter’s over-allotment option in the IPO,
and (y) any issuance by a Subsidiary to the Company or another Subsidiary), in
an amount equal to 100% of such Net Cash Proceeds.

 

(iii)                               Concurrently with the receipt by any Loan
Party of any Net Cash Proceeds from any issuance of any Debt of any Loan Party
(excluding Debt permitted by of Section 11.1), in an amount equal to 100% of
such Net Cash Proceeds.

 

(b)                                 If on any day on which the Revolving
Outstandings plus the outstanding amount of the Swing Line Loan exceeds the
Revolving Commitment, the Company shall immediately repay Revolving Loans or
Cash Collateralize the outstanding Letters of Credit and/or Existing Letters of
Credit, or do a combination of the foregoing, in an amount sufficient to
eliminate such excess.

 

6.3                                 Manner of Repayments.

 

6.3.1                        Partial Repayments.  Any partial repayment of a
Group of LIBOR Loans shall be subject to the proviso to Section 2.2.3(a).  Any
repayment of a LIBOR Loan on a day other than the last day of an Interest Period
therefore shall include interest on the principal amount being repaid and shall
be subject to Section 8.4.  Except as otherwise provided by this Agreement and
the other Loan Documents, and unless otherwise directed in writing by the
Borrower, all principal payments in respect of the Loans (other than the Swing
Line Loans) shall be applied first, to repay outstanding Base Rate Loans and
then to repay outstanding LIBOR Rate Loans in direct order of Interest Period
maturities.

 

6.4                                 Final Repayment.

 

6.4.1                        Revolving Loans.  The Revolving Loans of each
Lender shall be paid in full and the Revolving Commitment shall terminate on the
Termination Date.

 

37

--------------------------------------------------------------------------------


 

SECTION 7                                   MAKING AND PRORATION OF PAYMENTS;
SETOFF; TAXES.

 

7.1                                 Making of Payments.  All payments of
principal or interest on the Notes, and of all fees, shall be made by the
Company to the Administrative Agent in immediately available funds at the office
specified by the Administrative Agent not later than 1:00 P.M., Chicago time, on
the date due; and funds received after that hour shall be deemed to have been
received by the Administrative Agent on the following Business Day.  The
Administrative Agent shall promptly remit to each Lender its share of all such
payments received in collected funds by the Administrative Agent for the account
of such Lender.  All payments under Section 8.1 shall be made by the Company
directly to the Lender entitled thereto without setoff, counterclaim or other
defense.

 

7.2                                 Application of Certain Payments.  So long as
no Event of Default has occurred and is continuing, (a) payments matching
specific scheduled payments then due shall be applied to those scheduled
payments and (b) voluntary and mandatory prepayments shall be applied as set
forth in Sections 6.2 and 6.3.  After the occurrence and during the continuance
of an Event of Default, all amounts collected or received by the Administrative
Agent or any Lender as proceeds from the sale of, or other realization upon, all
or any part of the collateral shall be applied as the Administrative Agent shall
determine in its discretion or, in the absence of a specific determination by
the Administrative Agent, as set forth in the Guaranty and Collateral
Agreement.  Concurrently with each remittance to any Lender of its share of any
such payment, the Administrative Agent shall advise such Lender as to the
application of such payment.

 

7.3                                 Due Date Extension.  If any payment of
principal or interest with respect to any of the Loans, or of any fees, falls
due on a day which is not a Business Day, then such due date shall be extended
to the immediately following Business Day (unless, in the case of a LIBOR Loan,
such immediately following Business Day is the first Business Day of a calendar
month, in which case such due date shall be the immediately preceding Business
Day) and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.

 

7.4                                 Setoff.  The Company agrees that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, the Company agrees
that at any time any Event of Default exists, the Administrative Agent and each
Lender may apply to the payment of any Obligations of the Company hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of the Company then or thereafter with the Administrative Agent or such
Lender.

 

7.5                                 Proration of Payments.  If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of offset or otherwise, on account of (a) principal of or interest
on any Loan, but excluding (i) any payment pursuant to Section 8.7 or 15.6 and
(ii) payments of interest on any Affected Loan) or (b) its participation in any
Letter of Credit or Existing Letter of Credit) in excess of its applicable Pro
Rata Share of payments and other recoveries obtained by all Lenders on account
of principal of and interest on the Loans (or such

 

38

--------------------------------------------------------------------------------


 

participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit or Existing Letters of Credit) held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery.

 

7.6                                 Taxes.

 

(a)                                  All payments made by the Company hereunder
or under any Loan Documents shall be made without setoff, counterclaim, or other
defense.  To the extent permitted by applicable law, all payments hereunder or
under the Loan Documents (including any payment of principal, interest, or fees)
to, or for the benefit, of any person shall be made by the Company free and
clear of and without deduction or withholding for, or account of, any Taxes now
or hereinafter imposed by any taxing authority.

 

(b)                                 If the Company makes any payment hereunder
or under any Loan Document in respect of which it is required by applicable law
to deduct or withhold any Taxes, the Company shall increase the payment
hereunder or under any such Loan Document such that after the reduction for the
amount of Taxes withheld (and any taxes withheld or imposed with respect to the
additional payments required under this Section 7.6(b)), the amount paid to the
Lenders or the Administrative Agent equals the amount that was payable hereunder
or under any such Loan Document without regard to this Section 7.6(b).  To the
extent the Company withholds any Taxes on payments hereunder or under any Loan
Document, the Company shall pay the full amount deducted to the relevant taxing
authority within the time allowed for payment under applicable law and shall
deliver to the Administrative Agent within 30 days after it has made payment to
such authority a receipt issued by such authority (or other evidence
satisfactory to the Administrative Agent) evidencing the payment of all amounts
so required to be deducted or withheld from such payment.

 

(c)                                  If any Lender or the Administrative Agent
is required by law to make any payments of any Taxes on or in relation to any
amounts received or receivable hereunder or under any other Loan Document, or
any Tax is assessed against a Lender or the Administrative Agent with respect to
amounts received or receivable hereunder or under any other Loan Document, the
Company will indemnify such person against (i) such Tax (and any reasonable
counsel fees and expenses associated with such Tax) and (ii) any taxes imposed
as a result of the receipt of the payment under this Section 7.6(c).  A
certificate prepared in good faith as to the amount of such payment by such
Lender or the Administrative Agent shall, absent manifest error, be final,
conclusive, and binding on all parties.

 

(d)                                 (i)                                     To
the extent permitted by applicable law, each Lender that is not a United States
person within the meaning of Code section 7701(a)(30) (a “Non-U.S. Participant”)
shall deliver to the Company and the Administrative Agent on or prior to the
Closing Date (or in the

 

39

--------------------------------------------------------------------------------


 

case of a Lender that is an Assignee, on the date of such assignment to such
Lender) two accurate and complete original signed copies of IRS Form W-8BEN,
W-8ECI, or W-8IMY (or any successor or other applicable form prescribed by the
IRS) certifying to such Lender’s entitlement to a complete exemption from, or a
reduced rate in, United States withholding tax on interest payments to be made
hereunder or any Loan.  If a Lender that is a Non-U.S. Participant is claiming a
complete exemption from withholding on interest pursuant to Sections 871(h) or
881(c) of the Code, the Lender shall deliver (along with two accurate and
complete original signed copies of IRS Form W-8BEN) a certificate in form and
substance reasonably acceptable to Administrative Agent (any such certificate, a
“Withholding Certificate”).  In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the Closing Date, (or in the
case of a Lender that is an Assignee, after the date of the assignment to such
Lender), when a lapse in time (or change in circumstances occurs) renders the
prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to the
Company and the Administrative Agent two new and accurate and complete original
signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or
other applicable forms prescribed by the IRS), and if applicable, a new
Withholding Certificate, to confirm or establish the entitlement of such Lender
or the Administrative Agent to an exemption from, or reduction in, United States
withholding tax on interest payments to be made hereunder or any Loan.

 

(ii)                                  Each Lender that is not a Non-U.S.
Participant (other than any such Lender which is taxed as a corporation for U.S.
federal income tax purposes) shall provide two properly completed and duly
executed copies of IRS Form W-9 (or any successor or other applicable form) to
the Company and the Administrative Agent certifying that such Lender is exempt
from United States backup withholding tax.  To the extent that a form provided
pursuant to this Section 7.6(d)(ii) is rendered obsolete or inaccurate in any
material respect as result of change in circumstances with respect to the status
of a Lender, such Lender shall, to the extent permitted by applicable law,
deliver to the Company and the Administrative Agent revised forms necessary to
confirm or establish the entitlement to such Lender’s or Agent’s exemption from
United States backup withholding tax.

 

(iii)                               The Company shall not be required to pay
additional amounts to a Lender, or indemnify any Lender, under this Section 7.6
to the extent that such obligations would not have arisen but for the failure of
such Lender to comply with Section 7.6(d).

 

(iv)                              Each Lender agrees to indemnify the
Administrative Agent and hold the Administrative Agent harmless for the full
amount of any and all present or future Taxes and related liabilities (including
penalties, interest, additions to tax and expenses, and any Taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
Section 7.6) which are imposed on or with respect to principal, interest or fees
payable to such Lender hereunder and which are not paid by the Company pursuant
to this Section 7.6, whether or not such Taxes or related liabilities were
correctly or legally

 

40

--------------------------------------------------------------------------------


 

asserted.  This indemnification shall be made within 30 days from the date the
Administrative Agent makes written demand therefore.

 

SECTION 8                                   INCREASED COSTS; SPECIAL PROVISIONS
FOR LIBOR LOANS.

 

8.1                                 Increased Costs.  (a)  If, after the date
hereof, the adoption of, or any change in, any applicable law, rule or
regulation, or any change in the interpretation or administration of any
applicable law, rule or regulation by any governmental authority, central bank
or comparable agency charged with the interpretation or administration thereof,
or compliance by any Lender with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency:  (i)
shall impose, modify or deem applicable any reserve (including any reserve
imposed by the FRB, but excluding any reserve included in the determination of
the LIBOR Rate pursuant to Section 4), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
any Lender; or (ii) shall impose on any Lender any other condition affecting its
LIBOR Loans, its Note or its obligation to make LIBOR Loans; and the result of
anything described in clauses (i) and (ii) above is to increase the cost to (or
to impose a cost on) such Lender (or any LIBOR Office of such Lender) of making
or maintaining any LIBOR Loan, or to reduce the amount of any sum received or
receivable by such Lender (or its LIBOR Office) under this Agreement or under
its Note with respect thereto, then upon demand by such Lender (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail, a copy of which shall
be furnished to the Administrative Agent), the Company shall pay directly to
such Lender such additional amount as will compensate such Lender for such
increased cost or such reduction, so long as such amounts have accrued on or
after the day which is 180 days prior to the date on which such Lender first
made demand therefore.

 

(b)                                 If any Lender shall reasonably determine
that any change in, or the adoption or phase-in of, any applicable law, rule or
regulation regarding capital adequacy, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or the
compliance by any Lender or any Person controlling such Lender with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or such controlling
Person’s capital as a consequence of such Lender’s obligations hereunder or
under any Letter of Credit or Existing Letter of Credit to a level below that
which such Lender or such controlling Person could have achieved but for such
change, adoption, phase-in or compliance (taking into consideration such
Lender’s or such controlling Person’s policies with respect to capital adequacy)
by an amount deemed by such Lender or such controlling Person to be material,
then from time to time, upon demand by such Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Company shall pay to such Lender
such additional amount as will compensate such

 

41

--------------------------------------------------------------------------------


 

Lender or such controlling Person for such reduction so long as such amounts
have accrued on or after the day which is 180 days prior to the date on which
such Lender first made demand therefore.

 

42

--------------------------------------------------------------------------------


 

8.2                                 Basis for Determining Interest Rate
Inadequate or Unfair.  If

 

(a)                                  the Administrative Agent reasonably
determines (which determination shall be binding and conclusive on the Company)
that by reason of circumstances affecting the interbank LIBOR market adequate
and reasonable means do not exist for ascertaining the applicable LIBOR Rate; or

 

(b)                                 the Required Lenders advise the
Administrative Agent that the LIBOR Rate as determined by the Administrative
Agent for any Interest Period will not adequately and fairly reflect the cost to
such Lenders of maintaining or funding LIBOR Loans for such Interest Period
(taking into account any amount to which such Lenders may be entitled under
Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

 

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.

 

8.3                                 Changes in Law Rendering LIBOR Loans
Unlawful.  If any change in, or the adoption of any new, law or regulation, or
any change in the interpretation of any applicable law or regulation by any
governmental or other regulatory body charged with the administration thereof,
should make it (in the good faith judgment of any Lender) unlawful for any
Lender to make, maintain or fund LIBOR Loans, then such Lender shall promptly
notify each of the other parties hereto and, so long as such circumstances shall
continue, (a) such Lender shall have no obligation to make or convert any Base
Rate Loan into a LIBOR Loan (but shall make Base Rate Loans concurrently with
the making of or conversion of Base Rate Loans into LIBOR Loans by the Lenders
which are not so affected, in each case in an amount equal to the amount of
LIBOR Loans which would be made or converted into by such Lender at such time in
the absence of such circumstances) and (b) on the last day of the current
Interest Period for each LIBOR Loan of such Lender (or, in any event, on such
earlier date as may be required by the relevant law, regulation or
interpretation), such LIBOR Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan.  Each Base Rate Loan made by a Lender
which, but for the circumstances described in the foregoing sentence, would be a
LIBOR Loan (an “Affected Loan”) shall remain outstanding for the period
corresponding to the Group of LIBOR Loans of which such Affected Loan would be a
part absent such circumstances.

 

8.4                                 Funding Losses.  The Company hereby agrees
that upon written demand by any Lender (which demand shall be accompanied by a
statement setting forth in reasonable detail the basis for the amount being
claimed, a copy of which shall be furnished to the Administrative Agent), the
Company will indemnify such Lender against any net loss or expense which such

 

43

--------------------------------------------------------------------------------


 

Lender may sustain or incur (including any net loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain any LIBOR Loan), as reasonably determined by
such Lender, as a result of (a) any payment, prepayment or conversion of any
LIBOR Loan of such Lender on a date other than the last day of an Interest
Period for such Loan (including any conversion pursuant to Section 8.3) or (b)
any failure of the Company to borrow, convert or continue any Loan on a date
specified therefore in a notice of borrowing, conversion or continuation
pursuant to this Agreement; provided that written notice of such loss is given
to the Company within 180 days of its incurrence.  For this purpose, all notices
to the Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

 

8.5                                 Right of Lenders to Fund through Other
Offices.  Each Lender may, if it so elects, fulfill its commitment as to any
LIBOR Loan by causing a foreign branch or Affiliate of such Lender to make such
Loan; provided that in such event for the purposes of this Agreement such Loan
shall be deemed to have been made by such Lender and the obligation of the
Company to repay such Loan shall nevertheless be to such Lender and shall be
deemed held by it, to the extent of such Loan, for the account of such branch or
Affiliate.

 

8.6                                 Discretion of Lenders as to Manner of
Funding.  Notwithstanding any provision of this Agreement to the contrary,
except with regard to the obligation to mitigate increased costs, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Lender had actually funded and maintained each LIBOR Loan during each Interest
Period for such Loan through the purchase of deposits having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period.

 

8.7                                 Mitigation of Circumstances; Replacement of
Lenders.  (a)  Each Lender shall promptly notify the Company and the
Administrative Agent of any event of which it has knowledge which will result
in, and will use reasonable commercial efforts available to it (and not, in such
Lender’s reasonable good faith judgment, otherwise disadvantageous to such
Lender) to mitigate or avoid, (i) any obligation by the Company to pay any
amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence of any
circumstances described in Section 8.2 or 8.3 (and, if any Lender has given
notice of any such event described in clause (i) or (ii) above and thereafter
such event ceases to exist, such Lender shall promptly so notify the Company and
the Administrative Agent).  Without limiting the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to the Company of) any event described in clause (i) or (ii) above and
such designation will not, in such Lender’s reasonable good faith judgment, be
otherwise disadvantageous to such Lender.

 

(b)                                 If (i) the Company becomes obligated to pay
additional amounts to any Lender pursuant to Section 7.6 or 8.1, or (ii) any
Lender gives notice of the occurrence of any circumstances described in
Section 8.2 or 8.3, or (iii) any Lender becomes a Defaulting Lender,

 

44

--------------------------------------------------------------------------------


 

the Company may designate another bank which is acceptable to the Administrative
Agent and the Issuing Lender in their reasonable discretion (such other bank
being called a “Replacement Lender”) to purchase the Loans of such Lender and
such Lender’s rights hereunder, without recourse to or warranty by, or expense
to, such Lender, for a purchase price equal to the outstanding principal amount
of the Loans payable to such Lender plus any accrued but unpaid interest on such
Loans and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.

 

8.8                                 Conclusiveness of Statements; Survival of
Provisions.  Determinations and statements of any Lender pursuant to
Section 8.1, 8.2, 8.3 or 8.4 shall be conclusive absent demonstrable error. 
Lenders may use reasonable averaging and attribution methods in determining
compensation under Sections 8.1 and 8.4, and the provisions of such Sections
shall survive repayment of the Obligations, cancellation of any Notes,
expiration or termination of the Letters of Credit and/or Existing Letters of
Credit and termination of this Agreement.

 

SECTION 9                                   REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit and Existing Letters of Credit hereunder, the Company represents and
warrants to the Administrative Agent and the Lenders that, both before and after
giving effect to the Related Transactions:

 

9.1                                 Organization.  Each Loan Party and each
Guarantor is validly existing and in good standing under the laws of its
jurisdiction of organization; and each Loan Party is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.

 

9.2                                 Authorization; No Conflict.  Each Loan Party
and each Guarantor is duly authorized to execute and deliver each Loan Document
to which it is a party, the Company is duly authorized to borrow monies
hereunder and each Loan Party and each Guarantor is duly authorized to perform
its Obligations under each Loan Document to which it is a party.  The execution,
delivery and performance by each Loan Party and each Guarantor of each Loan
Document to which it is a party, and the borrowings by the Company hereunder, do
not and will not (a) require any consent or approval of any governmental agency
or authority (other than any consent or approval which has been obtained and is
in full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan

 

45

--------------------------------------------------------------------------------


 

Party or Guarantor or (iii) any agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon any Loan Party
or Guarantor or any of their respective properties or (c) require, or result in,
the creation or imposition of any Lien on any asset of any Loan Party or
Guarantor (other than Liens in favor of the Administrative Agent created
pursuant to the Collateral Documents).

 

9.3                                 Validity and Binding Nature.  Each of this
Agreement and each other Loan Document to which any Loan Party is a party is the
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.

 

9.4                                 Financial Condition.  The audited
consolidated financial statements of the Company and its Subsidiaries as at
December 31, 2003 and the unaudited consolidated financial statements of the
Company and the Subsidiaries as at March 31, 2004, copies of each of which have
been delivered to each Lender, were prepared in accordance with GAAP (subject,
in the case of such unaudited statements, to the absence of footnotes and to
normal year-end adjustments) and present fairly in all material respects the
consolidated financial condition of the Company and its Subsidiaries as at such
dates and the results of their operations for the periods then ended.

 

9.5                                 No Material Adverse Change.  Since
December 31, 2003, there has been no Material Adverse Effect.  Consummation of
the Related Transactions will not result in a Material Adverse Effect.

 

9.6                                 Litigation and Contingent Liabilities.  No
litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to the Company’s
knowledge, threatened, against any Loan Party or Guarantor which could
reasonably be expected to have a Material Adverse Effect, except as set forth in
Schedule 9.6.  Other than any liability incident to such litigation or
proceedings, no Loan Party or Guarantor has any material contingent liabilities
not listed on Schedule 9.6 or permitted by Section 11.1 that could reasonably be
expected to result in a Material Adverse Effect.

 

9.7                                 Ownership of Properties; Liens.  Each Loan
Party and each Guarantor owns good and, in the case of real property, marketable
title to all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and the like) except Permitted Liens.

 

9.8                                 Equity Ownership; Subsidiaries.   Except as
otherwise set forth on Schedule 9.8, all issued and outstanding Capital
Securities of the Company and each Subsidiary and Joint Venture are duly
authorized and validly issued, fully paid, non-assessable, and (in the case of

 

46

--------------------------------------------------------------------------------


 

Subsidiaries and Joint Ventures) free and clear of all Liens other than those in
favor of the Administrative Agent, and such securities were issued in compliance
with all applicable state and federal laws concerning the issuance of
securities.  Schedule 9.8 sets forth the authorized Capital Securities and
jurisdiction of organization of each Subsidiary and Joint Venture as of the
Closing Date.  All of the issued and outstanding Capital Securities of the
Company are owned as set forth in the Registration Statement of the Company
under “Principal and Selling Stockholders” (other than the shares sold in the
IPO) as of the Closing Date, and all of the issued and outstanding Capital
Securities of each Wholly-Owned Subsidiary is, directly or indirectly, owned by
the Company.  As of the Closing Date, except as set forth on Schedule 9.8, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any Capital Securities of any Loan Party.

 

9.9                                 Pension Plans.  (a)  The Unfunded Liability
of all Pension Plans does not in the aggregate exceed twenty percent of the
Total Plan Liability for all such Pension Plans.  Each Pension Plan complies in
all material respects with all applicable requirements of law and regulations. 
No contribution failure under Section 412 of the Code, Section 302 of ERISA or
the terms of any Pension Plan has occurred with respect to any Pension Plan,
sufficient to give rise to a Lien under Section 302(f) of ERISA, or otherwise to
have a Material Adverse Effect.  There are no pending or, to the knowledge of
Company, threatened, claims, actions, investigations or lawsuits against any
Pension Plan, any fiduciary of any Pension Plan, or Company or other any member
of the Controlled Group with respect to a Pension Plan or a Multiemployer
Pension Plan which could reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any other member of the Controlled Group has
engaged in any prohibited transaction (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Pension Plan or Multiemployer
Pension Plan which could reasonably be expected to have a Material Adverse
Effect.  Within the past five years, neither the Company nor any other member of
the Controlled Group has engaged in a transaction which resulted in a Pension
Plan with an Unfunded Liability being transferred out of the Controlled Group,
which could reasonably be expected to have a Material Adverse Effect.  No
Termination Event has occurred or is reasonably expected to occur with respect
to any Pension Plan, which could reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 All contributions (if any) have been made to
any Multiemployer Pension Plan that are required to be made by the Company or
any other member of the Controlled Group under the terms of the plan or of any
collective bargaining agreement or by applicable law; neither the Company nor
any other member of the Controlled Group has withdrawn or partially withdrawn
from any Multiemployer Pension Plan, incurred any withdrawal liability with
respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan, if any such withdrawal could reasonably
be expected to have a Material Adverse Effect; and neither the Company nor any
other member of the Controlled Group has received any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits

 

47

--------------------------------------------------------------------------------


 

or the imposition of any excise tax if such increased contributions could
reasonably be expected to have a Material Adverse Effect, that any such plan is
or has been funded at a rate less than that required under Section 412 of the
Code, that any such plan is or may be terminated, or that any such plan is or
may become insolvent.

 

9.10                           Investment Company Act.  No Loan Party is an
“investment company” or a company “controlled” by an “investment company” or a
“subsidiary” of an “investment company,” within the meaning of the Investment
Company Act of 1940.

 

9.11                           Public Utility Holding Company Act.  No Loan
Party is a “holding company”, or a “subsidiary company” of a “holding company,”
or an “affiliate” of a “holding company” or of a “subsidiary company” of a
“holding company,” within the meaning of the Public Utility Holding Company Act
of 1935.

 

9.12                           Regulation U.  The Company is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

9.13                           Taxes.  Each Loan Party has timely filed all tax
returns and reports required by law to have been filed by it and has paid all
taxes and governmental charges due and payable with respect to such return,
except any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.  The Loan Parties have made
adequate reserves on their books and records in accordance with GAAP for all
taxes that have accrued but which are not yet due and payable.  No Loan Party
has participated in any transaction that relates to a year of the taxpayer
(which is still open under the applicable statute of limitations) which is a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(2) (irrespective of the date when the transaction was
entered into).

 

9.14                           Solvency, etc.  On the Closing Date, and
immediately prior to and after giving effect to the issuance of each Letter of
Credit, participation in each Existing Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated on a going concern basis in
accordance with GAAP, (b) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (c) it is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.

 

48

--------------------------------------------------------------------------------


 

9.15                           Environmental Matters.  The on-going operations
of the Company, its Subsidiaries and the Joint Ventures comply in all respects
with all Environmental Laws, except such non-compliance which could not (if
enforced in accordance with applicable law) reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect.  Each of
the Company, its Subsidiaries and the Joint Ventures has obtained, and
maintained in good standing, all licenses, permits, authorizations,
registrations and other approvals required under any Environmental Law and
required for their respective ordinary course operations, and for their
reasonably anticipated future operations, and each of the Company, its
Subsidiaries and the Joint Ventures is in compliance with all terms and
conditions thereof, except where the failure to do so could not reasonably be
expected to result in material liability to any of the Company, its Subsidiaries
and the Joint Ventures and could not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect.  None of the
Company, its Subsidiaries or the Joint Ventures or any of its properties or
operations is subject to, or reasonably anticipates the issuance of, any written
order from or agreement with any Federal, state or local governmental authority,
nor subject to any judicial or docketed administrative or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Substance. 
There are no Hazardous Substances or other conditions or circumstances existing
with respect to any property, arising from operations prior to the Closing Date,
or relating to any waste disposal, of any of the Company, its Subsidiaries and
the Joint Ventures that would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect.  Except as
listed on Schedule 9.15, none of the Company, its Subsidiaries and the Joint
Ventures owns or operates any underground storage tanks that are not properly
registered or permitted under applicable Environmental Laws or that (i) at any
time while any of the Company, its Subsidiaries or the Joint Ventures has owned
or operated them, and (ii) at any time while any Person other than any of the
Company, its Subsidiaries and the Joint Ventures owned or operated them, to the
Company’s best knowledge without independent investigation or inquiry, have
released, leaked, disposed of or otherwise discharged Hazardous Substances.

 

9.16                           Insurance.  Set forth on Schedule 9.16 is a
complete and accurate summary of the property and casualty insurance program of
the Loan Parties as of the Closing Date (including the names of all insurers,
policy numbers, expiration dates, amounts and types of coverage, annual
premiums, deductibles, self-insured retention, and a description in reasonable
detail of any self-insurance program, retrospective rating plan, fronting
arrangement or other risk assumption arrangement involving any Loan Party). 
Each Loan Party and its properties are insured with financially sound and
reputable insurance companies which are not Affiliates of the Loan Parties, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Parties operate.

 

9.17                           Real Property; Facility Leases and Facility
Management Agreements.  Except as set forth on Schedule 9.17, the Company does
not, and its Subsidiaries do not, own any real property.  Schedule 9.17 also
sets forth a listing of each Facility Lease and each Facility Management
Agreement to which the Company or any of its Subsidiaries or Joint Ventures is a

 

49

--------------------------------------------------------------------------------


 

party as lessee or manager and specifies the city and state where the parking
facility subject to such lease or management agreement is located.

 

9.18                           Information.  All information heretofore or
contemporaneously herewith furnished in writing by any Loan Party or Guarantor
to the Administrative Agent or any Lender for purposes of or in connection with
this Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of any Loan Party or Guarantor
to the Administrative Agent or any Lender pursuant hereto or in connection
herewith will be, true and accurate in every material respect on the date as of
which such information is dated or certified, and none of such information is or
will be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Company are based on good faith
estimates and assumptions believed by the Company to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).

 

9.19                           Intellectual Property.  Each Loan Party and each
Guarantor owns and possesses or has a license or other right to use all patents,
patent rights, trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights and copyrights as are necessary for the
conduct of the businesses of the Loan Parties or Guarantors, as applicable,
without any infringement upon rights of others which could reasonably be
expected to have a Material Adverse Effect.

 

9.20                           Burdensome Obligations.  No Loan Party or
Guarantor is a party to any agreement or contract or subject to any restriction
contained in its organizational documents which could reasonably be expected to
have a Material Adverse Effect.

 

9.21                           Labor Matters.  Except as set forth on
Schedule 9.21, no Loan Party is subject to any labor or collective bargaining
agreement.  There are no existing or threatened strikes, lockouts or other labor
disputes involving any Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect.  Hours worked by and
payment made to employees of the Loan Parties are not in violation in any
material respect of the Fair Labor Standards Act or any other applicable law,
rule or regulation dealing with such matters.

 

9.22                           No Default.  No Event of Default or Unmatured
Event of Default exists or would result from the incurrence by any Loan Party or
Guarantor of any Debt hereunder or under any other Loan Document.

 

9.23                           Related Agreements.  (a)  The Company has
heretofore furnished the Administrative Agent a true and correct copy of the
Related Agreements.

 

50

--------------------------------------------------------------------------------


 

(b)                                 Each Loan Party and each Guarantor and, to
the Company’s knowledge, each other party to the Related Agreements, has duly
taken all necessary corporate, partnership or other organizational action to
authorize the execution, delivery and performance of the Related Agreements and
the consummation of transactions contemplated thereby.

 

(c)                                  The Related Transactions will comply with
all applicable legal requirements, and all necessary governmental, regulatory,
creditor, shareholder, partner and other material consents, approvals and
exemptions required to be obtained by the Loan Parties and the Guarantors and,
to the Company’s knowledge, each other party to the Related Agreements in
connection with the Related Transactions will be, prior to consummation of the
Related Transactions, duly obtained and will be in full force and effect.

 

(d)                                 The execution and delivery of the Related
Agreements did not, and the consummation of the Related Transactions will not,
violate any statute or regulation of the United States (including any securities
law) or of any state or other applicable jurisdiction, or any order, judgment or
decree of any court or governmental body binding on any Loan Party or Guarantor
or, to the Company’s knowledge, any other party to the Related Agreements, or
result in a breach of, or constitute a default under, any material agreement,
indenture, instrument or other document, or any judgment, order or decree, to
which any Loan Party or Guarantor is a party or by which any Loan Party or
Guarantor is bound or, to the Company’s knowledge, to which any other party to
the Related Agreements is a party or by which any such party is bound.

 

(e)                                  No statement or representation made in the
Related Agreements by any Loan Party or Guarantor or, to the Company’s
knowledge, any other Person, contains any untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they are made, not misleading.

 

9.24                           Subordinated Debt.  The subordination provisions
of the Subordinated Debt are enforceable against the holders of the Subordinated
Debt by the Administrative Agent and the Lenders.  All Obligations constitute
senior Debt entitled to the benefits of the subordination provisions contained
in the Subordinated Debt.  The Company acknowledges that the Administrative
Agent and each Lender are entering into this Agreement and are extending the
Commitments and making the Loans in reliance upon the subordination provisions
of the Subordinated Debt and this Section 9.24.

 

SECTION 10                             AFFIRMATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit and Existing Letters of Credit have been terminated, the
Company agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

 

51

--------------------------------------------------------------------------------

10.1                           Reports, Certificates and Other Information. 
Furnish to the Administrative Agent and each Lender:

 

10.1.1                  Annual Report.  Promptly when available and in any event
within 90 days after the close of each Fiscal Year: a copy of the annual audited
financial statements of the Company and its Subsidiaries for such Fiscal Year,
including therein consolidated balance sheets and statements of earnings and
cash flows of the Company and its Subsidiaries as at the end of such Fiscal
Year,  certified without adverse reference to going concern value and without
qualification by Ernst & Young, or any of the four largest independent certified
public accounting firms in the United States.

 

10.1.2                  Interim Reports.  (a)  Upon filing with the SEC, and in
any event within 45 days after the end of each Fiscal Quarter, consolidated
balance sheets of the Company and its Subsidiaries as of the end of such Fiscal
Quarter, together with consolidated statements of earnings and cash flows for
such Fiscal Quarter and for the period beginning with the first day of such
Fiscal Year and ending on the last day of such Fiscal Quarter, together with a
comparison of such financial statements with the corresponding period of the
previous Fiscal Year, certified by a Senior Officer of the Company as having
been prepared in accordance with GAAP (subject to the absence of footnotes and
year-end audit adjustments); and (b) promptly when available and in any event no
later than the end of the next month following the month of determination,
internally-prepared monthly statements of operation, balance sheets and cash
flow statements substantially consistent in form and content with the example
attached hereto as Exhibit F (which statements need not be prepared in
accordance with GAAP), certified by a Senior Officer of the Company.

 

10.1.3                  Compliance Certificates.  Contemporaneously with the
furnishing of a copy of each annual audit report pursuant to Section 10.1.1 and
each set of quarterly statements pursuant to Section 10.1.2, a duly completed
compliance certificate in the form of Exhibit B, with appropriate insertions,
dated the date of such annual report or such quarterly statements and signed by
a Senior Officer of the Company, containing a computation of each of the
financial ratios and restrictions set forth in Section 11.13 and to the effect
that such officer has not become aware of any Event of Default or Unmatured
Event of Default that has occurred and is continuing or, if there is any such
event, describing it and the steps, if any, being taken to cure it.

 

10.1.4                  Reports to the SEC and to Shareholders.  Promptly upon
the filing or sending thereof, copies of all regular, periodic or special
reports of any Loan Party filed with the SEC; copies of all registration
statements of any Loan Party filed with the SEC (other than on Form S-8); and
copies of all proxy statements, financial statements or other communications
made to security holders generally, or filed with any securities exchange.

 

10.1.5                  Notice of Default, Litigation and ERISA Matters.  Within
5 Business Days, after becoming aware of any of the following, written notice
describing the same and the steps being taken by the Company or the Subsidiary
affected thereby with respect thereto:

 

52

--------------------------------------------------------------------------------


 

(a)                                  the occurrence of an Event of Default or an
Unmatured Event of Default;

 

(b)                                 any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Company to the
Lenders which has been instituted or, to the knowledge of the Company, is
threatened against any Loan Party or to which any of the properties of any
thereof is subject which could reasonably be expected to have a Material Adverse
Effect;

 

(c)                                  the institution of any steps by any member
of the Controlled Group or any other Person to terminate any Pension Plan in
other than a standard termination, as defined under Title IV of ERISA, or the
failure of any member of the Controlled Group to make a required contribution to
any Pension Plan (if such failure is sufficient to give rise to a Lien under
Section 302(f) of ERISA) or to any Multiemployer Pension Plan, or the taking of
any action with respect to a Pension Plan which could result in the requirement
that the Company furnish a bond or other security to the PBGC or such Pension
Plan, or the occurrence of any event with respect to any Pension Plan or
Multiemployer Pension Plan which could result in the incurrence by any member of
the Controlled Group of any liability, fine or penalty (including any claim or
demand for withdrawal liability or partial withdrawal from any Multiemployer
Pension Plan), or any material increase in the contingent liability of the
Company with respect to any post-retirement welfare benefit plan or other
employee benefit plan of the Company or another member of the Controlled Group,
or any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of an excise tax if such increased contributions could reasonably
be expected to have a Material Adverse Effect, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated in other than a standard termination, as
defined under Title IV of ERISA, or that any such plan is or may become
insolvent, or the occurrence of a Reportable Event as described in
Section 4043(b) of ERISA including without limitation those events as to which
the thirty (30) day notice period is waived under Part 2615 of the regulations
promulgated by the PBGC under ERISA;

 

(d)                                 any cancellation or material change in any
insurance maintained by any Loan Party, or the entering into any material
contract or undertaking that is not entered into in the ordinary course of
business; or

 

(e)                                  any other event (including (i) any
violation of any Environmental Law or the assertion of any Environmental Claim
or (ii) the enactment or effectiveness of any law, rule or regulation) which
might reasonably be expected to have a Material Adverse Effect.

 

10.1.6                  Intentionally Omitted.

 

10.1.7                  Management Reports.  Promptly and in any event within 10
Business Days of receipt thereof, copies of all detailed financial and
management reports submitted to the

 

53

--------------------------------------------------------------------------------


 

Company by independent auditors in connection with each annual or interim audit
made by such auditors of the books of the Company or any of its Subsidiaries.

 

10.1.8                  Projections.  Not later than January 31 of each Fiscal
Year, financial projections for the Company and its Subsidiaries for such Fiscal
Year and for the two consecutive Fiscal Years thereafter (including quarterly
operating and cash flow budgets) prepared in a manner consistent with the
projections delivered by the Company to the Lenders prior to the Closing Date or
otherwise in a manner reasonably satisfactory to the Administrative Agent,
accompanied by a certificate of a Senior Officer of the Company on behalf of the
Company to the effect that (a) such projections were prepared by the Company in
good faith, (b) the Company has a reasonable basis for the assumptions contained
in such projections and (c) such projections have been prepared in accordance
with such assumptions.  All parties hereto acknowledge that the Company cannot
and does not make any warranty or assurance that any such projections will be
attained.

 

10.1.9                  Subordinated Debt Notices.  Promptly following receipt,
copies of any notices (including notices of default or acceleration) received
from any holder or trustee of, under or with respect to any Subordinated Debt.

 

10.1.10            Schedules.  On an annual basis, and concurrently with the
delivery of any reports or statements referenced in Section 10.1.1 above, the
Company shall deliver to the Administrative Agent any necessary revisions to
schedules to this Agreement, revised to reflect all information described in
such schedules that is material and new or changed from the prior year, and each
schedule hereto shall, for purposes of Section 12.2.1(a) speak only as of the
date last revised, there being no implied obligation to update the schedules as
of the time of each disbursement in order to make the representations and
warranties contained in Section 9 true and correct as of the time of such
disbursement, except for Schedules 9.6, 9.8 and 9.17, which shall be revised and
delivered to the Administrative Agent within 10 Business Days of any material
change in the information contained in any such schedule, further subject to any
requirement, contained in this Agreement or in the Collateral Documents, to give
prior notice to the Administrative Agent or the Lenders with respect to the
information contained in any such schedule; provided, however, that
notwithstanding that any such supplement to a schedule may disclose the
existence or occurrence of events, facts or circumstances which are either
prohibited by the terms of this Agreement or any other Loan Documents or which
result in the breach of any representation or warranty, such supplement to such
schedule or representation shall not be deemed either an amendment thereof or a
waiver of such breach unless expressly consented to in writing by the
Administrative Agent and the Required Lenders, and no such amendments, except as
the same may be consented to in a writing which expressly includes a waiver,
shall be or be deemed a waiver by the Administrative Agent or any Lender of any
Event of Default disclosed therein, and provided, further, any items disclosed
in any such supplemental disclosures shall be included in the calculation of any
limits, baskets or similar restrictions contained in this Agreement or any of
the other Loan Documents.

 

54

--------------------------------------------------------------------------------


 

10.1.11            Other Information.  Promptly from time to time, such other
information concerning the Loan Parties and the Guarantors as any Lender or the
Administrative Agent may reasonably request.

 

10.2                           Books, Records and Inspections.  Keep, and cause
each other Loan Party and Guarantor to keep, its books and records in accordance
with sound business practices sufficient to allow the preparation of financial
statements in accordance with GAAP; permit, and cause each other Loan Party and
Guarantor to permit, any Lender (at such Lender’s own expense) or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties and the Guarantors; and permit, and cause each
other Loan Party to permit, at any reasonable time and with reasonable notice
(or at any time without notice if an Event of Default exists), any Lender (at
such Lender’s own expense) or the Administrative Agent or any representative
thereof to visit any or all of its offices, to discuss its financial matters
with its officers and its independent auditors (and the Company hereby
authorizes such independent auditors to discuss such financial matters with any
Lender or the Administrative Agent or any representative thereof), and to
examine (and, at the expense of the Loan Parties and Guarantors, photocopy
extracts from) any of its books or other records; and permit, and cause each
other Loan Party and Guarantor to permit, the Administrative Agent and its
representatives to inspect the Inventory and other tangible assets of the Loan
Parties and Guarantors, to perform appraisals of the equipment of the Loan
Parties and Guarantors, and to inspect, audit, check and make copies of and
extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to Inventory, Accounts
and any other collateral.  All such inspections or audits by the Administrative
Agent shall be at the Company’s expense, provided that so long as no Event of
Default or Unmatured Event of Default exists, the Company shall not be required
to reimburse the Administrative Agent for inspections or audits more frequently
than twice each Fiscal Year.

 

10.3                           Maintenance of Property; Insurance.  (a)  Keep,
and cause each other Loan Party and Guarantor to keep, all property useful and
necessary in the business of the Loan Parties and the Guarantors in good working
order and condition, ordinary wear and tear excepted, and from time to time
make, or cause to be made, all needful repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times in
accordance with customary and prudent business practices for similar businesses.

 

(b)                                 Maintain, and cause each other Loan Party
and Guarantor to maintain, with responsible insurance companies, such insurance
coverage as may be required by any law or governmental regulation or court
decree or order applicable to it (including, without limitation, liability
insurance for the directors and officers of such Loan Party or Guarantor) and
such other insurance, to such extent and against such hazards and liabilities as
is customarily maintained by companies similarly situated, but which shall
insure against all risks and liabilities of the type identified on Schedule 9.16
and shall have insured amounts no less than, and deductibles no higher than,
those set forth on such schedule (as such schedule may change upon the
reasonable

 

55

--------------------------------------------------------------------------------


 

consent of the Administrative Agent); and, upon request of the Administrative
Agent or any Lender, furnish to the Administrative Agent or such Lender a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by the Loan Parties and the Guarantors.  The Company shall
cause each issuer of an insurance policy to provide the Administrative Agent
with an endorsement (i) showing the Administrative Agent as lender loss payee or
mortgagee, as applicable, with respect to each policy of property or casualty
insurance or business interruption insurance and naming the Administrative Agent
and each Lender as an additional insured with respect to each policy of
liability insurance, (ii) providing that 30 days’ notice will be given to the
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy and (iii)
reasonably acceptable in all other respects to the Administrative Agent.

 

(c)                                  UNLESS THE COMPANY PROVIDES THE
ADMINISTRATIVE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS
AGREEMENT, THE ADMINISTRATIVE AGENT MAY, FOLLOWING PRIOR NOTICE TO THE COMPANY,
PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S OR GUARANTOR’S INTERESTS.  THE COVERAGE THAT
THE ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST
ANY LOAN PARTY OR GUARANTOR IN CONNECTION WITH THE COLLATERAL.  THE COMPANY MAY
LATER CANCEL ANY INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER
PROVIDING THE ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT.  IF THE ADMINISTRATIVE AGENT PURCHASES
INSURANCE FOR THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED
WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN PARTIES AND
GUARANTORS MAY BE ABLE TO OBTAIN ON THEIR OWN.

 

10.4                           Compliance with Laws; Payment of Taxes and
Liabilities.  (a)  Comply, and cause each other Loan Party and Guarantor to
comply, in all material respects with all applicable laws, rules, regulations,
decrees, orders, judgments, licenses and permits, except where failure to comply
could not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure, and cause each other Loan Party and Guarantor
to ensure, that no person who owns a controlling interest in or otherwise
controls a Loan Party or Guarantor is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other

 

56

--------------------------------------------------------------------------------


 

similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party and Guarantor to comply, with
all applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each other Loan Party and Guarantor to pay,
prior to delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, could become a Lien
(other than Permitted Liens) on any of its property; provided that the foregoing
shall not require any Loan Party to pay any such tax or charge so long as it
shall contest the validity thereof in good faith by appropriate proceedings and
shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP and, in the case of a claim which could become a Lien
(other than a Permitted Lien) on any collateral, such contest proceedings shall
stay the foreclosure of such Lien (other than a Permitted Lien) or the sale of
any portion of the collateral to satisfy such claim.

 

10.5                           Maintenance of Existence, etc.  (a) Maintain and
preserve, and (subject to Section 11.5) cause each other Loan Party and
Guarantor to maintain and preserve, (i) its existence and good standing in the
jurisdiction of its organization, (ii) its qualification to do business and good
standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect, and other than in connection with any merger permitted
pursuant to Sections 11.4 or 11.6 other than any dissolution or liquidations of
any Subsidiary if the assets of such Subsidiary are transferred to the Company
or any Guarantor in connection with such dissolution or liquidation) and (iii)
the rights, licenses, permits (including those required under applicable
Environmental Laws), franchises, patents, copyrights, trademarks and trade names
material to the conduct of its businesses; provided, however, that the Loan
Parties and the Guarantors shall not be required to preserve any such right,
license or franchise, or its corporate, partnership or other existence, if the
Board of Directors of the Company shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Company and its
Subsidiaries and Guarantors, taken as a whole, and that the loss thereof is not
adverse in any material respect to the Administrative Agent or the Lenders; and
(b) defend all of the foregoing against all claims, actions, demands, suits or
proceedings at law or in equity or by or before any governmental instrumentality
or other agency or regulatory authority.

 

10.6                           Use of Proceeds.  Use the proceeds of the Loans,
and the Letters of Credit and Existing Letters of Credit, solely to finance the
Related Transactions, for working capital purposes, for Permitted Acquisitions,
for Capital Expenditures and for other general business purposes; and not use or
permit any proceeds of any Loan to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any Margin Stock.

 

57

--------------------------------------------------------------------------------


 

10.7                           Employee Benefit Plans.

 

(a)                                  Maintain, and use good faith efforts to
cause each other member of the Controlled Group to maintain, each Pension Plan
in substantial compliance with all applicable requirements of law and
regulations.

 

(b)                                 Make, and use good faith efforts to cause
each other member of the Controlled Group to make, on a timely basis, all
required contributions to any Multiemployer Pension Plan.

 

(c)                                  Not, and use good faith efforts to not
permit any other member of the Controlled Group to (i) seek a waiver of the
minimum funding standards of ERISA, (ii) terminate or withdraw from any Pension
Plan or Multiemployer Pension Plan, (iii) take any other action with respect to
any Pension Plan that would reasonably be expected to entitle the PBGC to
terminate, impose liability in respect of, or cause a trustee to be appointed to
administer, any Pension Plan, or (iv) permit to occur a Reportable Event as
described in Section 4043(b) of ERISA including without limitation those events
as to which the thirty (30) day notice period is waived under Part 2615 of the
regulations promulgated by the PBGC under ERISA, unless the actions or events
described in clauses (i), (ii), (iii) and (iv) individually or in the aggregate
would not have a Material Adverse Effect.

 

10.8                           Environmental Matters.  If any release or
threatened release or other disposal of Hazardous Substances shall occur or
shall have occurred on any real property or any other assets of any Loan Party
or Guarantor, the Company shall, or shall cause the applicable Loan Party or
Guarantor to, cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets.  Without limiting the generality of the
foregoing, the Company shall, and shall cause each other Loan Party and
Guarantor to, comply with any Federal or state judicial or administrative order
requiring the performance at any real property of any Loan Party or Guarantor of
activities in response to the release or threatened release of a Hazardous
Substance.  To the extent that the transportation of Hazardous Substances is
permitted by this Agreement, the Company shall, and shall cause its Subsidiaries
to, dispose of such Hazardous Substances, or of any other wastes, only at
licensed disposal facilities operating in compliance with Environmental Laws.

 

10.9                           Further Assurances.  (a)  Within 30 days from the
request therefore by the Administrative Agent, take, and cause each other Loan
Party and Guarantor to take, such actions as are necessary or as the
Administrative Agent or the Required Lenders may reasonably request from time to
time to give effect to the intent of, and to aid in the exercise and enforcement
of the rights and remedies of the Administrative Agent and the Lenders under the
Loan Documents, and to ensure that the Obligations of each Loan Party and
Guarantor under the Loan Documents are secured by substantially all of the
assets of the Company, each Domestic Subsidiary and each Joint Venture which
meets the definition of a Guarantor (as well as all Capital Securities of each
Domestic Subsidiary and each such Joint Venture and 65% of all Capital
Securities of each direct Foreign Subsidiary) and guaranteed by each Domestic
Subsidiary and each Joint Venture which meets the definition of a Guarantor
(including, within 30 days after the acquisition or

 

58

--------------------------------------------------------------------------------


 

creation thereof, any Domestic Subsidiary or Joint Venture acquired or created
after the Closing Date), in each case as the Administrative Agent may determine,
including without limitation (i) the execution and delivery of guaranties,
security agreements, pledge agreements, Mortgages, financing statements and
other documents, and the filing or recording of any of the foregoing and (ii)
the delivery of certificated securities and other collateral with respect to
which perfection is obtained by possession.  Notwithstanding the foregoing, the
Company shall not be required to pledge the Capital Stock of any future Domestic
Subsidiary so long as those entities do not have any assets or operations valued
in excess of $100,000.

 

(b)                                 The Company shall notify the Lenders and the
Administrative Agent, within ten (10) days after the occurrence thereof, of the
acquisition of any material property by the Company or any Guarantor that is not
subject to the existing Collateral Documents, any Person becoming a Subsidiary
or the creation of any Joint Venture and any other event or condition, other
than the passage of time, that may require additional action of any nature in
order to create or preserve the effectiveness and perfected status of the liens
and security interests of the Lenders and the Administrative Agent with respect
to such property pursuant to the Collateral Documents, including without
limitation delivering the originals of all promissory notes and other
instruments payable to the Company or any Guarantor to the Administrative Agent
and delivering the originals of all stock certificates or other certificates
evidencing the Capital Securities owned by the Company or any Guarantor at any
time, which are required by the foregoing Section 10.9(a) to be pledged to the
Administrative Agent for the benefit of the Lenders.

 

10.10                     Deposit Accounts; Lockbox Account.  (a) The Company
shall maintain all of its and its Subsidiaries’ deposit and disbursement
accounts with the Administrative Agent or any Lender, and shall open all new
deposit and disbursement accounts with the Administrative Agent or any Lender,
and shall otherwise maintain the Administrative Agent or a Lender as its primary
depository bank and provider of cash management services, provided that the
Company and its Subsidiaries may maintain (i) an account with U.S. Bank
(formerly known as, Firstar Bank, NA) for collection of credit card receipts
(the “U.S. Bank Account”), provided, that such account is swept daily to a
concentration account in the name of the Company maintained with the
Administrative Agent or a Lender, (ii) local depository and disbursement
accounts with other financial institutions in Canada, as necessary to the
conduct of the Company’s or its Subsidiaries’ businesses there, and (iii) local
depository and disbursement accounts in the United States of America as
necessary to pay payroll expenses or otherwise necessary to the conduct of
business, in the locations where the Company or its Subsidiaries are doing
business, which accounts shall be with a Lender where practicable, but may be
with non-Lender financial institutions.  All such accounts shall be swept (net
of amounts necessary to pay payroll expenses) daily, where daily electronic wire
transfers are available and cost effective, to a concentration account
maintained with the Administrative Agent or any Lender, or swept (net of amounts
necessary to pay payroll expenses) to such concentration account no less often
than three times a week where daily wire transfers are not available or are not
cost effective.  The Administrative Agent and the Lenders shall use commercially
reasonable efforts to cooperate with the Company

 

59

--------------------------------------------------------------------------------


 

in complying with this Section 10.10.  At all times on and after the Closing
Date, the Company and its Subsidiaries shall sweep funds from all its and their
respective accounts, wheresoever located, to the concentration account
maintained by the Administrative Agent or any Lender, and all amounts received
in such concentration account shall be (A) further swept into the Company’s
disbursement accounts maintained by LaSalle or any other Lender, provided no
Event of Default has occurred or is continuing, or (B) applied to the
Obligations on such terms required by the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default.  The Company
and its Subsidiaries shall obtain blocked account or other tri-party agreements
satisfactory to the Administrative Agent for all accounts (other than accounts
maintained by the Administrative Agent) used by the Company and its
Subsidiaries, except that (x) the Company shall obtain a blocked account or
tri-party agreement for the account with U.S. Bank for the U.S. Bank Account
within 120 days of the Closing Date, or, if such agreement is not obtained or
obtainable in such period, the Company shall close the U.S. Bank Account and
open an account with a Lender for collection of credit card receipts of the
Company within 12 months from the Closing Date, (y) no such blocked account or
tri-party agreements shall be required for accounts located in Canada, and (z)
no such blocked account or tri-party agreements shall be required for accounts
of the type described in the foregoing subsection 10.10(a)(iii) (other than
those which are maintained with Bank of America, for which the Company and its
Subsidiaries shall use their best efforts to obtain such blocked account or
other tri-party agreements) where obtaining such an agreement is not
practicable.

 

(b)                                 At all times on and after the occurrence,
and during the continuation, of an Event of Default, the Company and the
Guarantors shall direct all clients and other Account Debtors to make all
payments in connection with any obligations to the Company or any Guarantor
(other than obligations with respect to credit card payments, which shall be
collected in accordance with Section 10.10(a) hereof) directly to a lockbox in
the name, and under the control, of the Administrative Agent, and all amounts
received in such lockbox shall be applied to the Obligations on such terms
required by the Administrative Agent, and the Company and the Guarantors shall
promptly execute such documents and agreements required by the Administrative
Agent in connection therewith, each in form and substance satisfactory to the
Administrative Agent.

 

10.11                     Syndication.  Enter into such modifications to the
Loan Documents as agreed pursuant to the terms of that certain commitment letter
and term sheet dated May 4, 2004, entered into by the Company, LaSalle and
Wells.

 

SECTION 11                             NEGATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations (other than contingent and unmatured indemnification obligations)
hereunder and under the other Loan Documents are paid in full and all Letters of
Credit and Existing Letters of Credit have been terminated, the Company agrees
that, unless at any time the Required Lenders shall otherwise expressly consent
in writing, it will:

 

60

--------------------------------------------------------------------------------


 

11.1                           Debt.  Not, and not permit any other Loan Party
to, create, incur, assume or suffer to exist any Debt, except:

 

(a)                                  Obligations under this Agreement and the
other Loan Documents;

 

(b)                                 Debt of any Guarantor owing to the Company
or to any other Guarantor; provided that to the extent such Debt shall be
evidenced by any note or instrument, such instrument shall be a demand note in
form and substance reasonably satisfactory to the Administrative Agent and
pledged and delivered to the Administrative Agent pursuant to the Collateral
Documents as additional collateral security for the Obligations, and the
obligations under such demand note shall be subordinated to the Obligations of
the Company hereunder in a manner reasonably satisfactory to the Administrative
Agent;

 

(c)                                  Subordinated Debt, provided that (A)
immediately before and after (on a pro forma basis acceptable to the
Administrative Agent and supported by such certificates required by the
Administrative Agent) the incurrence of any such Subordinated Debt, no Unmatured
Event of Default or Event of Default shall exist and the Company shall be in pro
forma compliance with all financial and other covenants contained herein as of
the date of incurrence of such Subordinated Debt and for the following year and
(B) all agreements, documents and instruments relating to such Subordinated Debt
shall have been delivered to and approved by the Administrative Agent and the
Required Lenders prior to the incurrence of such Subordinated Debt;

 

(d)                                 Hedging Obligations;

 

(e)                                  Debt described on Schedule 11.1 and any
extension, renewal or refinancing thereof so long as the principal amount
thereof is not increased (and as such amount is reduced from time to time) and
no modifications of the terms thereof which are less favorable to the Company or
more restrictive on the Company in any material manner shall be permitted;

 

(f)                                    the Debt to be Repaid (so long as such
Debt is repaid on the Closing Date with the proceeds of the initial Loans
hereunder);

 

(g)                                 Contingent Liabilities arising with respect
to customary indemnification obligations in favor of sellers in connection with
Permitted Acquisitions and purchasers in connection with dispositions permitted
under Section 11.4;

 

(h)                                 Earnouts with respect to Permitted
Acquisitions made by the Company;

 

(i)                                     Trade accounts payable and accrued
expenses arising in the ordinary course which are current or past due only in an
amount which is not material in the aggregate for the Company and its
Subsidiaries on a consolidated basis, or which are being contested in good faith
by appropriate proceedings and for which adequate reserves are maintained on the
books of the Company;

 

61

--------------------------------------------------------------------------------


 

(j)                                     Debt which is non-recourse to the
Company or its Subsidiaries, provided that the aggregate amount of such
non-recourse Indebtedness does not exceed $10,000,000 and such non-recourse
terms and the other terms of such financing are acceptable to the Administrative
Agent;

 

(k)                                  Debt incurred to finance insurance premiums
in the ordinary course of business consistent with past practices of the
Company;

 

(l)                                     Debt of Subsidiaries and Joint Ventures
which are not Guarantors owing to the Company or a Guarantor not exceeding an
aggregate amount equal to the book value of three percent (3%) of Total Assets;
provided, that any such Debt shall reduce, dollar for dollar, the available
transactions permitted by Section 11.6(g);

 

(m)                               Debt represented by the subtraction of
Adjusted Off-Balance Sheet Liabilities from Off-Balance Sheet Liabilities;

 

(n)                                 Debt (other than Debt to the Principals)
other than as described in clauses (a) through (m) above and (p) below not
exceeding an aggregate amount equal to the book value of three percent (3%) of
Total Assets, provided that not more than 50% of the Debt incurred or otherwise
outstanding pursuant to this clause (n) may be secured by Permitted Liens;

 

(o)                                 Debt which may otherwise be permitted
pursuant to Section 11.6; and

 

(p)                                 Debt arising from Ordinary Course Capital
Leases.

 

11.2                           Liens.  Not, and not permit any other Loan Party
to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(a)                                  Liens arising under the Loan Documents;

 

(b)                                 Liens imposed by law (other than liens
imposed by ERISA or Section 412 of the Code), carriers’, warehousemen’s or
mechanic’s Liens, operators’ or drillers’ Liens and Liens to secure claims for
labor, material or supplies arising in the ordinary course of business, but only
to the extent that payment thereof shall not at the time be due or shall be
contested in good faith by appropriate proceedings diligently conducted, with
respect to which appropriate reserves have been set aside and as to which there
has been no seizure of or foreclosure upon assets subject to such Liens;

 

(c)                                  deposits or pledges to secure payment of
worker’s compensation, unemployment insurance, old age pensions or other social
security, or to secure the performance of bids, tenders, contracts (other than
those relating to borrowed money) or leases or to secure statutory obligations
or surety or appeal bonds, or to secure indemnity, performance or other similar
bonds in the ordinary course of business, or in connection with contests, to the
extent that payment thereof shall not at the time be due or shall be contested
in good faith by appropriate proceedings

 

62

--------------------------------------------------------------------------------


 

diligently conducted and there have been set aside on its books appropriate
reserves with respect thereto;

 

(d)                                 Liens securing taxes, assessments, levies or
other governmental charges which are not overdue or which, in an amount not
exceeding $1,000,000 in the aggregate, are being contested in good faith by
appropriate proceedings diligently conducted, with respect to which reasonable
reserves have been set aside and as to which there has been no seizure of or
foreclosure upon assets subject to the Liens;

 

(e)                                  Liens consisting of encumbrances, easements
or reservations of, or rights of others for, rights-of-way, sewers, electric
lines, telecommunications lines and other similar purposes, zoning restrictions,
restrictions on the use of real property and minor defects and irregularities in
the title thereto, and other similar encumbrances, none of which in the
reasonable opinion of the Administrative Agent interferes with the use of the
property subject thereto by the Company or such Subsidiary in the ordinary
conduct of its business;

 

(f)                                    Liens described on Schedule 11.2 as of
the Closing Date, and any extensions or renewals of the foregoing, provided that
neither the Debt secured by any such existing Liens nor the property subject
thereto shall increase;

 

(g)                                 Liens on the daily revenues in favor of
Persons other than the Company or its Affiliates who are parties to the Facility
Leases and Facility Management Agreements for the amounts due to them pursuant
thereto;

 

(h)                                 purported Liens in the ordinary course of
business on fixtures to the extent applicable law permits a mortgagee to claim
an interest therein, provided that such purported Liens do not secure any Debt
of the Company or any of its Affiliates;

 

(i)                                     any Lien created to secure payment of a
portion of the purchase price of, or existing at the time of acquisition of, any
tangible fixed asset (including Liens granted in connection with Ordinary Course
Capital Leases) acquired by the Company or any of its Subsidiaries, may be
created or suffer to exist upon such tangible fixed asset if the outstanding
principal amount of the Debt secured by such Lien does not exceed the purchase
price paid by the Company or such Subsidiary for such tangible fixed asset
provided that (i) such Lien does not encumber any other asset at any time owned
by the Company or such Subsidiary, (ii) not more than one such Lien shall
encumber such tangible fixed asset at any one time, and (iii) the aggregate
amount of Debt secured by all such Liens shall not exceed the amounts permitted
by Sections 11.1(e) and (n);

 

(j)                                     Liens on unearned insurance premiums to
secure Debt referred to in Section 11.1(k);

 

(k)                                  Liens arising by applicable law in respect
of employees’ wages, salaries or commissions not overdue; and

 

63

--------------------------------------------------------------------------------


 

(l)                                     Liens arising out of judgments or awards
not exceeding $1,000,000 in the aggregate against the Company or its
Subsidiaries with respect to which the Company or such Subsidiary shall be in
good faith prosecuting an appeal or a proceeding or review and the enforcement
of such Lien is stayed pending such appeal or review.

 

11.3                           Restricted Payments.  Make, pay, declare or
authorize any dividend, payment or other distribution in respect of any class of
its Capital Securities or any dividend, payment or distribution in connection
with the redemption, purchase, retirement or other acquisition, directly or
indirectly, of any shares of its Capital Securities, other than such dividends,
payments or other distributions made (i) to the extent payable solely in shares
of Capital Securities (other than Disqualified Stock) of the Company, and (ii)
as permitted pursuant to Section 11.6.  The Company will not issue Disqualified
Stock.

 

11.4                           Mergers, Consolidations, Sales.  (a) Make any
Acquisition; nor merge or consolidate or amalgamate with any other Person or
take any other action having a similar effect, nor enter into any joint venture
or similar arrangement with any other Person, except (i) any Acquisition by the
Company or any Guarantor where (collectively, “Permitted Acquisitions”):

 

(A)                              the business or division acquired are for use,
or the Person acquired is engaged, in businesses similar to those engaged in by
the Loan Parties on the Closing Date;

 

(B)                                immediately before and after giving effect to
such Acquisition, no Event of Default or Unmatured Event of Default shall exist;

 

(C)                                the aggregate consideration to be paid by the
Loan Parties (including any Debt assumed or issued in connection therewith, the
amount thereof to be calculated in accordance with GAAP) in connection with such
Acquisition (or any series of related Acquisitions) shall not exceed $5,000,000,
and all such Acquisitions in any Fiscal Year shall not exceed $15,000,000;

 

(D)                               immediately after giving effect to such
Acquisition, the Company is in pro forma compliance with all the financial
ratios and restrictions set forth in Section 11.13;

 

(E)                                 in the case of the Acquisition of any
Person, the Board of Directors of such Person has approved such Acquisition;

 

(F)                                 after giving effect to any Acquisition and
after giving effect to the working capital needs of the acquired business, the
Revolving Loan Availability shall equal or exceed $7,000,000;

 

(G)                                reasonably prior to such Acquisition, the
Administrative Agent shall have received complete executed or conformed copies
of each material document, instrument and agreement to be executed in connection
with such Acquisition together with all lien search reports and lien release
letters and other documents as the Administrative Agent may require to

 

64

--------------------------------------------------------------------------------


 

evidence the termination of Liens on the assets or business to be acquired,
provided that the Lien termination may occur simultaneously with the closing of
such Acquisition;

 

(H)                               not less than ten Business Days prior to such
Acquisition, the Administrative Agent shall have received an acquisition summary
with respect to the Person and/or business or division to be acquired, such
summary to include a reasonably detailed description thereof (including
financial information) and operating results (including financial statements for
the most recent 12 month period for which they are available and as otherwise
available), the material terms and conditions, including economic terms, of the
proposed Acquisition, and the Company’s calculation of pro forma EBITDA relating
thereto;

 

(I)                                    the Administrative Agent and Required
Lenders shall have approved the Company’s computation of pro forma EBITDA;

 

(J)                                   consents have been obtained in favor of
the Administrative Agent and the Lenders to the collateral assignment of rights
and indemnities under the related acquisition documents and opinions of counsel
for the Loan Parties and (if delivered to the Loan Party) the selling party in
favor of the Administrative Agent and the Lenders have been delivered; and

 

(K)                               the provisions of Section 10.10 have been
satisfied;

 

and (ii) as may be otherwise permitted pursuant to Sections 11.6, 11.10(b) and
11.10(l).

 

(b)                                 Sell, lease, license, transfer, assign or
otherwise dispose of all or any portion of its business, assets, rights,
revenues or property, real, personal or mixed, tangible or intangible, whether
in one or a series of transactions, other than inventory sold in the ordinary
course of business upon customary credit terms and sales of material or
equipment no longer useful in the business, and shall not permit or suffer any
Subsidiary to do any of the foregoing (an “Asset Disposition”); provided,
however, that this Section 11.4(b) shall not prohibit any sale, lease, license,
transfer, assignment or other disposition otherwise permitted pursuant to
Section 11.6 or if (i) the aggregate book value (disregarding any write-downs of
such book value other than ordinary depreciation and amortization) of all of the
business, assets, rights, revenues and property disposed of after the Closing
Date of this Agreement (other than in reliance on clauses (ii) and (iii) below)
shall be less than 1% of the Total Assets at such time and if, immediately
before and after such transaction, no Unmatured Event if Default or Event of
Default shall exist, (ii) sales of equipment as to which proceeds are used
within 180 days to purchase equipment of at least equivalent value to those sold
and if, immediately before and after such transaction, no Unmatured Event of
Default or Event of Default shall exist, (iii) sales as to which proceeds are
used to make optional repayments on the Revolving Loan, provided that such
prepayments on the Revolving Loans shall also permanently reduce the Revolving
Commitment by the amount of such payments, (iv) investments which consist of
transfers of assets instead of cash and which are permitted by Section 11.10 or
(v) transfers of assets  pursuant to a loan or advance permitted pursuant to
Section 11.10; provided, however, in the case of any of the foregoing permitted
sales,

 

65

--------------------------------------------------------------------------------


 

leases, licenses, transfers, assignments or other dispositions described in
clauses (i), (ii) and (iii) the Company shall not, and shall not permit any of
its Subsidiaries to, consummate an Asset Disposition unless (A) the Company (or
the Subsidiary, as the case may be) receives consideration at the time of such
Asset Disposition at least equal to the fair market value (as determined by the
Board of Directors of such Person and evidenced by a resolution of the Board of
Directors of such Person set forth in an officer’s certificate delivered to the
Administrative Agent) of the assets and (B) at least 75% of the consideration
therefore received by the Company or such Subsidiary is in the form of cash;
provided that the amount of (x) any liabilities (as shown on the Company’s or
such Subsidiary’s most recent balance sheet), of the Company or any Subsidiary
that are assumed by the transferee of any such assets such that the Company or
such Subsidiary have no further liability and (y) any securities, notes or other
obligations received by the Company or any such Subsidiary from such transferee
that are converted by the Company or such Subsidiary into cash (to the extent of
the cash received), shall be deemed to be cash for purposes of this provision
and the definition of Net Cash Proceeds, and (C) the Administrative Agent
promptly shall obtain a first priority security interest in any non-cash
consideration for any Asset Disposition.

 

11.5                           Modification of Organizational Documents.  Not
permit the charter, by-laws or other organizational documents of any Loan Party
to be amended or modified in any way which could reasonably be expected to
materially adversely affect the interests of the Lenders.

 

11.6                           Transactions with Affiliates.  Take any actions,
nor enter into any  transactions, of the types described in Sections 11.1, 11.2,
11.3, 11.4, 11.10, 11.14 or 11.15, directly or indirectly, with, or for the
benefit of, the Principals and any other Affiliates of the Company (each of the
foregoing, an “Affiliate Transaction”) except as may otherwise be specifically
permitted by those sections, and except as follows:

 

(a)                                  transactions between or among the Company
and/or the Guarantors shall be permitted;

 

(b)                                 the Company shall consummate the Related
Transactions;

 

(c)                                  any Subsidiary may merge with or into
another Subsidiary or into the Company, provided that (i) there is no Unmatured
Event of Default or Event of Default either existing before, or which would
arise from, such merger, (ii) if any such merger involves a Guarantor, the
Guarantor shall be the surviving Person, (iii) if any such merger involves the
Company, the Company shall be the surviving Person and (iv) if any such merger
involves the Company or any Guarantor, the net worth of the Company or such
Guarantor involved in such merger immediately after the merger would be equal to
or greater than its net worth immediately preceding such merger;

 

(d)                                 upon notice to and consent of the
Administrative Agent, any Subsidiary may merge with or into a newly-created
Subsidiary which is incorporated, formed or otherwise

 

66

--------------------------------------------------------------------------------


 

organized pursuant to the laws of the State of Delaware, solely for the purpose
of re-organizing the previously existing Subsidiary under the laws of the State
of Delaware, provided that (i) there is no Unmatured Event of Default or Event
of Default either existing before, or which would arise from, such merger, (ii)
if any such merger involves a Guarantor, the surviving Subsidiary shall become a
Guarantor, and the net worth of such surviving Subsidiary immediately after the
merger shall be equal to or greater than the Guarantor’s net worth immediately
preceding such merger, and (iii) all other terms and conditions of such merger
shall be acceptable to the Administrative Agent in its reasonable discretion;

 

(e)                                  transfers of assets, including without
limitation Capital Securities, between Guarantors or between the Company and
Guarantors shall be permitted, provided that the Administrative Agent maintains
its first priority perfected Lien on any and all collateral security;

 

(f)                                    Affiliate Transactions, Facility
Management Agreements and Facility Leases entered into in the ordinary course of
business shall be permitted that are on terms that are no less favorable to the
Company or the relevant Subsidiary than those that would have been obtained in a
comparable transaction by the Company or such Subsidiary with an unrelated
Person; and

 

(g)                                 the Company or any Guarantor may purchase or
otherwise acquire any Capital Securities of or other ownership interest in, or
debt securities of or other evidences of Debt of, any Subsidiary or Joint
Venture that is not a Guarantor; or make any loan or advance of any of its funds
or property or make any other extension of credit to, or make any other
investment or contribution or acquire any interest whatsoever in, any Subsidiary
or Joint Venture that is not a Guarantor, not exceeding an aggregate amount
equal to the book value of 3% of Total Assets; provided, that any of the
foregoing transactions shall reduce, dollar for dollar, the available Debt
permitted by Section 11.1(l).

 

11.7                           Unconditional Purchase Obligations.  Not, and not
permit any other Loan Party to, enter into or be a party to any contract for the
purchase of materials, supplies or other property or services if such contract
requires that payment be made by it regardless of whether delivery is ever made
of such materials, supplies or other property or services.

 

11.8                           Inconsistent Agreements.  Not, and not permit any
other Loan Party to, enter into any agreement, including without limitation any
amendments to existing agreements, containing any provision which would (a) be
violated or breached by any borrowing by the Company hereunder or by the
performance by any Loan Party of any of its Obligations hereunder or under any
other Loan Document, (b) prohibit any Loan Party from granting to the
Administrative Agent and the Lenders, a Lien on any of its assets, now or
hereafter acquired, or (c) (except with respect to the 9 ¼% Note Documents)
create or permit to exist or become effective any encumbrance or restriction on
the ability of any Subsidiary to (i) pay dividends or make other distributions
to the Company or any other Subsidiary, or pay any Debt owed to the Company or
any other Subsidiary, (ii) make loans or advances to any Loan Party or (iii)
transfer any of its

 

67

--------------------------------------------------------------------------------


 

assets or properties to any Loan Party; other than (A) customary restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the assets of any Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary to be sold
and such sale is permitted hereunder (B) restrictions or conditions imposed by
any agreement relating to purchase money Debt, Capital Leases and other secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt and (C) customary provisions in
leases, Joint Venture agreements (created in the ordinary course consistent with
past practices) and other contracts restricting the assignment thereof.  The
Company shall use its best efforts to avoid entering into Joint Venture
agreements which would violate the foregoing terms of this Section 11.8.

 

11.9                           Business Activities; Issuance of Equity.  Not,
and not permit any other Loan Party to, engage in any line of business other
than the businesses engaged in on the date hereof and businesses reasonably
related thereto.  Not, and not permit any other Loan Party to, issue any Capital
Securities other than (a) any issuance of shares of the Company’s Capital
Securities (provided any such issued shares shall not be Disqualified Stock), or
(b) any issuance by a Subsidiary to the Company or another Subsidiary in
accordance with Section 11.3.

 

11.10                     Investments, Loans and Advances.  Purchase or
otherwise acquire any Capital Securities of or other ownership interest in, or
debt securities of or other evidences of Debt of, any other Person; nor make any
loan or advance of any of its funds or property or make any other extension of
credit to, or make any other investment or contribution or acquire any interest
whatsoever in, any other Person; nor incur any Contingent Liability except to
the extent permitted under Section 11.1; nor permit any Subsidiary to do any of
the foregoing; other than:

 

(a)                                  contributions by the Company to the capital
of any Wholly-Owned Subsidiary, or by any Subsidiary to the capital of any other
domestic Wholly-Owned Subsidiary, so long as the recipient of any such capital
contribution has guaranteed the Obligations and such guaranty is secured by a
pledge of all of its Capital Securities and substantially all of its real and
personal property, in each case in accordance with Section 10.9;

 

(b)                                 contributions to non-Wholly-Owned
Subsidiaries and Joint Ventures in the ordinary course of business consistent
with past practices not in excess of $1,000,000 in the aggregate;

 

(c)                                  investments constituting Debt permitted by
Section 11.1;

 

(d)                                 Contingent Liabilities constituting Debt
permitted by Section 11.1 or Liens permitted by Section 11.2;

 

(e)                                  investments in Cash Equivalents;

 

(f)                                    bank deposits in the ordinary course of
business;

 

68

--------------------------------------------------------------------------------


 

(g)                                 investments in securities of Account Debtors
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such account debtors;

 

(h)                                 investments to consummate Permitted
Acquisitions;

 

(i)                                     those investments, loans, advances and
other transactions described in Schedule 11.11 as of the Closing Date, but no
extension or renewal thereof shall be permitted;

 

(j)                                     extensions of trade credit made in the
ordinary course of business on customary credit terms and commission,
relocation, travel and similar advances made to officers, employees and to
Shoreline Enterprises, LLC, a Delaware limited liability company (the majority
ownership of which is held by Myron C. Warshauer) (“Shoreline”), for consulting
services and reimbursable expenses, all in the ordinary course of business,
provided that advances to officers, employees and Shoreline for purposes other
than commission, relocation and travel shall not exceed $250,000 in aggregate
amount;

 

(k)                                  acquire and own stock, obligations or
securities received in settlement of debts owing to the Company or its
Subsidiaries or as consideration for Asset Dispositions otherwise permitted
under Section 11.4;

 

(l)                                     advances made by the Company or its
Subsidiaries or Joint Ventures to customers in connection with Facility Leases
and Facility Management Agreements of the Company in the ordinary course of
business consistent with past practices;

 

(m)                               other loans, advances or investments (except
to (i) the Principals, or (ii) other Affiliates of the Company) in an aggregate
amount not to exceed three percent (3%) of Total Assets; and

 

(n)                                 as otherwise permitted pursuant to Sections
11.6.

 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no new Investment which would otherwise be permitted
by clause (c), (d), or (h) shall be permitted to be made if, immediately before
or after giving effect thereto, any Event of Default or Unmatured Event of
Default exists.

 

11.11                     Restriction of Amendments to Certain Documents.  Not
amend or otherwise modify, or waive any rights under, the Related Agreements or
the Subordinated Debt Documents if, in any case, such amendment, modification or
waiver could reasonably be expected to be material and adverse to the interests
of the Lenders.

 

11.12                     Fiscal Year.  Not change its Fiscal Year.

 

69

--------------------------------------------------------------------------------


 

11.13                     Financial Covenants.

 

11.13.1            Fixed Charge Coverage Ratio.  Not permit the Fixed Charge
Coverage Ratio for any Computation Period to be less than 1.75 to 1.00.

 

11.13.2            Senior Debt to EBITDA Ratio.  Not permit the Senior Debt to
EBITDA Ratio as of the last day of any Computation Period to exceed the
applicable ratio set forth below for such Computation Period:

 

Computation
Period Ending

 

Maximum Senior Debt
to EBITDA Ratio

 

6/30/04

 

3.25 to 1.00

 

9/30/04

 

3.25 to 1.00

 

12/31/04

 

3.25 to 1.00

 

3/31/05

 

3.25 to 1.00

 

6/30/05

 

3.25 to 1.00

 

9/30/05

 

3.25 to 1.00

 

12/31/05

 

3.00 to 1.00

 

3/31/06

 

3.00 to 1.00

 

6/30/06

 

3.00 to 1.00

 

9/30/06

 

3.00 to 1.00

 

12/31/06

 

2.75 to 1.00

 

3/31/07

 

2.75 to 1.00

 

 

11.13.3            Total Debt to EBITDA Ratio.  Not permit the Total Debt to
EBITDA Ratio as of the last day of any Computation Period to exceed the
applicable ratio set forth below for such Computation Period:

 

Computation
Period Ending

 

Maximum Total Debt to
EBITDA Ratio

 

6/30/04

 

5.00 to 1.00

 

9/30/04

 

5.00 to 1.00

 

12/31/04

 

5.00 to 1.00

 

3/31/05

 

5.00 to 1.00

 

6/30/05

 

5.00 to 1.00

 

9/30/05

 

5.00 to 1.00

 

12/31/05

 

4.50 to 1.00

 

3/31/06

 

4.50 to 1.00

 

6/30/06

 

4.50 to 1.00

 

9/30/06

 

4.50 to 1.00

 

12/31/06

 

4.00 to 1.00

 

3/31/07

 

4.00 to 1.00

 

 

70

--------------------------------------------------------------------------------


 

11.13.4            Net Capital Expenditures.  Make, or permit any Subsidiary to
make, Net Capital Expenditures (minus the amount of any Ordinary Course Capital
Leases used to finance such Net Capital Expenditures, such resulting amount
referred to in this section as “Adjusted Net Capital Expenditures”) that exceed
$7,500,000 in any Fiscal Year in the aggregate for the Company and its
Subsidiaries.

 

11.14                     Repayment or Redemption of Debt; Cancellation of
Debt.  Make, or permit any Subsidiary to make, any optional payment, defeasance
(whether a covenant defeasance, legal defeasance or other defeasance),
prepayment or redemption of any of its or any of its Subsidiaries’ Subordinated
Debt or other Debt (except for payments made in Capital Securities which could
not create an Event of Default, and except for Ordinary Course Lease Termination
Payments); or amend or modify, or consent or agree to any amendment or
modification of, any instrument or agreement under which any of its Subordinated
Debt is issued or created or otherwise related thereto; or enter into any
agreement or arrangement providing for any defeasance of any kind of any of its
Subordinated Debt; except as may otherwise be permitted pursuant to Sections
11.3 and 11.6.  Not, and not permit any other Loan Party to, cancel any claim or
debt owing to it, except for reasonable consideration or in the ordinary course
of business.

 

11.15                     Affiliate Amounts.  Except as set forth on
Schedule 11.15, the Company will not pay, or permit any Subsidiary to pay,
directly or indirectly, any management, consulting, investment banking, advisory
or other fees or payments, fees or payments under any leases, any expense
reimbursement or similar payments, or any other payments of any kind (including,
without limitation, any amounts paid or payable by the Company or any of its
Subsidiaries to the Principals and/or to any other Affiliates of the Company, in
respect of overhead expense allocations among members of the Affiliate corporate
group) to the Principals and/or to any other Affiliates of the Company, other
than the Company or any Guarantor.  The foregoing sentence shall not restrict
the Company from (i) paying salaries, bonuses or other compensation to, or
reimbursing travel or other business expenses of, officers or employees (other
than any such Person who is also a Principal) in the ordinary course of business
and (ii) reimbursing travel or other business expenses of any officer or
director of the Company who is also a Principal, to the extent such
reimbursements or such expenses are customarily paid or reimbursed for all
officers and/or directors (as applicable) of the Company in the ordinary course
of the Company’s business, consistent with past practices.

 

SECTION 12                             EFFECTIVENESS; CONDITIONS OF LENDING,
ETC.

 

The obligation of each Lender to make its Loans and participate in the Existing
Letters of Credit, and of the Issuing Lender to issue Letters of Credit, is
subject to the following conditions precedent:

 

12.1                           Initial Credit Extension.  The obligation of the
Lenders to make the initial Loans and to participate in the Existing Letters of
Credit, and the obligation of the Issuing Lender to

 

71

--------------------------------------------------------------------------------


 

issue its initial Letter of Credit (whichever first occurs) is, in addition to
the conditions precedent specified in Section 12.2, subject to the conditions
precedent that (a) all Debt to be Repaid (as described on Schedule 12.1) has
been (or concurrently with the initial borrowing will be) paid in full, and that
all agreements and instruments governing the Debt to be Repaid and that all
Liens securing such Debt to be Repaid have been (or concurrently with the
initial borrowing will be) terminated and (b) the Administrative Agent shall
have received (i) evidence, reasonably satisfactory to the Administrative Agent,
that the Company has received gross cash proceeds (prior to underwriter’s
discount and commissions) from the underwritten sale of Company common stock
pursuant to the IPO in an amount not less than $51,750,000; (ii) evidence,
reasonably satisfactory to the Administrative Agent, that the Company has
completed, or concurrently with the initial credit extension hereunder will
complete, the Related Transactions in accordance with the terms of the Related
Agreements (without any amendment thereto or waiver thereunder unless consented
to by the Lenders); and (iii) all of the following, each duly executed and dated
the Closing Date (or such earlier date as shall be satisfactory to the
Administrative Agent), in form and substance reasonably satisfactory to the
Administrative Agent (and the date on which all such conditions precedent have
been satisfied or waived in writing by the Administrative Agent and the Lenders
is called the “Closing Date”):

 

12.1.1                  Notes.  A Note for each Lender.

 

12.1.2                  Authorization Documents.  For the Company and each
Guarantor, such Person’s (a) charter (or similar formation document), certified
by the appropriate governmental authority; (b) good standing certificates in its
state of incorporation (or formation) and in each other state requested by the
Administrative Agent; (c) bylaws (or similar governing document); (d)
resolutions of its board of directors (or similar governing body) approving and
authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents (it being understood that the Administrative Agent and each
Lender may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.

 

12.1.3                  Consents, etc.  Certified copies of all
documents evidencing any necessary corporate or partnership action, consents and
governmental approvals (if any) required for the execution, delivery and
performance by the Company and each Guarantor of the documents referred to in
this Section 12.

 

12.1.4                  Letter of Direction.  A letter of direction containing
funds flow information with respect to the proceeds of the Loans on the Closing
Date.

 

72

--------------------------------------------------------------------------------


 

12.1.5                  Guaranty and Collateral Agreement.  A counterpart of the
Guaranty and Collateral Agreement executed by the Company and each Guarantor,
together with all instruments, transfer powers and other items required to be
delivered in connection therewith.

 

12.1.6                  Perfection Certificate.  A Perfection Certificate
completed and executed by the Company and each Guarantor.

 

12.1.7                  Obligations Senior.  Evidence satisfactory to the
Administrative Agent and the Lenders that the Loans and other Obligations
hereunder shall be Senior Debt under the 9 ¼% Note Documents.

 

12.1.8                  Opinions of Counsel.  Opinions of counsel for the
Company and each Guarantor, including local counsel reasonably requested by the
Administrative Agent, and to the extent requested by the Administrative Agent,
copies of all other opinions, if any, issued pursuant to the Related
Transactions.

 

12.1.9                  Insurance.  Evidence of the existence of insurance
required to be maintained pursuant to Section 10.3(b), together with evidence
that the Administrative Agent has been named as a lender’s loss payee and an
additional insured on all related insurance policies.

 

12.1.10            Copies of Documents.  Copies of the Related Agreements
certified by the secretary or assistant secretary (or similar officer) of the
Company as being true, accurate and complete.

 

12.1.11            Payment of Fees.  Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses to the extent then due and payable
on the Closing Date, together with all Attorney Costs of the Administrative
Agent and the Co-Lead Arrangers to the extent invoiced prior to the Closing
Date, plus such additional amounts of Attorney Costs as shall constitute the
Administrative Agent’s reasonable estimate of Attorney Costs incurred or to be
incurred by the Administrative Agent through the closing proceedings (provided
that such estimate shall not thereafter preclude final settling of accounts
between the Company and the Administrative Agent).

 

12.1.12            Solvency Certificate.  A Solvency Certificate executed by a
Senior Officer of the Company.

 

12.1.13            Pro Forma.  A consolidated pro forma balance sheet of the
Company as at June 30, 2004, adjusted to give effect to the consummation of the
Related Transactions and the financings contemplated hereby as if such
transactions had occurred on such date, consistent in all material respects with
the sources and uses of cash as previously described to the Lenders and the
forecasts previously provided to the Lenders.

 

12.1.14            Intentionally Omitted.

 

73

--------------------------------------------------------------------------------


 

12.1.15            Search Results; Lien Terminations.  Certified copies of
Uniform Commercial Code search reports dated a date reasonably near to the
Closing Date, listing all effective financing statements which name the Company
and each Guarantor (under their present names and any previous names) as
debtors, together with (a) copies of such financing statements, (b) payoff
letters that definitively speak to repayment in full of all Debt to be Repaid,
the termination of all agreements relating thereto and the release of all Liens
granted in connection therewith, and, where feasible prior to the Closing Date,
together with Uniform Commercial Code or other appropriate termination
statements and documents effective to evidence the foregoing (other than Liens
permitted by Section 11.2) and such other Uniform Commercial Code termination
statements as the Administrative Agent may reasonably request.

 

12.1.16            Filings, Registrations and Recordings.  The Administrative
Agent shall have received each document (including Uniform Commercial Code
financing statements) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the collateral described therein,
prior to any other Liens (subject only to Liens permitted pursuant to
Section 11.2), in proper form for filing, registration or recording.

 

12.1.17            Closing Certificate, Consents and Permits.  A certificate
executed by an officer of the Company on behalf of the Company in such capacity
but not individually certifying (a) the matters set forth in Section 12.2.1 as
of the Closing Date and (b) the occurrence of the closing of the Related
Transactions and that such closing has been consummated in accordance with the
terms of the Related Agreements without waiver of any material condition
thereof; together with evidence that all necessary governmental, regulatory,
creditor, shareholder, partner and other material consents, approvals and
exemptions required to be obtained by the Company in connection with the Related
Transactions have been duly obtained and are in full force and effect.

 

12.1.18            Other.  Such other documents as the Administrative Agent or
any Lender may reasonably request.

 

12.2                           Conditions.  The obligation (a) of each Lender to
make each Loan and participate in each Existing Letter of Credit, and (b) of the
Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:

 

12.2.1                  Compliance with Warranties, No Default, etc.  Both
before and after giving effect to any borrowing and the issuance of any Letter
of Credit, the following statements shall be true and correct:

 

(a)                                  the representations and warranties of each
Loan Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all respects with the same effect as if

 

74

--------------------------------------------------------------------------------


 

then made (except to the extent stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date); and

 

(b)                                 no Event of Default or Unmatured Event of
Default shall have then occurred and be continuing.

 

12.2.2                  Confirmatory Certificate.  If requested by the
Administrative Agent or any Lender, the Administrative Agent shall have received
(in sufficient counterparts to provide one to each Lender) a certificate dated
the date of such requested Loan or Letter of Credit and signed by a duly
authorized representative of the Company in such capacity but not individually
as to the matters set out in Section 12.2.1 (it being understood that each
request by the Company for the making of a Loan or the issuance of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company that the conditions precedent set forth in Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Administrative Agent or
any Lender may reasonably request in support thereof.

 

12.2.3                  Real Estate Documents.  If requested by the
Administrative Agent or any Lender, with respect to each parcel of real
property, at any time owned by the Company or any Guarantor, a duly executed
Mortgage providing for a fully perfected Lien, in favor of the Administrative
Agent, in all right, title and interest of the Company or such Guarantor in such
real property, together with:

 

(a)                                  an ALTA Loan Title Insurance Policy, issued
by an insurer acceptable to the Administrative Agent, insuring the
Administrative Agent’s Lien on such real property and containing such
endorsements as the Administrative Agent may reasonably require (it being
understood that the amount of coverage, exceptions to coverage and status of
title set forth in such policy shall be acceptable to the Administrative Agent);

 

(b)                                 copies of all documents of record concerning
such real property as shown on the commitment for the ALTA Loan Title Insurance
Policy referred to above;

 

(c)                                  original or certified copies of all
insurance policies required to be maintained with respect to such real property
by this Agreement, the applicable Mortgage or any other Loan Document;

 

(d)                                 a survey certified to the Administrative
Agent meeting such standards as the Administrative Agent may reasonably
establish and otherwise reasonably satisfactory to the Administrative Agent;

 

(e)                                  a flood insurance policy concerning such
real property, if required by the Flood Disaster Protection Act of 1973; and

 

75

--------------------------------------------------------------------------------


 

(f)                                    an appraisal, prepared by an independent
appraiser engaged directly by the Administrative Agent, of such parcel of real
property or interest in real property, which appraisal shall satisfy the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act,
if applicable, and shall evidence compliance with the supervisory loan-to-value
limits set forth in the Federal Deposit Insurance Corporation Improvement Act of
1991, if applicable.

 

Additionally, (i) in the case of any leased real property (other than the
Company’s office located at 900 North Michigan Avenue, Suite 1600, Chicago,
Illinois) on which are located any assets or improvements (having a value of
$1,000,000 or more with respect to each real property address) owned by the
Company and/or any of its Subsidiaries and/or Joint Ventures, at any time upon
the request of the Administrative Agent or the Required Lenders, the Company
and/or its Subsidiary and/or Joint Venture, as applicable, shall use their best
efforts to provide a Collateral Access Agreement from the landlord of such
property waiving any landlord’s Lien in respect of personal property kept at the
premises subject to such lease, and (ii) in the case of any mortgaged real
property, a waiver from the mortgagee thereof waiving any Lien in respect of
personal property kept at the premises subject to such Mortgage.

 

SECTION 13                             EVENTS OF DEFAULT AND THEIR EFFECT.

 

13.1                           Events of Default.  Each of the following
shall constitute an Event of Default under this Agreement:

 

13.1.1                  Non-Payment of the Loans, etc.  Default in the payment
when due of the principal of any Loan; or default, and continuance thereof for
five days, in the payment when due of any interest, fee, reimbursement
obligation with respect to any Letter of Credit or Existing Letter of Credit or
other amount payable by the Company hereunder or under any other Loan Document.

 

13.1.2                  Non-Payment of Other Debt.  Any default shall occur
under the terms applicable to any Debt of any Loan Party or Guarantor (other
than (i) Debt of APCOA-Atrium Parking Venture L.P., an Ohio limited partnership
(“Atrium”), with respect to its obligations to the holders of its Ten-Year
Debentures bearing interest at a rate of 12% per annum, issued in original
principal amount of $1,775,000 pursuant to the terms of a Confidential Private
Placement memorandum dated May 24, 1995, and (ii) other non-recourse Debt of the
Company or any of its Subsidiaries or any Guarantor as the Administrative Agent
shall consent, such consent not to be unreasonably withheld) in an aggregate
amount (for all such Debt so affected and including undrawn committed or
available amounts and amounts owing to all creditors under any combined or
syndicated credit arrangement) exceeding $1,000,000 and such default shall (a)
consist of the failure to pay such Debt when due, whether by acceleration or
otherwise, or (b) accelerate the maturity of such Debt or permit the holder or
holders thereof, or any trustee or agent for such holder or holders, to cause
such Debt to become due and payable (or require any Loan Party or Guarantor to
purchase or redeem such Debt or post cash collateral in respect thereof) prior
to its expressed maturity.

 

76

--------------------------------------------------------------------------------


 

13.1.3                  Other Material Obligations.  Default in the payment when
due, or in the performance or observance of, any material obligation of, or
condition agreed to by, any Loan Party or Guarantor with respect to any material
purchase or lease of goods or services where such default, singly or in the
aggregate with all other such defaults, could reasonably be expected to have a
Material Adverse Effect.

 

13.1.4                  Bankruptcy, Insolvency, etc.  Any Loan Party or
Guarantor becomes insolvent or generally fails to pay, or admits in writing its
inability or refusal to pay, debts as they become due; or any Loan Party or
Guarantor applies for, consents to, or acquiesces in the appointment of a
trustee, receiver or other custodian for such Loan Party or Guarantor or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any Loan Party or Guarantor or for
a substantial part of the property of any thereof and is not discharged within
60 days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of any Loan Party or Guarantor,
and if such case or proceeding is not commenced by such Loan Party or Guarantor,
it is consented to or acquiesced in by such Loan Party or Guarantor, or remains
for 60 days undismissed; or any Loan Party or Guarantor takes any action to
authorize, or in furtherance of, any of the foregoing.

 

13.1.5                  Non-Compliance with Loan Documents.  (a) Failure by any
Loan Party or Guarantor to comply with or to perform any covenant set forth in
Section 10.1.5, 10.3(b) or 10.5 or Section 11; or (b) failure by any Loan Party
or Guarantor to comply with or to perform any other provision of this Agreement
or any other Loan Document (and not constituting an Event of Default under any
other provision of this Section 13) and continuance of such failure described in
this clause (b) for 30 days.

 

13.1.6                  Representations; Warranties.  Any representation or
warranty made by any Loan Party or Guarantor herein or any other Loan Document
is breached or is false or misleading in any material respect, or any schedule,
certificate, financial statement, report, notice or other writing furnished by
any Loan Party or Guarantor to the Administrative Agent or any Lender in
connection herewith is false or misleading in any material respect on the date
as of which the facts therein set forth are stated or certified.

 

13.1.7                  Pension Plans.  (a) Any Person institutes steps to
terminate a Pension Plan if as a result of such termination the Company or any
member of the Controlled Group could be required to make a contribution to such
Pension Plan, or could incur a liability or obligation to such Pension Plan,
which contribution or liability could reasonably be expected to have a Material
Adverse Effect; (b) a contribution failure occurs with respect to any Pension
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds $1,000,000; or (d) there shall occur any withdrawal
or partial withdrawal from a Multiemployer Pension Plan and the withdrawal
liability (without unaccrued interest) to Multiemployer Pension Plans as a
result of such withdrawal (including any outstanding

 

77

--------------------------------------------------------------------------------


 

withdrawal liability that the Company or any member of the Controlled Group have
incurred on the date of such withdrawal) could reasonably be expected to have a
Material Adverse Effect.

 

13.1.8                  Judgments.  Final judgments which exceed an aggregate of
$1,000,000 shall be rendered against any Loan Party or Guarantor and shall not
have been paid, discharged or vacated or had execution thereof stayed pending
appeal within 30 days after entry or filing of such judgments.

 

13.1.9                  Invalidity of Collateral Documents, etc.  Any Collateral
Document shall cease to be in full force and effect other than pursuant to the
terms thereof; or any of the Company or the Guarantors (or any Person by,
through or on behalf of any of the Company or the Guarantors) shall contest in
any manner the validity, binding nature or enforceability of any Collateral
Document.

 

13.1.10            Invalidity of Subordination Provisions, etc.  Any
subordination provision in any document or instrument governing Subordinated
Debt, or any subordination provision in any guaranty by any Subsidiary of any
Subordinated Debt, shall cease to be in full force and effect other than
pursuant to the terms thereof, or any Loan Party or Guarantor or any other
Person (including the holder of any applicable Subordinated Debt) shall contest
in any manner the validity, binding nature or enforceability of any such
provision.

 

13.1.11            Change of Control.  A Change of Control shall occur.

 

13.1.12            Material Adverse Effect.  The occurrence of any event having
a Material Adverse Effect.

 

13.2                           Effect of Event of Default.  If any Event of
Default described in Section 13.1.4 shall occur in respect of the Company, the
Commitments shall immediately terminate and the Loans and all other Obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to Cash Collateralize all Letters of Credit and Existing
Letters of Credit, all without presentment, demand, protest or notice of any
kind; and, if any other Event of Default shall occur and be continuing, the
Administrative Agent may (and, upon the written request of the Required Lenders
shall) declare the Commitments to be terminated in whole or in part and/or
declare all or any part of the Loans and all other Obligations hereunder to be
due and payable and/or demand that the Company immediately Cash Collateralize
all or any Letters of Credit and Existing Letters of Credit, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and other Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable) and/or the Company shall
immediately become obligated to Cash Collateralize the Letters of Credit and
Existing Letters of Credit (all or any, as applicable), all without presentment,
demand, protest or notice of any kind.  The Administrative Agent shall promptly
advise the Company of any such declaration, but failure to do so shall not
impair the effect of such declaration.  Any cash collateral delivered hereunder
shall be held by the Administrative

 

78

--------------------------------------------------------------------------------


 

Agent (without liability for interest thereon) and applied to the Obligations
arising in connection with any drawing under a Letter of Credit or Existing
Letter of Credit.  After the expiration or termination of all Letters of Credit
and Existing Letters of Credit, such cash collateral shall be applied by the
Administrative Agent to any remaining Obligations hereunder and any excess shall
be delivered to the Company or as a court of competent jurisdiction may elect.

 

SECTION 14                             THE AGENT.

 

14.1                           Appointment and Authorization.  Each Lender
hereby irrevocably (subject to Section 14.10) appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

14.2                           Issuing Lender and LaSalle.   (a) The Issuing
Lender shall act on behalf of the Lenders (according to their Pro Rata Shares)
with respect to any Letters of Credit issued by it and the documents associated
therewith.  The Issuing Lender shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Section 14 with respect to any acts
taken or omissions suffered by the Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Section 14, included the
Issuing Lender with respect to such acts or omissions, and (ii) as additionally
provided in this Agreement with respect to the Issuing Lender.

 

(b)                                 LaSalle, in its capacity as the issuer of
the Existing Letters of Credit, shall act on behalf of the Lenders (according to
their Pro Rata Shares) with respect to any Existing Letters of Credit issued by
it and the documents associated therewith.  LaSalle, in such capacity, shall
have all of the benefits and immunities (i) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by
LaSalle in connection with Existing Letters of Credit issued by it and the
agreements for letters of credit pertaining to such Existing Letters of Credit
as fully as if the term “Administrative Agent”, as used in this Section 14,

 

79

--------------------------------------------------------------------------------


 

included LaSalle in such capacity with respect to such acts or omissions, and
(ii) as additionally provided in this Agreement with respect to LaSalle in such
capacity.

 

14.3                           Delegation of Duties.  The Administrative Agent
may execute any of its duties under this Agreement or any other Loan Document by
or through agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel and other consultants or experts concerning all matters
pertaining to such duties.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

 

14.4                           Exculpation of Administrative Agent.  None of the
Administrative Agent nor any of its directors, officers, employees or agents
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein as determined by a final, nonappealable judgment by a court of
competent jurisdiction), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Loan Party, any Guarantor or Affiliate of the Company, or any officer thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of the Company or any other party to any
Loan Document to perform its Obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates or the Guarantors.

 

14.5                           Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, electronic mail message, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Company), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in

 

80

--------------------------------------------------------------------------------


 

refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender.  For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

14.6                           Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Event
of Default or Unmatured Event of Default except with respect to defaults in the
payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Company referring
to this Agreement, describing such Event of Default or Unmatured Event of
Default and stating that such notice is a “notice of default”.  The
Administrative Agent will notify the Lenders of its receipt of any such notice. 
The Administrative Agent shall take such action with respect to such Event of
Default or Unmatured Event of Default as may be requested by the Required
Lenders in accordance with Section 13; provided that unless and until the
Administrative Agent has received any such request, the Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Unmatured Event of Default as
it shall deem advisable or in the best interest of the Lenders.

 

14.7                           Credit Decision.  Each Lender acknowledges that
the Administrative Agent has not made any representation or warranty to it, and
that no act by the Administrative Agent hereafter taken, including any consent
and acceptance of any assignment or review of the affairs of the Loan Parties,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender as to any matter, including whether the
Administrative Agent has disclosed material information in its possession.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties or the Guarantors, and
made its own decision to enter into this Agreement and to extend credit to the
Company hereunder.  Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company. 
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by the Administrative Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial

 

81

--------------------------------------------------------------------------------


 

or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.

 

14.8                           Indemnification.  Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand the
Administrative Agent and its directors, officers, employees and agents (to the
extent not reimbursed by or on behalf of the Company and without limiting the
obligation of the Company to do so), according to its applicable Pro Rata Share,
from and against any and all Indemnified Liabilities (as hereinafter defined);
provided that no Lender shall be liable for any payment to any such Person of
any portion of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct.  No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company.  The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit
and/or the Existing Letters of Credit, any foreclosure under, or modification,
release or discharge of, any or all of the Collateral Documents, termination of
this Agreement and the resignation or replacement of the Administrative Agent.

 

14.9                           Administrative Agent in Individual Capacity. 
LaSalle and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Loan Parties or the Guarantors and their respective Affiliates
as though LaSalle were not the Administrative Agent hereunder and without notice
to or consent of any Lender.  Each Lender acknowledges that, pursuant to such
activities, LaSalle or its Affiliates may receive information regarding the
Company or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Company or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.  With respect to their Loans (if any), 
LaSalle and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though LaSalle were
not the Administrative Agent, and the terms “Lender” and “Lenders” include
LaSalle and its Affiliates, to the extent applicable, in their individual
capacities.

 

14.10                     Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 30 days’ notice to the Lenders. 
If the Administrative Agent resigns under this Agreement, the Required Lenders
shall, with (so long as no Event of Default exists)

 

82

--------------------------------------------------------------------------------


 

the consent of the Company (which shall not be unreasonably withheld or
delayed), appoint from among the Lenders a successor agent for the Lenders.  If
no successor agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Company, a successor agent from among the
Lenders.  Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor agent, and the retiring Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 14 and Sections 15.5 and 15.16 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.  If no successor agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

14.11                     Collateral Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion, (a) to release
any Lien granted to or held by the Administrative Agent under any Collateral
Document (i) upon termination of the Commitments and payment in full of all
Loans and all other obligations of the Company hereunder and the expiration or
termination of all Letters of Credit and Existing Letters of Credit; (ii)
constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder; or (iii) subject to
Section 15.1, if approved, authorized or ratified in writing by the Required
Lenders; or (b) to subordinate its interest in any collateral to any holder of a
Lien on such collateral which is permitted by Section 11.2(d)(i) or (d)(iii) 
(it being understood that the Administrative Agent may conclusively rely on a
certificate from the Company in determining whether the Debt secured by any such
Lien is permitted by Section 11.1(b)).  Upon request by the Administrative Agent
at any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release, or subordinate its interest in, particular types or items
of collateral pursuant to this Section 14.11.  Each Lender hereby authorizes the
Administrative Agent to give blockage notices in connection with any
Subordinated Debt at the direction of Required Lenders and agrees that it will
not act unilaterally to deliver such notices.

 

14.12                     Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party or Guarantor, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

83

--------------------------------------------------------------------------------


(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 5, 15.5 and
15.16) allowed in such judicial proceedings; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.16.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent 
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

14.13                     Other Agents; Arrangers and Managers.  None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “co-agent,”
“book manager,” “lead manager,” “arranger,” “lead arranger” or “co-arranger”, if
any, shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than, in the case of such Lenders, those applicable
to all Lenders as such.  Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

SECTION 15                             GENERAL.

 

15.1                           Waiver; Amendments.  No delay on the part of the
Administrative Agent or any Lender in the exercise of any right, power or remedy
shall operate as a waiver thereof, nor shall any single or partial exercise by
any of them of any right, power or remedy preclude other or further exercise
thereof, or the exercise of any other right, power or remedy.  No amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement or the

 

84

--------------------------------------------------------------------------------


 

other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by the Company and the Lenders having aggregate Pro
Rata Shares of not less than the aggregate Pro Rata Shares expressly designated
herein with respect to such amendment, modification, waiver or consent or, in
the absence of such designation as to any provision of this Agreement, by the
Required Lenders, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No amendment, modification, waiver or consent shall (a) extend
or increase the Commitment of any Lender without the written consent of such
Lender, (b) extend the date scheduled for payment of any principal (excluding
mandatory prepayments) of or interest on the Loans or any fees payable hereunder
without the written consent of each Lender directly affected thereby, (c) reduce
the principal amount of any Loan, the rate of interest thereon (excluding
waivers of any increases due to existence of an Event of Default) or any fees
payable hereunder, without the consent of each Lender directly affected thereby;
or (d) release any party from its obligations under the Guaranty or all or any
substantial part of the collateral granted under the Collateral Documents,
change the definition of Required Lenders, any provision of this Section 15.1 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case, the written consent of
all Lenders.  No provision of Sections 6.2.2 or 6.3 with respect to the timing
or application of mandatory prepayments of the Loans shall be amended, modified
or waived without the consent of Lenders having a majority of the aggregate Pro
Rata Shares of the Loans affected thereby.  No provision of Section 14 or other
provision of this Agreement affecting the Administrative Agent in its capacity
as such shall be amended, modified or waived without the consent of the
Administrative Agent.  No provision of this Agreement relating to the rights or
duties of the Issuing Lender in its capacity as such shall be amended, modified
or waived without the consent of the Issuing Lender.  No provision of this
Agreement relating to the rights or duties of the Swing Line Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Swing Line Lender.

 

15.2                           Confirmations.  The Company and each holder of a
Note agree from time to time, upon written request received by it from the
other, to confirm to the other in writing (with a copy of each such confirmation
to the Administrative Agent) the aggregate unpaid principal amount of the Loans
then outstanding under such Note.

 

15.3                           Notices.  Except as otherwise provided in
Sections 2.2.2 and 2.2.3, all notices hereunder shall be in writing (including
facsimile transmission) and shall be sent to the applicable party at its address
shown on Annex B or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose. 
Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received.  For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or

 

85

--------------------------------------------------------------------------------


 

employee of the Company, and the Company shall hold the Administrative Agent and
each other Lender harmless from any loss, cost or expense resulting from any
such reliance.

 

15.4                           Computations.  Where the character or amount
of any asset or liability or item of income or expense is required to be
determined, or any consolidation or other accounting computation is required to
be made, for the purpose of this Agreement, such determination or calculation
shall, to the extent applicable and except as otherwise specified in this
Agreement, be made in accordance with GAAP, consistently applied; provided that
if the Company notifies the Administrative Agent that the Company wishes to
amend any covenant in Section 10 (or any related definition) to eliminate or to
take into account the effect of any change in GAAP on the operation of such
covenant (or if the Administrative Agent notifies the Company that the Required
Lenders wish to amend Section 10 (or any related definition) for such purpose),
then the Company’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant (or related
definition) is amended in a manner satisfactory to the Company and the Required
Lenders.

 

15.5                           Costs, Expenses and Taxes.  The Company agrees to
pay on demand all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Issuing Lenders (including Attorney Costs and any
Taxes) in connection with the preparation, execution, syndication, delivery and
administration (including perfection and protection of any collateral and the
costs of Intralinks (or other similar service), if applicable) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), whether or not the
transactions contemplated hereby or thereby shall be consummated, and all
reasonable out-of-pocket costs and expenses (including Attorney Costs and any
Taxes) incurred by the Administrative Agent and each Lender after an Event of
Default in connection with the collection of the Obligations or the enforcement
of this Agreement the other Loan Documents or any such other documents or during
any workout, restructuring or negotiations in respect thereof.  In addition, the
Company agrees to pay, and to save the Administrative Agent and the Lenders
harmless from all liability for, any fees of the Company’s auditors in
connection with any reasonable exercise by the Administrative Agent and the
Lenders of their rights pursuant to Section 10.2.  All Obligations provided for
in this Section 15.5 shall survive repayment of the Loans, cancellation of the
Notes, expiration or termination of the Letters of Credit and/or the Existing
Letters of Credit and termination of this Agreement.

 

15.6                           Assignments; Participations.

 

15.6.1                  Assignments.  (a)  Any Lender may at any time assign to
one or more Persons (any such Person, an “Assignee”) all or any portion of such
Lender’s Loans and Commitments, with the prior written consent of the
Administrative Agent, the Issuing Lender (for an assignment of the Revolving
Loans and the Revolving Commitment) and, so long as no Event of Default exists,
the Company (which consent shall not be unreasonably withheld or delayed and
shall not

 

86

--------------------------------------------------------------------------------


 

be required for an assignment by a Lender to a Lender or an Affiliate of a
Lender).  Except as the Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $5,000,000 or, if
less, the remaining Commitment and Loans held by the assigning Lender.  The
Company and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until the Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of Exhibit
C hereto (an “Assignment Agreement”) executed, delivered and fully completed by
the applicable parties thereto and a processing fee of $3,500.  No assignment
may be made to any Person if at the time of such assignment the Company would be
obligated to pay any greater amount under Section 7.6 or 8 to the Assignee than
the Company is then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, the Company will
not be required to pay such greater amounts).  Any attempted assignment not made
in accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2.  The Company shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless the Company
has expressly objected to such assignment within three Business Days after
notice thereof.

 

(b)                                 From and after the date on which the
conditions described above have been met, (i) such Assignee shall be deemed
automatically to have become a party hereto and, to the extent that rights and
obligations hereunder have been assigned to such Assignee pursuant to such
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (ii) the assigning Lender, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, shall be released from its rights (other than its indemnification
rights) and obligations hereunder.  Upon the request of the Assignee (and, as
applicable, the assigning Lender) pursuant to an effective Assignment Agreement,
the Company shall execute and deliver to the Administrative Agent for delivery
to the Assignee (and, as applicable, the assigning Lender) a Note in the
principal amount of the Assignee’s Pro Rata Share of the Revolving Commitment
(and, as applicable, a Note in the principal amount of the Pro Rata Share of the
Revolving Commitment retained by the assigning Lender.  Each such Note shall be
dated the effective date of such assignment.  Upon receipt by the assigning
Lender of such Note, the assigning Lender shall return to the Company any prior
Note held by it.

 

(c)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

15.6.2                  Participations.  Any Lender may at any time sell to one
or more Persons participating interests in its Loans, Commitments or other
interests hereunder (any such Person, a “Participant”).  In the event of a sale
by a Lender of a participating interest to a Participant, (a)

 

87

--------------------------------------------------------------------------------


 

such Lender’s obligations hereunder shall remain unchanged for all purposes, (b)
the Company and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (c) all amounts payable by the Company shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender.  No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in
Section 15.1 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders.  Each Lender agrees to incorporate the
requirements of the preceding sentence into each participation agreement which
such Lender enters into with any Participant.  The Company agrees that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit or Existing Letter of Credit
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided that such right of
set-off shall be subject to the obligation of each Participant to share with the
Lenders, and the Lenders agree to share with each Participant, as provided in
Section 7.5.  The Company also agrees that each Participant shall be entitled to
the benefits of Section 7.6 or 8 as if it were a Lender (provided that on the
date of the participation no Participant shall be entitled to any greater
compensation pursuant to Section 7.6 or 8 than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).

 

15.7                           Register.  The Administrative Agent shall
maintain a copy of each Assignment Agreement delivered and accepted by it and
register (the “Register”) for the recordation of names and addresses of the
Lenders and the Commitment of each Lender from time to time and whether such
Lender is the original Lender or the Assignee.  No assignment shall be effective
unless and until the Assignment Agreement is accepted and registered in the
Register. All records of transfer of a Lender’s interest in the Register shall
be conclusive, absent manifest error, as to the ownership of the interests in
the Loans. The Administrative Agent shall not incur any liability of any kind
with respect to any Lender with respect to the maintenance of the Register.

 

15.8                           GOVERNING LAW.  THIS AGREEMENT AND EACH NOTE
SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

15.9                           Confidentiality.  As required by federal law and
the Administrative Agent’s policies and practices, the Administrative Agent may
need to obtain, verify, and record certain customer identification information
and documentation in connection with opening or maintaining accounts, or
establishing or continuing to provide services.  The Administrative Agent and
each Lender agree to use commercially reasonable efforts (equivalent to the
efforts the Administrative Agent or such Lender applies to maintain the
confidentiality of its own

 

88

--------------------------------------------------------------------------------


 

confidential information) to maintain as confidential all information provided
to them by any Loan Party or Guarantor and designated as confidential, except
that the Administrative Agent and each Lender may disclose such information (a)
to Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent, the Issuing Lender or
any other Lender who may provide Bank Products to the Loan Parties or
Guarantors; or (h) that ceases to be confidential through no fault of the
Administrative Agent or any Lender.  Notwithstanding the foregoing, the Company
consents to the publication by the Administrative Agent or any Lender of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement, and the Administrative Agent reserves the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.

 

15.10                     Severability.  Whenever possible each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.  All obligations
of the Company and rights of the Administrative Agent and the Lenders expressed
herein or in any other Loan Document shall be in addition to and not in
limitation of those provided by applicable law.

 

15.11                     Nature of Remedies.  All Obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.  No failure to exercise and no delay in exercising,
on the part of the Administrative Agent or any Lender, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

 

15.12                     Entire Agreement.  This Agreement, together with the
other Loan Documents, embodies the entire agreement and understanding among the
parties hereto and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written,

 

89

--------------------------------------------------------------------------------


 

relating to the subject matter hereof and thereof (except as relates to the fees
described in Section 5.3) and any prior arrangements made with respect to the
payment by the Company of (or any indemnification for) any fees, costs or
expenses payable to or incurred (or to be incurred) by or on behalf of the
Administrative Agent or the Lenders.

 

15.13                     Counterparts.  This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement. 
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof.  Electronic
records of executed Loan Documents maintained by the Lenders shall deemed to be
originals.

 

15.14                     Successors and Assigns.  This Agreement shall
be binding upon the Company, the Lenders and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of the
Company, the Lenders and the Administrative Agent and the successors and assigns
of the Lenders and the Administrative Agent.  No other Person shall be a direct
or indirect legal beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any of the other Loan Documents. 
The Company may not assign or transfer any of its rights or Obligations under
this Agreement without the prior written consent of the Administrative Agent and
each Lender.

 

15.15                     Captions.  Section captions used in this Agreement are
for convenience only and shall not affect the construction of this Agreement.

 

15.16                     Patriot Act Notice.  As required by federal law and
LaSalle’s or any other Lender’s policies and practices, LaSalle or any other
Lender may need to collect certain customer identification information and
documentation in connection with opening or maintaining accounts or establishing
or continuing to provide services.

 

15.17                     INDEMNIFICATION BY THE COMPANY.  IN CONSIDERATION OF
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT, THE
ISSUING LENDER AND THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS
PROVIDED HEREUNDER, THE COMPANY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER EACH LENDER AND EACH OF THE
OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE

 

90

--------------------------------------------------------------------------------


 

OF ASSETS (INCLUDING THE RELATED TRANSACTIONS) OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION
OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION.  IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 

15.18                     Nonliability of Lenders.  The relationship between the
Company on the one hand and the Lenders and the Administrative Agent and the
Issuing Lender on the other hand shall be solely that of borrower and lender. 
Neither the Administrative Agent , the Issuing Lender, LaSalle as the issuer of
the Existing Letters of Credit nor any Lender has any fiduciary relationship
with or duty to any Loan Party or Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Loan Parties and the Guarantors, on the one hand, and the Administrative
Agent, the Issuing Lender, LaSalle as the issuer of the Existing Letters of
Credit and the Lenders, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor.  Neither the Administrative Agent, the
Issuing Lender, LaSalle as the issuer of the Existing Letters of Credit nor any
Lender undertakes any responsibility to any Loan Party or Guarantor to review or
inform any Loan Party or Guarantor of any matter in connection with any phase of
any Loan Party’s or Guarantor’s business or operations.  The Company agrees, on
behalf of itself and each other Loan Party and Guarantor, that neither the
Administrative Agent, the Issuing Lender, LaSalle as the issuer of the

 

91

--------------------------------------------------------------------------------


 

Existing Letters of Credit nor any Lender shall have liability to any Loan Party
or Guarantor (whether sounding in tort, contract or otherwise) for losses
suffered by any Loan Party or Guarantor in connection with, arising out of, or
in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.  NO
LENDER PARTY OR LOAN PARTY OR GUARANTOR SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY OR LOAN PARTY OR GUARANTOR HAVE ANY
LIABILITY WITH RESPECT TO, EXCEPT AS A RESULT OF ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  The Company acknowledges that it has been advised by
counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents to which it is a party.  No joint venture is created hereby
or by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties, Guarantors and
the Lenders

 

15.19                     FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.  THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE.  THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS.  THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

15.20                     WAIVER OF JURY TRIAL.  EACH OF THE COMPANY, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, LASALLE AS THE ISSUER OF

 

92

--------------------------------------------------------------------------------


 

THE EXISTING LETTERS OF CREDIT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

[signature pages follow]

 

93

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

By:

 

/s/ Daniel R. Meyer

 

 

Name:

Daniel R. Meyer

 

Title:

Senior Vice President, Corporate Controller
and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender

 

 

 

 

 

By:

 

/s/ Sean P. Silver

 

 

Name:

Sean P. Silver

 

Title:

First Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,
as Issuing Lender, Syndication Agent and as a Lender

 

 

 

 

 

By:

 

/s/ Steven Nickas

 

 

Name:

Steven Nickas

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender

 

Revolving
Commitment Amount

 

Pro Rata Share*/

 

LaSalle Bank National Association

 

$

45,000,000

**/

50

%

Wells Fargo Bank, N.A.

 

$

45,000,000

 

50

%

[Other Lenders]

 

 

 

 

 

 

TOTALS

 

$

90,000,000

 

100

%

 

--------------------------------------------------------------------------------

*/                                     Carry out to nine decimal places.

 

**/                              Includes Swing Line Commitment Amount of
$5,000,000.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

ADDRESSES FOR NOTICES

 

STANDARD PARKING CORPORATION

900 North Michigan Avenue

Suite 1600

 

Chicago, Illinois 60611

Attention:

    Marc Baumann

 

Telephone:

   (312) 274-2199

 

Facsimile:

 (312) 646-6165

 

 

 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, and a Lender

 

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

 

135 South LaSalle Street

Chicago, Illinois 60603

Attention:

    Denise Christy, Commercial Loan Services

 

Telephone:

  (312) 904-8210

 

Facsimile:

 (312) 904-4448

 

 

 

All Other Notices

 

135 South LaSalle Street

Chicago, Illinois 60603

Attention: Sean P. Silver

 

Telephone: (312) 904-9028

 

Facsimile:  (312) 904-0432

 

 

 

WELLS FARGO BANK, N.A., as Issuing Lender, Syndication Agent, and a Lender

 

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

 

1700 Lincoln, 3rd Floor

Denver, Colorado 80203

Attention:  Patricia Flores Del Real

Telephone:  (303) 863-5183

Facsimile:  (303) 863-2729

 

 

--------------------------------------------------------------------------------


 

All Other Notices

 

230 West Monroe

Suite 2900

Chicago, Illinois 60606

Attention: Steven Nickas

Telephone: (312) 762-9009

Facsimile:  (312) 795-9388

 

[OTHER LENDERS]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

NOTE

 

 

 

              ,        

$                    

 

Chicago, Illinois

 

The undersigned, for value received, promises to pay to the order of
                       (the “Lender”) at the principal office of LaSalle Bank
National Association (the “Administrative Agent”) in Chicago, Illinois the
aggregate unpaid amount of all Loans made to the undersigned by the Lender
pursuant to the Credit Agreement referred to below (as shown on the
schedule attached hereto (and any continuation thereof) or in the records of the
Lender), such principal amount to be payable on the dates set forth in the
Credit Agreement.

 

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement.  Payments
of both principal and interest are to be made in lawful money of the United
States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of [Date of Agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms not otherwise defined herein are used herein as
defined in the Credit Agreement), among the undersigned, certain financial
institutions (including the Lender) and the Administrative Agent, to which
Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.

 

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

 

[COMPANY ALL CAPS]

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                                                                             
LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Credit Agreement dated as of [Date of Agreement]  (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among [Company] (the “Company”), various financial
institutions and LaSalle Bank National Association, as Administrative Agent. 
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

I.                                        
                                                Reports.  Enclosed herewith is a
copy of the [annual audited/quarterly/monthly] report of the Company as at
                          ,        (the “Computation Date”), which report fairly
presents in all material respects the financial condition and results of
operations [(subject to the absence of footnotes and to normal year-end
adjustments)] of the Company as of the Computation Date and has been prepared in
accordance with GAAP consistently applied.

 

II.                                                                                    
Financial Tests.  The Company hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit
Agreement:

 

[REVISE AS APPROPRIATE]

 

A.

 

Section 11.13.1 - Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

 

1.

EBITDA

$                

 

 

 

 

 

 

 

2.

Income taxes paid

$                

 

 

 

 

 

 

 

3.

Unfinanced Capital Expenditures

$                

 

 

 

 

 

 

 

4.

Sum of (2) and (3)

$                

 

 

 

 

 

 

 

5.

Remainder of (1) minus (4)

$                

 

 

 

 

 

 

 

6.

Interest Expense

 

 

 

 

(net of cash interest income)

$                

 

 

 

 

 

 

 

7.

Required payments of

 

 

 

 

principal of Funded Debt

 

 

 

 

(including Term Loans but

 

 

 

 

excluding Revolving Loans)

$                

 

 

 

 

 

 

 

8.

cash dividends

$                

 

 

 

 

 

 

 

9.

Sum of (6) and (7)

$                

 

 

 

 

 

 

 

10.

Ratio of (5) to (9)

        to 1

 

--------------------------------------------------------------------------------


 

 

 

11.

Minimum Required

        to 1

 

 

 

B.

 

Section 11.13.2 - Maximum Senior Debt to EBITDA Ratio

 

 

 

 

 

 

 

1.

Senior Debt

$                

 

 

 

 

 

 

 

2.

EBITDA

$                

 

 

 

(from Item A(1) above)

 

 

 

 

 

 

 

 

3.

Ratio of (1) to (2)

        to 1

 

 

 

 

 

 

 

4.

Maximum allowed

        to 1

 

 

 

 

 

C.

 

Section 11.13.3 - Maximum Total Debt to EBITDA Ratio

 

 

 

 

 

 

 

1.

Total Debt

$                

 

 

 

 

 

 

 

2.

EBITDA

$                

 

 

 

(from Item A(1) above)

 

 

 

 

 

 

 

 

3.

Ratio of (1) to (2)

        to 1

 

 

 

 

 

 

 

4.

Maximum allowed

        to 1

 

 

 

 

 

D.

 

Section 11.13.4 – Net Capital Expenditures

 

 

 

 

 

 

 

1.

Net Capital Expenditures for the

 

 

 

 

Fiscal Year

$                

 

 

 

 

 

 

 

2.

Maximum Permitted Net Capital

 

 

 

 

Expenditures

$                

 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                  ,          .

 

 

[COMPANY ALL CAPS]

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

ASSIGNMENT AGREEMENT

 

Date:                             

 

To:                              [Company Lower Case]

 

and

 

LaSalle Bank National Association, as Administrative Agent

 

Re:                               Assignment under the Credit Agreement referred
to below

 

Gentlemen and Ladies:

 

Please refer to Section 15.6.1 of the Credit Agreement dated as of [Date of
Agreement] (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Standard Parking Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.

 

                      (the “Assignor”) hereby sells and assigns, without
recourse, to            (the “Assignee”), and the Assignee hereby purchases and
assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Credit Agreement as of the date hereof equal to     % of
all of the Loans, of the participation interests in the Letters of Credit,
Existing Letters of Credit and of the Commitments, such sale, purchase,
assignment and assumption to be effective as of           ,       , or such
later date on which the Company and the Administrative Agent shall have
consented hereto (the “Effective Date”).  After giving effect to such sale,
purchase, assignment and assumption, the Assignee’s and the Assignor’s
respective Percentages for purposes of the Credit Agreement will be as set forth
opposite their names on the signature pages hereof.

 

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee.  The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee.  The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

 

--------------------------------------------------------------------------------


 

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

 

The Assignee represents and warrants to the Company and the Administrative Agent
that, as of the date hereof, the Company will not be obligated to pay any
greater amount under Section 7.6 or 8 of the Credit Agreement than the Company
is obligated to pay to the Assignor under such Section.  [The Assignee has
delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.]  The [Assignee/Assignor]
[Borrower] shall pay the fee payable to the Administrative Agent pursuant to
Section 15.6.1.

 

The Assignee hereby confirms that it has received a copy of the Credit
Agreement.  Except as otherwise provided in the Credit Agreement, effective as
of the Effective Date:

 

(a)                                  the Assignee (i) shall be deemed
automatically to have become a party to the Credit Agreement and to have all the
rights and obligations of a “Lender” under the Credit Agreement as if it were an
original signatory thereto to the extent specified in the second paragraph
hereof; and (ii) agrees to be bound by the terms and conditions set forth in the
Credit Agreement as if it were an original signatory thereto; and

 

(b)                                 the Assignor shall be released from its
obligations under the Credit Agreement to the extent specified in the second
paragraph hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

 

(A)                              Institution Name:

 

Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

(B)                                Payment Instructions:

 

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois

 

--------------------------------------------------------------------------------


 

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

 

Percentage =     %

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

Adjusted Percentage =     %

 

[ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO

 

this          day of               ,         

 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO

 

this    day of             ,

 

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

To:                                                                             
LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Credit Agreement dated as of [Date of Agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Standard Parking Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

 

(ii)                                  The requested borrowing date for the
proposed borrowing (which is a Business Day) is               ,         .

 

(iii)                               The aggregate amount of the proposed
borrowing is $                     .

 

(iv)                              The type of Revolving Loans comprising the
proposed borrowing are [Base Rate] [LIBOR] Loans.

 

(v)                                 The duration of the Interest Period for each
LIBOR Loan made as part of the proposed borrowing, if applicable, is
                    months (which shall be 1, 2 or 3 months).

 

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

 

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on                  ,            .

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

To:                                                                             
LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Credit Agreement dated as of [Date of Agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Standard Parking Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

 

(c)                                  on [    date    ] convert $[            ]of
the aggregate outstanding principal amount of the [            ] Loan, bearing
interest at the [            ] Rate, into a(n) [            ] Loan [and, in the
case of a LIBOR Loan, having an Interest Period of [            ] month(s)];

 

(d)                                 [           on [    date    ] continue
$[            ]of the aggregate outstanding principal amount of the
[            ] Loan, bearing interest at the LIBOR Rate, as a LIBOR Loan having
an Interest Period of [            ] month(s)].

 

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

 

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on                        ,
            .

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------